Case 8:16-cv-00803-JSM-TGW Document 118-1 Filed 04/15/19 Page 1 of 115 PageID 1113




                                  EXHIBIT 1
Case 8:16-cv-00803-JSM-TGW Document 118-1 Filed 04/15/19 Page 2 of 115 PageID 1114




   January 25, 2019


   VIA FIRST CLASS MAIL & CERTIFIED MAIL,
   RETURN RECEIPT REQUESTED
   The Honorable Matthew G. Whitaker
   Acting Attorney General of the United States
   U.S. Department of Justice
   950 Pennsylvania Avenue, NW
   Washington, DC 20530-0001

          RE:    Terri E. Dickens, on behalf of the estate of Ronnie E. Dickens and other
                 similarly situated v. GC Services Limited Partnership, United States District
                 Court for the Middle District of Florida, Tampa Division, Case No. 8:16-cv-
                 00803-JSM-TGW

   Dear Attorney General Whitaker:

   Pursuant to the Class Action Fairness Act (“CAFA”), 28 U.S.C. § 1715, Defendant GC
   Services Limited Partnership, through undersigned counsel, writes to give notice of a
   proposed settlement in the above-referenced matter.

   On January 14, 2019, Plaintiff’s Counsel filed Plaintiff’s Unopposed Motion for Preliminary
   Approval of Class Action Settlement (“Motion for Preliminary Approval”) and exhibits.

   The Settlement Agreement contemplates that the Court will certify a class, for settlement
   purposes only, defined as:

                 (1) All persons with a Florida address, (2) to whom GC
                 Services Limited Partnership mailed an initial communication
                 that stated: (a) “if you do dispute all or any portion of this debt
                 within 30 days of receiving this letter, we will obtain verification
                 of the debt from our client and send it to you,” and/or (b) “if
                 within 30 days of receiving this letter you request the name and
                 address of the original creditor, we will provide it to you in the
                 event it differs from our client, Synchrony Bank, “(3) between
                 April 4, 2015 and April 4, 2016, (4) in connection with the
                 collection of a consumer debt, (5) that was not returned as
                 undeliverable to GC Services Limited Partnership.

   Enclosed with this letter are the following materials: (i) the Class Action Complaint; (ii) the
   Unopposed Motion for Preliminary Approval, and all supporting exhibits, i.e., Declaration of
   James L. Davidson in Support of the Motion for Preliminary Approval; Class Action
   Settlement Agreement and Release; the proposed Order Preliminarily Approving the
   Settlement; the proposed short and long form notices to class members; the proposed
Case 8:16-cv-00803-JSM-TGW Document 118-1 Filed 04/15/19 Page 3 of 115 PageID 1115


   The Honorable Matthew G. Whitaker
   January 25, 2019
   Page 2



   Order Preliminarily Approving Settlement; the proposed Final Order and Judgment; and (iii)
   Notice of Filing of Corrected Proposed Order Preliminarily Approving Settlement. Also
   enclosed is the signed and filed Order Preliminarily Approving Settlement.

   Under the terms of the Settlement Agreement, GC Services will create a settlement fund of
   $99,220 for the benefit of the 9,922 members of the class and, as a result, each
   participating class member will receive $10. Separate from the class settlement fund, GC
   Services (i) will pay all costs of class notice and settlement administration; (ii) will pay the
   named Plaintiff statutory damages of $1,000 and an incentive award of $1,500; and (iii) will
   pay class counsel’s reasonable attorney’s fees, costs and expenses up to $270,000.
   Additionally, going forward, GC Services will no longer use the form of debt collection letter
   sent to class members.

   The class size for this matter is estimated to be made up of 9,922 individuals, all of whom
   are believed to have resided in the State of Florida at the time the letters were sent as set
   forth in the class definition.

   The Court in this matter has set a final approval hearing for May 23, 2019. There are no
   other agreements between class counsel and counsel for Defendant, there are no final
   judgments or notices of dismissal in this matter, and there are no written judicial opinions
   relating to the materials described under 28 U.S.C. §§ 1715(b)(3)-(6).

   We appreciate your time and attention to this matter. Please contact me with any questions
   or concerns.

                                               Sincerely,



                                               Ryan K. Hilton, Esq.,
                                               Counsel for
                                               GC Services Limited Partnership


   Enclosures
   cc: Class Counsel
Case 8:16-cv-00803-JSM-TGW Document 118-1 Filed 04/15/19 Page 4 of 115 PageID 1116




   January 25, 2019


   VIA FIRST CLASS MAIL & CERTIFIED MAIL,
   RETURN RECEIPT REQUESTED
   The Honorable Ashley Moody
   Attorney General for the State of Florida
   Office of Attorney General
   The Capitol PL-01
   Tallahassee, FL 32399-1050

          RE:    Terri E. Dickens, on behalf of the estate of Ronnie E. Dickens and other
                 similarly situated v. GC Services Limited Partnership, United States District
                 Court for the Middle District of Florida, Tampa Division, Case No. 8:16-cv-
                 00803-JSM-TGW

   Dear Attorney General Moody:

   Pursuant to the Class Action Fairness Act (“CAFA”), 28 U.S.C. § 1715, Defendant GC
   Services Limited Partnership, through undersigned counsel, writes to give notice of a
   proposed settlement in the above-referenced matter.

   On January 14, 2019, Plaintiff’s Counsel filed Plaintiff’s Unopposed Motion for Preliminary
   Approval of Class Action Settlement (“Motion for Preliminary Approval”) and exhibits.

   The Settlement Agreement contemplates that the Court will certify a class, for settlement
   purposes only, defined as:

                 (1) All persons with a Florida address, (2) to whom GC
                 Services Limited Partnership mailed an initial communication
                 that stated: (a) “if you do dispute all or any portion of this debt
                 within 30 days of receiving this letter, we will obtain verification
                 of the debt from our client and send it to you,” and/or (b) “if
                 within 30 days of receiving this letter you request the name and
                 address of the original creditor, we will provide it to you in the
                 event it differs from our client, Synchrony Bank, “(3) between
                 April 4, 2015 and April 4, 2016, (4) in connection with the
                 collection of a consumer debt, (5) that was not returned as
                 undeliverable to GC Services Limited Partnership.

   Enclosed with this letter are the following materials: (i) the Class Action Complaint; (ii) the
   Unopposed Motion for Preliminary Approval, and all supporting exhibits, i.e., Declaration of
   James L. Davidson in Support of the Motion for Preliminary Approval; Class Action
   Settlement Agreement and Release; the proposed Order Preliminarily Approving the
   Settlement; the proposed short and long form notices to class members; the proposed
Case 8:16-cv-00803-JSM-TGW Document 118-1 Filed 04/15/19 Page 5 of 115 PageID 1117


   The Honorable Ashley Moody
   January 25, 2019
   Page 2



   Order Preliminary Approving Settlement; the proposed Final Order and Judgment; and (iii)
   Notice of Filing of Corrected Proposed Order Preliminarily Approving Settlement. Also
   enclosed is the signed and filed Order Preliminarily Approving Settlement.

   Under the terms of the Settlement Agreement, GC Services will create a settlement fund of
   $99,220 for the benefit of the 9,922 members of the class and, as a result, each
   participating class member will receive $10. Separate from the class settlement fund, GC
   Services (i) will pay all costs of class notice and settlement administration; (ii) will pay the
   named Plaintiff statutory damages of $1,000 and an incentive award of $1,500; and (iii) will
   pay class counsel’s reasonable attorney’s fees, costs and expenses up to $270,000.
   Additionally, going forward, GC Services will no longer use the form of the debt collection
   letter sent to class members.

   The class size for this matter is estimated to be made up of 9,922 individuals, all of whom
   are believed to have resided in the State of Florida at the time the letters were sent as set
   forth in the class definition.

   The Court in this matter has set a final approval hearing for May 23, 2019. There are no
   other agreements between class counsel and counsel for Defendant, there are no final
   judgments or notices of dismissal in this matter, and there are no written judicial opinions
   relating to the materials described under 28 U.S.C. §§ 1715(b)(3)-(6).

   We appreciate your time and attention to this matter. Please contact me with any questions
   or concerns.

                                               Sincerely,



                                               Ryan K. Hilton, Esq.
                                               Counsel for
                                               GC Services Limited Partnership


   Enclosures
   cc: Class Counsel
CaseCase
     8:16-cv-00803-JSM-TGW
          8:16-cv-00803-JSM-TGW
                              Document
                                  Document
                                       118-11 Filed
                                              Filed 04/15/19
                                                    04/04/16 Page
                                                             Page 61 of
                                                                     of 115
                                                                        11 PageID
                                                                            PageID11118



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA

                                                   x
                                                   : Civil Action No.:
   RONNIE E. DICKENS, on behalf of himself         :
   and others similarly situated,                  : COMPLAINT - - CLASS ACTION
                                                   :
                         Plaintiff,                :
                                                   : JURY TRIAL DEMANDED
          v.                                       :
                                                   :
                                                   :
   GC SERVICES LIMITED PARTNERSHIP,                :
                                                   :
                         Defendant.                :
                                                   x

                                       NATURE OF ACTION

          1.      This is a class action brought under the Fair Debt Collection Practices Act

   (“FDCPA”), 15 U.S.C. § 1692 et seq.

          2.      Congress enacted the FDCPA in 1977 to “eliminate abusive debt collection

   practices by debt collectors,” 15 U.S.C. § 1692(e), and in response to “abundant evidence of the

   use of abusive, deceptive, and unfair debt collection practices by many debt collectors,” which

   Congress found to have contributed “to the number of personal bankruptcies, to marital

   instability, to the loss of jobs, and to invasions of individual privacy.” 15 U.S.C. § 1692(a). As

   the Consumer Financial Protection Bureau (“CFPB”)—the federal agency tasked with enforcing

   the FDCPA—recently explained, “[h]armful debt collection practices remain a significant

   concern today. The CFPB receives more consumer complaints about debt collection practices




                                                   1
CaseCase
     8:16-cv-00803-JSM-TGW
          8:16-cv-00803-JSM-TGW
                              Document
                                  Document
                                       118-11 Filed
                                              Filed 04/15/19
                                                    04/04/16 Page
                                                             Page 72 of
                                                                     of 115
                                                                        11 PageID
                                                                            PageID21119



   than about any other issue.”1 In fact, in 2013, over one-third of the complaints received by the

   CFPB involved debt collectors’ attempts to collect debts that consumers did not owe.2

          3.      To combat this serious problem in the debt collection industry, the FDCPA

   requires debt collectors to send consumers “validation notices” containing certain information

   about their alleged debts and consumers’ rights. 15 U.S.C. § 1692g(a). A debt collector must

   send this notice “[w]ithin five days after the initial communication with a consumer in

   connection with the collection of any debt,” unless the required information was “contained in

   the initial communication or the consumer has paid the debt.” Id., § 1692g(a).

          4.      Pertinent here, the validation notice must advise the consumer of her rights to

   dispute the debt and to request, in writing, that the debt collector “obtain verification of the debt

   or a copy of a judgment against the consumer” and mail “a copy of such verification or

   judgment” to the consumer. Id., § 1692g(a)(4).

          5.      If the consumer disputes the debt in writing within thirty days of receiving such a

   notice, the debt collector must “cease collection of the debt, or any disputed portion thereof, until

   the debt collector obtains verification of the debt” and mails the consumer a copy of that

   verification. Id., § 1692g(b).

          6.      As noted by the CFPB and the Federal Trade Commission, “this validation

   requirement was a ‘significant feature’ of the law that aimed to ‘eliminate the recurring problem



   1
           See Brief for the CFPB as Amicus Curiae, Dkt. No. 14, p. 10, Hernandez v. Williams,
   Zinman,     &     Parham,    P.C.,   No.    14-15672     (9th   Cir.    Aug.    20,  2014),
   http://www.ftc.gov/system/files/documents/amicus_briefs/hernandez-v.williams-zinman-
   parham-p.c./140821briefhernandez1.pdf
   2
           See Consumer Financial Protection Bureau, Fair Debt Collection Practices Act—CFPB
   Annual Report 2014 at 12 (2014), http://files.consumerfinance.gov/f/201403_cfpb_fair-debt-
   collection-practices-act.pdf


                                                    2
CaseCase
     8:16-cv-00803-JSM-TGW
          8:16-cv-00803-JSM-TGW
                              Document
                                  Document
                                       118-11 Filed
                                              Filed 04/15/19
                                                    04/04/16 Page
                                                             Page 83 of
                                                                     of 115
                                                                        11 PageID
                                                                            PageID31120



   of debt collectors dunning the wrong person or attempting to collect debts which the consumer

   has already paid.’” Hernandez, No. 14-15672, at 5 (quoting S. Rep. No. 95-382, at 4 (1977)).

          7.      This case centers on the failure of GC Services Limited Partnership (“Defendant”)

   to properly provide the disclosures required by 15 U.S.C. § 1692g in its initial written

   communications to consumers in Florida, or within five days thereafter.

                                               PARTIES

          8.      Ronnie E. Dickens (“Plaintiff”) is a natural person who at all relevant times

   resided in Lakeland, Florida.

          9.      Plaintiff is obligated, or allegedly obligated, to pay a debt owed or due, or

   asserted to be owed or due, a creditor other than Defendant.

          10.     Plaintiff’s obligation, or alleged obligation, owed or due, or asserted to be owed

   or due, arises from a transaction in which the money, property, insurance, or services that are the

   subject of the transaction were incurred primarily for personal, family, or household purposes—

   namely, a personal credit card debt allegedly owed to Synchrony Bank (the “Debt”).

          11.     Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

          12.     Defendant is a limited partnership based in Houston, Texas that holds itself out as

   one of the debt collection industry’s leading business process outsourcing providers.

          13.     Defendant is an entity that at all relevant times was engaged, by use of the mails

   and telephone, in the business of attempting to collect the Debt from Plaintiff, as defined by 15

   U.S.C. § 1692a(5).

          14.     Upon information and belief, at the time Defendant attempted to collect the Debt

   from Plaintiff, the Debt was in default, or Defendant treated the Debt as if it were in default from

   the time that Defendant acquired it for collection.




                                                    3
CaseCase
     8:16-cv-00803-JSM-TGW
          8:16-cv-00803-JSM-TGW
                              Document
                                  Document
                                       118-11 Filed
                                              Filed 04/15/19
                                                    04/04/16 Page
                                                             Page 94 of
                                                                     of 115
                                                                        11 PageID
                                                                            PageID41121



           15.    Defendant uses instrumentalities of interstate commerce or the mails in a business

   the principal purpose of which is the collection of any debts, and/or to regularly collect or

   attempt to collect, directly or indirectly, debts owed or due, or asserted to be owed or due,

   another.

           16.    Defendant is a “debt collector” as defined by the FDCPA, 15 U.S.C. § 1692a(6).

                                     JURISDICTION AND VENUE

           17.    This Court has jurisdiction pursuant to 15 U.S.C. § 1692k(d) and 28 U.S.C. §

   1331.

           18.    Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b), where the acts

   and transactions giving rise to Plaintiff’s action occurred in this district, where Plaintiff resides in

   this district, and where Defendant transacts business in this district.

                                      FACTUAL ALLEGATIONS

           19.    On or about December 24, 2015, Defendant sent a written communication to

   Plaintiff in connection with the collection of the Debt. A true and correct copy of the relevant

   page of the December 24, 2015 communication is attached hereto as Exhibit A.

           20.    The December 24, 2015 communication was the first communication Plaintiff

   received from Defendant concerning the Debt.

           21.    Plaintiff did not receive any additional communications from Defendant within

   five days of the December 24, 2015 communication.

           22.    The December 24, 2015 communication to Plaintiff stated, “Your Sam’s Club

   MasterCard Account, which was issued by and owed to Synchrony Bank, has been referred to us

   by our client for collection.” See Ex. A.

           23.    The December 24, 2015 communication then advised Plaintiff, in pertinent part:




                                                      4
Case Case
     8:16-cv-00803-JSM-TGW
          8:16-cv-00803-JSM-TGW
                             Document
                                 Document
                                      118-11 Filed
                                              Filed04/15/19
                                                    04/04/16 Page
                                                              Page10
                                                                   5 of
                                                                     of 11
                                                                        115PageID
                                                                            PageID5 1122



           As of the date of this letter, our records show you owe a balance of $7,573.00 to
           Synchrony Bank. If you dispute this balance or the validity of this debt, please
           contact us. If you do not dispute this debt within 30 days after you receive this
           letter, we will assume the debt is valid.

           However, if you do dispute all or any portion of this debt within 30 days of
           receiving this letter, we will obtain verification of the debt from our client
           and send it to you. Or, if within 30 days of receiving this letter you request
           the name and address of the original creditor, we will provide it to you in the
           event it differs from our client, Synchrony Bank.

    Ex. A (emphasis added).

           24.     The December 24, 2015 communication violated 15 U.S.C. § 1692g(a)(4) by

    failing to inform Plaintiff that Defendant need only mail verification of the debt, or a copy of the

    judgment, if any, to him if he notified Defendant, in writing, that he disputed the Debt. See

    Bishop v. Ross Earle & Bonan, P.A., No. 15–12585, --- F.3d ----, 2016 WL 1169064, at *5 (11th

    Cir. Mar. 25, 2016) (“We reject the notion that § 1692g gives debt collectors discretion to omit

    the ‘in writing’ requirement or cure improper notice by claiming waiver. The statute is clear. The

    debt collector ‘shall’ notify the consumer of her right to dispute the debt in writing.”).

           25.     Further, Defendant’s December 24, 2015 communications also violated 15 U.S.C.

    § 1692g(a)(5) by failing to inform Plaintiff that Defendant need only provide him the name and

    address of the original creditor, if different from the current creditor, if he notified Defendant of

    such request, in writing.

           26.     That is, a debt collector need only provide verification of a debt, or a copy of an

    applicable judgment, if the consumer disputes the debt in writing within the thirty-day period,

    and a debt collector need only provide the name and address of the original creditor if requested

    to do so by a consumer in writing within the thirty-day period. By failing to include this “in

    writing” requirement in its initial debt collection letter, Defendant misstated Plaintiff’s rights

    under the FDCPA.



                                                      5
Case Case
     8:16-cv-00803-JSM-TGW
          8:16-cv-00803-JSM-TGW
                             Document
                                 Document
                                      118-11 Filed
                                              Filed04/15/19
                                                    04/04/16 Page
                                                              Page11
                                                                   6 of
                                                                     of 11
                                                                        115PageID
                                                                            PageID6 1123



           27.     Defendant’s misstatement of the rights afforded by the FDCPA would cause the

    least-sophisticated consumer to understand, incorrectly, that validation of the debt, or a request

    for the name and address of the original creditor, could be obtained through an oral request, or by

    means other than in writing.      Such a misunderstanding could lead the least-sophisticated

    consumer to waive or otherwise not properly vindicate her rights under the FDCPA.

           28.     Indeed, failing to dispute the debt in writing, or failing to request the name and

    address of the original creditor, in writing, would cause a consumer to waive the important

    protections afforded by 15 U.S.C. § 1692g(b)—namely, that a debt collector cease contacting the

    consumer until the debt collector provides the consumer with verification of the alleged debt

    and/or the original creditor’s name and address, as requested.

           29.     As one district court explained:

           An oral notice of dispute of a debt’s validity has different legal consequences than
           a written notice. Section 1692g(b) provides that if the consumer notifies the
           collector of a dispute in writing within the 30–day period, the collector must cease
           collection activities until he obtains the verification or information required by
           subsections 1692g(a)(4) and (a)(5). But if the consumer disputes the debt orally
           rather than in writing, the consumer loses the protections afforded by § 1692g(b);
           the debt collector is under no obligation to cease all collection efforts and obtain
           verification of the debt. Withers v. Eveland, 988 F. Supp. 942, 947 (E.D.Va.1997).
           An oral dispute “triggers multiple statutory protections,” but these protections are
           not identical to those triggered by a written dispute. Camacho v. Bridgeport Fin.
           Inc., 430 F.3d 1078, 1081 (9th Cir. 2005). As the Ninth Circuit has explained, the
           FDCPA “assigns lesser rights to debtors who orally dispute a debt and greater
           rights to debtors who dispute it in writing.” Id. at 1082.

    Osborn v. Ekpsz, LLC, 821 F. Supp. 2d 859, 869-70 (S.D. Tex. 2011); see also Bishop, 2016 WL

    1169064, at *8 (“The ‘initial communication’ alleged in this case states a claim under § 1692e

    because it misstates the law, omits a material term required by § 1692g(a), and misrepresents

    consumer rights under the FDCPA.”).




                                                      6
Case Case
     8:16-cv-00803-JSM-TGW
          8:16-cv-00803-JSM-TGW
                             Document
                                 Document
                                      118-11 Filed
                                              Filed04/15/19
                                                    04/04/16 Page
                                                              Page12
                                                                   7 of
                                                                     of 11
                                                                        115PageID
                                                                            PageID7 1124



                                    CLASS ACTION ALLEGATIONS

           30.      Plaintiff bring this action as a class action pursuant to Federal Rules of Civil

    Procedure 23(a) and (b)(3) on behalf of a class consisting of:

                 (a) All persons with a Florida address, (b) to whom GC Services Limited
                 Partnership mailed an initial debt collection communication that stated: (1) “if
                 you do dispute all or any portion of this debt within 30 days of receiving this
                 letter, we will obtain verification of the debt from our client and send it to
                 you,” and/or (2) “if within 30 days of receiving this letter you request the
                 name and address of the original creditor, we will provide it to you in the
                 event it differs from our client,” (c) in the one year preceding the date of this
                 complaint, (d) in connection with the collection of a consumer debt.

    Excluded from the class is Defendant, its officers and directors, members of their immediate

    families and their legal representatives, heirs, successors, or assigns, and any entity in which

    Defendant has or had controlling interests.

           31.      The proposed class satisfies Fed. R. Civ. P. 23(a)(1) because, upon information

    and belief, it is so numerous that joinder of all members is impracticable. The exact number of

    class members is unknown to Plaintiff at this time and can only be ascertained through

    appropriate discovery. The proposed class is ascertainable in that, upon information and belief,

    the names and addresses of all members of the proposed class can be identified in business

    records maintained by Defendant.

           32.      The proposed class satisfies Fed. R. Civ. P. 23(a)(2) and (3) because Plaintiff’s

    claims are typical of the claims of the members of the class. To be sure, the claims of Plaintiff

    and all of the members of the class originate from the same conduct, practice and procedure on

    the part of Defendant, and Plaintiff possesses the same interests and has suffered the same

    injuries as each member of the proposed class.

           33.      Plaintiff satisfies Fed. R. Civ. P. 23(a)(4) because he will fairly and adequately

    protect the interests of the members of the class and has retained counsel experienced and



                                                      7
Case Case
     8:16-cv-00803-JSM-TGW
          8:16-cv-00803-JSM-TGW
                             Document
                                 Document
                                      118-11 Filed
                                              Filed04/15/19
                                                    04/04/16 Page
                                                              Page13
                                                                   8 of
                                                                     of 11
                                                                        115PageID
                                                                            PageID8 1125



    competent in class action litigation. Plaintiff has no interests that are contrary to or in conflict

    with the members of the class that he seeks to represent.

           34.      A class action is superior to all other available methods for the fair and efficient

    adjudication of this controversy, since joinder of all members is impracticable.

           35.      Furthermore, as the damages suffered by individual members of the class may be

    relatively small, the expense and burden of individual litigation make it impracticable for the

    members of the class to individually redress the wrongs done to them. There will be no

    difficulty in the management of this action as a class action.

           36.      Issues of law and fact common to the members of the class predominate over any

    questions that may affect only individual members, in that Defendant has acted on grounds

    generally applicable to the class. Among the issues of law and fact common to the class are:

                 a. Defendant’s violations of the FDCPA as alleged herein;

                 b. Defendant’s failure to properly provide in its initial debt collection letter the

                    disclosures required by 15 U.S.C. § 1692g;

                 c. Whether Defendant is a debt collector as defined by the FDCPA;

                 d. the existence of Defendant’s identical conduct particular to the matters at issue;

                 e. the availability of statutory penalties; and

                 f. the availability of attorneys’ fees and costs.

                    COUNT I: VIOLATION OF THE FAIR DEBT COLLECTION
                            PRACTICES ACT, 15 U.S.C. § 1692g(a)(4)

           37.      Plaintiff repeats and re-alleges each and every allegation contained in paragraphs

    1 through 36.

           38.      The FDCPA at 15 U.S.C. § 1692g(a)(4) provides:




                                                       8
Case Case
     8:16-cv-00803-JSM-TGW
          8:16-cv-00803-JSM-TGW
                             Document
                                 Document
                                      118-11 Filed
                                              Filed04/15/19
                                                    04/04/16 Page
                                                              Page14
                                                                   9 of
                                                                     of 11
                                                                        115PageID
                                                                            PageID9 1126



           (a) Within five days after the initial communication with a consumer in
           connection with the collection of any debt, a debt collector shall, unless the
           following information is contained in the initial communication or the consumer
           has paid the debt, send the consumer a written notice containing –

                                                   *****

                  (4) a statement that if the consumer notifies the debt collector in writing
                 within the thirty-day period that the debt, or any portion thereof, is disputed,
                 the debt collector will obtain verification of the debt or a copy of a judgment
                 against the consumer and a copy of such verification or judgment will be
                 mailed to the consumer by the debt collector; and

           39.      Defendant’s December 24, 2015 communication did not contain the proper

    disclosures required by 15 U.S.C. § 1692g(a)(4), and Defendant did not provide such disclosures

    within five days thereafter.

           40.      Specifically, the December 24, 2015 communication violated 15 U.S.C. §

    1692g(a)(4) by failing to inform Plaintiff that Defendant need only mail verification of the Debt

    to him, and a copy of any judgment, if he notified Defendant that he disputed the Debt, or any

    portion thereof, in writing.

           41.      As a result, Defendant violated 15 U.S.C. § 1692g(a)(4).

                      COUNT II: VIOLATION OF THE FAIR DEBT COLLECTION
                              PRACTICES ACT, 15 U.S.C. § 1692g(a)(5)

           42.      Plaintiff repeats and re-alleges each and every allegation contained in paragraphs

    1 through 36.

           43.      The FDCPA at 15 U.S.C. § 1692g(a)(5) provides:

           (a) Within five days after the initial communication with a consumer in
           connection with the collection of any debt, a debt collector shall, unless the
           following information is contained in the initial communication or the consumer
           has paid the debt, send the consumer a written notice containing –

                                                   *****




                                                     9
CaseCase
     8:16-cv-00803-JSM-TGW
         8:16-cv-00803-JSM-TGW
                             Document
                                Document
                                      118-1
                                         1 Filed
                                            Filed 04/04/16
                                                  04/15/19 Page
                                                           Page 10
                                                                15 of
                                                                   of 11
                                                                      115PageID
                                                                          PageID101127



                  (5) a statement that, upon the consumer’s written request within the thirty-
                 day period, the debt collector will provide the consumer with the name and
                 address of the original creditor, if different from the current creditor.

           44.      Defendant’s December 24, 2015 communication did not contain the proper

    disclosures required by 15 U.S.C. § 1692g(a)(5), and Defendant did not provide such disclosures

    within five days thereafter.

           45.      Specifically, the December 24, 2015 communication violated 15 U.S.C. §

    1692g(a)(5) by failing to inform Plaintiff that Defendant need only provide him the name and

    address of the original creditor, if different from the current creditor, if he notified Defendant of

    his request for that information in writing.

           46.      As a result, Defendant violated 15 U.S.C. § 1692g(a)(5).

                    COUNT III: VIOLATION OF THE FAIR DEBT COLLECTION
                                PRACTICES ACT, 15 U.S.C. § 1692e

           47.      Plaintiff repeats and re-alleges each and every allegation contained in paragraphs

    1 through 36.

           48.      The FDCPA at 15 U.S.C. § 1692e provides, in pertinent part, that “[a] debt

    collector may not use any false, deceptive, or misleading representation or means in connection

    with the collection of any debt.”

           49.      Defendant’s December 24, 2015 communication did not contain the proper

    disclosures required by 15 U.S.C. § 1692g(a)(4) and 15 U.S.C. § 1692g(a)(5), and Defendant did

    not provide such disclosures within five days thereafter.

           50.      As a result, Defendant misstated the law, and misrepresented consumer rights

    under the FDCPA, in violation of 15 U.S.C. § 1692e.

           WHEREFORE, Plaintiff respectfully requests relief and judgment as follows:




                                                     10
CaseCase
     8:16-cv-00803-JSM-TGW
         8:16-cv-00803-JSM-TGW
                             Document
                                Document
                                      118-1
                                         1 Filed
                                            Filed 04/04/16
                                                  04/15/19 Page
                                                           Page 11
                                                                16 of
                                                                   of 11
                                                                      115PageID
                                                                          PageID111128



           a.     Determining that this action is a proper class action under Rule 23 of the Federal

    Rules of Civil Procedure;

           b.     Adjudging and declaring that Defendant violated 15 U.S.C. §§ 1692g(a)(4),

    1692g(a)(5) and 1692e;

           c.     Awarding Plaintiff and members of the class statutory damages pursuant to 15

    U.S.C. §1692k;

           d.     Awarding Plaintiff and members of the class their reasonable costs and attorneys’

    fees incurred in this action, including expert fees, pursuant to 15 U.S.C. § 1692k and Rule 23 of

    the Federal Rules of Civil Procedure;

           e.     Awarding Plaintiff and the members of the class any pre-judgment and post-

    judgment interest as may be allowed under the law; and

           f.     Awarding other and further relief as the Court may deem just and proper.

                                            TRIAL BY JURY

           Plaintiff is entitled to and hereby demands a trial by jury.

    Dated: March 31, 2016                         Respectfully submitted,

                                                  /s/ James L. Davidson

                                                  James L. Davidson (Trial Counsel)
                                                  Jesse S. Johnson
                                                  Greenwald Davidson Radbil PLLC
                                                  5550 Glades Road, Suite 500
                                                  Boca Raton, FL 33431
                                                  Tel: (561) 826-5477
                                                  Fax: (561) 961-5684
                                                  jdavidson@gdrlawfirm.com
                                                  jjohnson@gdrlawfirm.com

                                                  Counsel for Plaintiff and the proposed class




                                                     11
CaseCase
     8:16-cv-00803-JSM-TGW
         8:16-cv-00803-JSM-TGW
                             Document
                                Document
                                      118-1
                                          1-1Filed
                                               Filed
                                                   04/15/19
                                                     04/04/16Page
                                                              Page171of
                                                                     of115
                                                                        2 PageID
                                                                           PageID121129



                                      Exhibit A
CaseCase
     8:16-cv-00803-JSM-TGW
         8:16-cv-00803-JSM-TGW
                             Document
                                Document
                                      118-1
                                          1-1Filed
                                               Filed
                                                   04/15/19
                                                     04/04/16Page
                                                              Page182of
                                                                     of115
                                                                        2 PageID
                                                                           PageID131130
CaseCase
     8:16-cv-00803-JSM-TGW
         8:16-cv-00803-JSM-TGW
                             Document
                                Document
                                      118-1
                                          1-2Filed
                                               Filed
                                                   04/15/19
                                                     04/04/16Page
                                                              Page191of
                                                                     of115
                                                                        2 PageID
                                                                           PageID141131
CaseCase
     8:16-cv-00803-JSM-TGW
         8:16-cv-00803-JSM-TGW
                             Document
                                Document
                                      118-1
                                          1-2Filed
                                               Filed
                                                   04/15/19
                                                     04/04/16Page
                                                              Page202of
                                                                     of115
                                                                        2 PageID
                                                                           PageID151132
Case
  Case
     8:16-cv-00803-JSM-TGW
        8:16-cv-00803-JSM-TGWDocument
                               Document
                                      118-1
                                        111 Filed
                                             Filed04/15/19
                                                   01/14/19 Page
                                                             Page21
                                                                  1 of
                                                                    of 16
                                                                       115PageID
                                                                           PageID983
                                                                                  1133



                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

                                                 x
                                                 : Civil Action No.: 8:16-cv-00803-JSM-TGW
    TERRI E. DICKENS, on behalf of the estate of :
    Ronnie E. Dickens and others similarly       :
    situated,                                    :
                                                 :
                         Plaintiff,              :
                                                 :
            v.                                   :
                                                 :
                                                 :
    GC SERVICES LIMITED PARTNERSHIP, :
                                                 :
                         Defendant.              :
                                                 x

           PLAINTIFF’S UNOPPOSED MOTION FOR PRELIMINARY APPROVAL
                         OF CLASS ACTION SETTLEMENT

                                               Introduction

           This case centers on the alleged failure of GC Services Limited Partnership (“Defendant”)

    to comply with certain provisions of the Fair Debt Collection Practices Act (“FDCPA”) when

    sending initial debt collection letters to Florida consumers. Specifically, Terri E. Dickens, on

    behalf of the estate of Ronnie E. Dickens (“Plaintiff”), alleged that Defendant’s initial debt

    collection letters did not comply with sections 1692g(a)(4) and (a)(5) of the FDCPA because they

    failed to include the requisite “in writing” and “written request” disclosures as required by those

    sections. Defendant denies any liability or that its practices violated the FDCPA.

           Following over two years of extensive litigation, including motion practice, certification

    of the class, and an appeal to the Eleventh Circuit, just before trial, and with the assistance of a

    seasoned mediator, the parties reached an agreement to resolve this matter whereby Defendant will

    create a settlement fund of $99,220 for the benefit of the 9,922 members of the class. As a result,

                                                     1
Case
  Case
     8:16-cv-00803-JSM-TGW
        8:16-cv-00803-JSM-TGWDocument
                               Document
                                      118-1
                                        111 Filed
                                             Filed04/15/19
                                                   01/14/19 Page
                                                             Page22
                                                                  2 of
                                                                    of 16
                                                                       115PageID
                                                                           PageID984
                                                                                  1134



    each participating class member will receive $10—an amount well in line with analogous class

    settlements under the FDCPA. In addition, and separate from the settlement fund so as not to dilute

    class members’ recoveries, Defendant also will pay: (1) all costs of class notice and settlement

    administration, which will include the mailing of notice to each class member and the maintenance

    of a dedicated settlement website; (2) full statutory damages of $1,000 to the named plaintiff, along

    with $1,500 as an incentive award for her work on behalf of the class, subject to this Court’s

    approval; and (3) class counsel’s reasonable attorneys’ fees, costs, and expenses up to $270,000,

    subject to this Court’s approval.

           Defendant also will no longer use the form of debt collection letter going forward. This

    change will benefit not only Plaintiff and the class, but also any other consumers who receive

    Defendant’s debt collection letters in the future.

           Considering the statutorily limited damages available to the settlement class under the

    FDCPA, the risks of continued litigation, the nature of Defendant’s conduct and Plaintiff’s

    allegations, as well as the prospective relief afforded by the parties’ agreement, the settlement here

    represents an excellent result for class members.

           Accordingly, Plaintiff respectfully requests that this Court enter the accompanying order

    granting preliminary approval of the settlement and directing the notice program described below.

    Defendant does not oppose the relief Plaintiff requests by this motion.

                                        Summary of the Settlement

           I.      The settlement provides monetary compensation for each class member; in
                   addition, Defendant has ceased using the form of debt collection letter at issue.

           This Court previously certified a class under Rule 23(b)(3) of the Federal Rules of Civil

    Procedure defined as (1) all persons with a Florida address, (2) to whom Defendant mailed an

    initial communication that stated: (a) “if you do dispute all or any portion of this debt within 30


                                                         2
Case
  Case
     8:16-cv-00803-JSM-TGW
        8:16-cv-00803-JSM-TGWDocument
                               Document
                                      118-1
                                        111 Filed
                                             Filed04/15/19
                                                   01/14/19 Page
                                                             Page23
                                                                  3 of
                                                                    of 16
                                                                       115PageID
                                                                           PageID985
                                                                                  1135



    days of receiving this letter, we will obtain verification of the debt from our client and send it to

    you,” and/or (b) “if within 30 days of receiving this letter you request the name and address of the

    original creditor, we will provide it to you in the event it differs from our client,” (3) between April

    4, 2015 and April 4, 2016, (4) in connection with the collection of a consumer debt, (5) that was

    not returned as undeliverable to Defendant. ECF No. 96. Defendant represents that there are 9,922

    class members, including Plaintiff.

           The parties’ settlement agreement (“Settlement Agreement”)1 provides that Defendant will

    create a settlement fund of $99,220, with $10.00 paid to each class member who does not exclude

    himself or herself from the settlement. To the extent any settlement checks go uncashed after 90

    days, Defendant will be entitled to recoup from those unclaimed funds monies up to the costs of

    administration of the settlement, with the remaining funds going to Bay Area Legal Services Inc.

    as a cy pres recipient.

           In addition, Defendant has agreed to cease using the form of debt collection letter at issue.

    Importantly, Plaintiff might not have obtained this relief had this case gone to trial. See Midland

    Funding LLC v. Brent, 644 F. Supp. 2d 961, 977 (N.D. Ohio 2009) (“This Court agrees that

    declaratory and injunctive relief are not appropriate under the FDCPA.”).2

           Finally, in addition to the foregoing, and separate and apart from the settlement fund,

    Defendant will pay $1,000 to the named plaintiff as additional damages pursuant to 15 U.S.C. §

    1692k(a)(2)(B)(i), $1,500 to the named plaintiff as an incentive award for her service to the class,

    the costs of notice and administration, and an award of reasonable attorneys’ fees and expenses.



    1
           A true and correct copy of the Settlement Agreement is attached as Exhibit A to the
    Declaration of James L. Davidson, attached as Exhibit 1.
    2
          Unless otherwise indicated, all internal citations and quotations are omitted and all
    emphasis is added.
                                                       3
Case
  Case
     8:16-cv-00803-JSM-TGW
        8:16-cv-00803-JSM-TGWDocument
                               Document
                                      118-1
                                        111 Filed
                                             Filed04/15/19
                                                   01/14/19 Page
                                                             Page24
                                                                  4 of
                                                                    of 16
                                                                       115PageID
                                                                           PageID986
                                                                                  1136



           II.     The Settlement Agreement provides for direct mail notice to all class members.

           The Settlement Agreement requires an ample notice program consisting of direct mail

    notice to each member of the class. Defendant has in its possession the names and recent addresses

    of each class member. The settlement administrator will take all reasonable steps necessary to

    ensure that each class member receives direct mail notice. The administrator will also maintain a

    dedicated settlement website where class members can find more detail about the case and the

    settlement.

           To that end, the parties have selected First Class, Inc., a third party, to act as the settlement

    administrator. First Class, Inc. is an experienced settlement administrator that has previously been

    approved to administer similar class action settlements. See, e.g., Veness v. Heywood, Cari &

    Anderson, S.C., No. 17-cv-338-bbc, 2017 WL 6759382, at *5 (W.D. Wisc. Dec. 29, 2017); Green

    v. Dressman Benzinger Lavelle, PSC, 2014 WL 4816698, at *2 (W.D. Ohio Sept. 18, 2014).

           Class members wishing to receive a settlement check will not need to take any action. That

    is, unless a class member excludes himself or herself from the settlement, that class member will

    receive $10.

                                                 Argument

           I.      This Court should confirm its certification of the class.

           This Court previously certified the class. See ECF No. 96. As nothing has changed in the

    interim, Plaintiff does not believe it necessary to revisit certification in granting preliminary

    approval. Thus, this Court should confirm its certification of the class.

           II.     This Court should preliminarily approve the parties’ settlement as fair,
                   reasonable, and adequate under Rule 23(e).

           Rule 23(e) requires that this Court make a preliminary determination of fairness for the

    class settlement presented:


                                                      4
Case
  Case
     8:16-cv-00803-JSM-TGW
        8:16-cv-00803-JSM-TGWDocument
                               Document
                                      118-1
                                        111 Filed
                                             Filed04/15/19
                                                   01/14/19 Page
                                                             Page25
                                                                  5 of
                                                                    of 16
                                                                       115PageID
                                                                           PageID987
                                                                                  1137



           Review of a proposed class action settlement generally involves two hearings. First,
           counsel submit the proposed terms of settlement and the judge makes a preliminary
           fairness evaluation. In some cases, this initial evaluation can be made on the basis
           of information already known, supplemented as necessary by briefs, motions, or
           informal presentations by the parties. If the case is presented for both class
           certification and settlement approval, the certification hearing and preliminary
           fairness evaluation can usually be combined. . . . The judge must make a
           preliminary determination on the fairness, reasonableness, and adequacy of the
           settlement terms and must direct the preparation of notice of the certification,
           proposed settlement, and date of the final fairness hearing.

    MANUAL FOR COMPLEX LITIGATION § 21.632 (4th ed. 2004); see also 4 ALBA CONTE &

    HERBERT B. NEWBERG, NEWBERG ON CLASS ACTIONS, § 11.25 (4th ed. 2002).

           Once the preliminary fairness evaluation has been made and notice has been issued, the

    Court then holds a final fairness hearing to show that the proposed settlement is truly fair,

    reasonable, and adequate. See MANUAL FOR COMPLEX LITIGATION § 21.633-34;

    NEWBERG, § 11.25. That is, preliminary approval requires only that this Court evaluate whether

    the proposed settlement was negotiated at arm’s-length and is within the range of possible

    litigation outcomes such that “probable cause” exists to disseminate notice and begin the formal

    fairness process. See MANUAL FOR COMPLEX LITIGATION § 21.632-33.

           A full fairness determination is not necessary at this early juncture; nevertheless, the

    Eleventh Circuit has identified six factors for analyzing the reasonableness and adequacy of a class

    action settlement under Rule 23(e): (1) the existence of fraud or collusion behind the settlement;

    (2) the complexity, expense, and likely duration of the litigation; (3) the stage of the proceedings

    and the amount of discovery completed; (4) the probability of the plaintiff’s success on the merits;

    (5) the range of possible recovery; and (6) the opinions of the class counsel, class representatives,

    and the substance and amount of opposition to the settlement. Leverso v. SouthTrust Bank of AL.,

    N.A., 18 F.3d 1527, 1530 (11th Cir. 1994); see also Day v. Persels & Assocs., LLC, 729 F.3d 1309,

    1326 (11th Cir. 2013). Rule 23(e) itself requires a court to consider several additional factors,


                                                     5
Case
  Case
     8:16-cv-00803-JSM-TGW
        8:16-cv-00803-JSM-TGWDocument
                               Document
                                      118-1
                                        111 Filed
                                             Filed04/15/19
                                                   01/14/19 Page
                                                             Page26
                                                                  6 of
                                                                    of 16
                                                                       115PageID
                                                                           PageID988
                                                                                  1138



    including that the class representative and class counsel have adequately represented the class, and

    that the settlement treats class members equitably relative to each other. Fed. R. Civ. P. 23(e).

           Here, each relevant factor supports the conclusion that the settlement is fundamentally fair,

    adequate, and reasonable, and should be preliminarily approved. And in applying these factors,

    this Court should be guided foremost by the general principle that settlements of class actions are

    favored by the courts. See, e.g., Nelson v. Mead Johnson & Johnson Co., 484 F. App’x 429, 434

    (11th Cir. 2012) (“Our judgment is informed by the strong judicial policy favoring settlement as

    well as by the realization that compromise is the essence of settlement.”); Turner v. Gen. Elec.

    Co., No. 2:05-CV-186-FTM-99DN, 2006 WL 2620275, at *2 (M.D. Fla. Sept. 13, 2006) (Steele,

    J.) (“‘Public policy strongly favors the pretrial settlement of class action lawsuits.’ Settlement

    ‘has special importance in class actions with their notable uncertainty, difficulties of proof, and

    length. Settlements of complex cases contribute greatly to the efficient utilization of scarce judicial

    resources, and achieve the speedy resolution of justice.’”); NEWBERG, § 11.41 (“The

    compromise of complex litigation is encouraged by the courts and favored by public policy.”).

               A. There was no fraud or collusion behind the parties’ settlement.

           “Courts presume the absence of fraud or collusion in class action settlements unless there

    is evidence to the contrary.” Thacker v. Chesapeake Appalachia, L.L.C., 695 F. Supp. 2d 521, 531

    (E.D. Ky. 2010), aff’d sub nom. Poplar Creek Dev. Co. v. Chesapeake Appalachia, L.L.C., 636

    F.3d 235 (6th Cir. 2011). Here, there is no evidence of fraud or collusion. And the parties’ arm’s-

    length settlement negotiations, overseen by an experienced mediator, additionally demonstrate the

    fairness of the settlement that was reached, and that it is not a product of fraud or collusion.

           In particular, the parties engaged in contested litigation for well over two years including

    contested motions to dismiss, for class certification, to compel arbitration, and an appeal of this



                                                      6
Case
  Case
     8:16-cv-00803-JSM-TGW
        8:16-cv-00803-JSM-TGWDocument
                               Document
                                      118-1
                                        111 Filed
                                             Filed04/15/19
                                                   01/14/19 Page
                                                             Page27
                                                                  7 of
                                                                    of 16
                                                                       115PageID
                                                                           PageID989
                                                                                  1139



    Court’s initial class certification-related order. Moreover, the parties participated in two separate

    mediations—first unsuccessfully in April 2017 before a mediator with the Eleventh Circuit Court

    of Appeals, and then, successfully with the Honorable Elizabeth Ray (Ret.). See Marty v.

    Anheuser-Busch Companies, LLC, No. 13-CV-23656-JJO, 2015 WL 6391185, at *3 (S.D. Fla.

    Oct. 22, 2015) (“Here, the settlement occurred only after extensive arms’ length negotiations

    overseen by an experienced court-appointed mediator, there is absolutely no evidence of collusion,

    and the parties negotiated attorneys’ fees only after negotiating relief to the Class.”).3

           The settlement was reached after the close of discovery, after the exchange of multiple

    written settlement demands, after multiple telephone conferences concerning settlement, and at an

    in-person mediation, all involving experienced counsel. Given, therefore, that there is no collusion

    or fraud underlying the settlement, this factor strongly supports preliminary approval of the

    settlement.

                  B. The complexity, expense, and duration of the litigation favors preliminary
                     approval.

           Turning to the second factor, there is “an overriding public interest in favor of settlement,

    particularly in class actions that have the well-deserved reputation as being most complex.” Assoc.

    for Disabled Am., Inc. v. Amoco Oil Co., 211 F.R.D. 457, 466 (S.D. Fla. 2002). Indeed, “there is

    a strong public interest in encouraging settlement of complex litigation and class action suits

    because they are notoriously difficult and unpredictable[,] and settlement conserves judicial

    resources.” In Re Cardizem CD Antitrust Litig., 218 F.R.D. 508, 530 (E.D. Mich. 2003); see also

    Van Bronkhorst v. Safeco Corp., 529 F.2d 943, 950 (9th Cir. 1976) (public interest in settling




    3
            See also 2 MCLAUGHLIN ON CLASS ACTIONS § 6:7 (8th ed. 2011) (“A settlement
    reached after a supervised mediation receives a presumption of reasonableness and the absence of
    collusion.”).
                                                      7
Case
  Case
     8:16-cv-00803-JSM-TGW
        8:16-cv-00803-JSM-TGWDocument
                               Document
                                      118-1
                                        111 Filed
                                             Filed04/15/19
                                                   01/14/19 Page
                                                             Page28
                                                                  8 of
                                                                    of 16
                                                                       115PageID
                                                                           PageID990
                                                                                  1140



    litigation is “particularly true in class action suits . . . which frequently present serious problems

    of management and expense”).

            Here, at the time of settlement, the case had been proceeding for well over two years.

    Though this Court had certified the class, the parties still faced substantial obstacles to bring this

    case to a conclusion, including a jury trial on class liability and damages, and the prospect of

    another appeal. Moreover, the parties were still involved in a dispute concerning the scope of

    discovery into Defendant’s finances and were set to brief motions in limine. At trial, Defendant

    would have argued against class-wide liability, and would have also argued that any statutory

    damages should be discounted substantially.

            Given these considerations, preliminary approval of the settlement is appropriate, in part,

    to avoid the uncertainties of trial. See Bennett v. Behring Corp., 96 F.R.D. 343, 349-50 (S.D. Fla.

    1982), aff’d, 737 F.2d 982 (11th Cir. 1984) (plaintiffs faced a “myriad of factual and legal

    problems” that led to “great uncertainty as to the fact and amount of damage,” which made it

    “unwise [for plaintiffs] to risk the substantial benefits which the settlement confers . . . to the

    vagaries of a trial”); In re Domestic Air Transp. Antitrust Litig., 148 F.R.D. 297, 319 (N.D. Ga.

    1993) (“It would seem unwise, therefore, to risk the substantial benefits of the settlement to the

    uncertainty of trial.”).

                C. The parties have sufficiently developed the factual record through discovery
                   to enable Plaintiff and her counsel to make a reasoned judgment concerning
                   settlement.

            Courts also consider “the degree of case development that class counsel have accomplished

    prior to settlement” to ensure that counsel had an adequate appreciation of the merits of the case

    before negotiating. In re Checking Overdraft Litig., 830 F. Supp. 2d 1330, 1349 (S.D. Fla. 2011).




                                                      8
Case
  Case
     8:16-cv-00803-JSM-TGW
        8:16-cv-00803-JSM-TGWDocument
                               Document
                                      118-1
                                        111 Filed
                                             Filed04/15/19
                                                   01/14/19 Page
                                                             Page29
                                                                  9 of
                                                                    of 16
                                                                       115PageID
                                                                           PageID991
                                                                                  1141



           Here, the parties have litigated a motion to dismiss, ECF Nos. 18, 20, 23, motion for

    summary judgment, ECF Nos. 32, 36, 44, 47, two motions for class certification, ECF Nos. 27,

    28, 31, 47, 65, 74, 77, 96, and an appeal to the Eleventh Circuit. See Dickens, 706 F. App’x 529.

    At the time of settlement, Plaintiff had also filed motions in limine in anticipation of the upcoming

    trial. ECF No. 99. Additionally, the parties exchanged both formal and informal discovery

    regarding the size of the class, Defendant’s net worth, and the scope of Defendant’s alleged

    misconduct, and Plaintiff deposed Defendant’s Rule 30(b)(6) representative, allowing Plaintiff to

    thoroughly evaluate potential class damages.

           Thus, both the parties and this Court are adequately informed to evaluate the fairness of

    the settlement presented. See Mashburn v. Nat’l Healthcare, Inc., 684 F. Supp. 660, 669 (M.D.

    Ala. 1988) (“That is, Class Counsel developed ample information and performed extensive

    analyses from which “to determine the probability of their success on the merits, the possible range

    of recovery, and the likely expense and duration of the litigation.”). Indeed, Defendant responded

    to two different sets of document requests and interrogatories from Plaintiff, and the parties’

    counsel had multiple discussions about the merits of the case, and the scope of Defendant’s alleged

    misconduct, allowing the parties to thoroughly evaluate the potential risks in moving forward with

    the litigation. See Brent, 2011 WL 3862363, at *16 (“The Court has no doubt that, after two rounds

    of motion practice that had established the strength of each side’s legal claims and several rounds

    of settlement negotiations, the experienced attorneys who negotiated this settlement had an

    accurate understanding of the strength of their respective cases.”). And, given that this settlement

    was reached on the eve of trial with all information abundantly available to the parties, “[t]his

    factor strongly favors final approval of the Settlement.” Morgan v. Pub. Storage, 301 F. Supp. 3d

    1237, 1249 (S.D. Fla. 2016).



                                                     9
Case
  Case
     8:16-cv-00803-JSM-TGW
       8:16-cv-00803-JSM-TGWDocument
                              Document
                                     118-1
                                       111 Filed
                                           Filed 04/15/19
                                                 01/14/19 Page
                                                          Page 30
                                                               10 of
                                                                  of 115
                                                                     16 PageID
                                                                         PageID992
                                                                                1142



                D. The probability of Plaintiff’s success on the merits coupled with the range of
                   possible recovery favor preliminary approval.

            Next, this Court also must consider “the likelihood and extent of any recovery from the

    defendant[] absent . . . settlement.” In re Domestic Air Transp. Antitrust Litig., 148 F.R.D. at 314;

    see also Canupp v. Sheldon, No. 204-CV-260-FTM-99DNF, 2009 WL 4042928, at *10 (M.D. Fla.

    Nov. 23, 2009) (Steele, J.), aff’d sub nom. Canupp v. Liberty Behavioral Health Corp., 417 F.

    App’x 843 (11th Cir. 2011), and aff’d sub nom. Canupp v. Liberty Behavioral Healthcare Corp.,

    447 F. App’x 976 (11th Cir. 2011) (“Courts judge the fairness of a proposed compromise by

    weighing the plaintiffs’ likelihood of success on the merits against the amount and form of the

    relief achieved in the settlement.”). In determining whether a settlement is fair in light of the

    potential range of recovery, this Court is guided by the important maxim that a proposed settlement

    may be only a fraction of the theoretical recovery, yet still fair and adequate in light of the attendant

    risks of litigation. In re Checking Overdraft Litig., 830 F. Supp. 2d at 1350.

            As an initial matter, class damages here were capped at $500,000. See 15 U.S.C. §

    1682k(A)(2)(B). Also noteworthy, there is no guarantee of full statutory damages at trial because

    the FDCPA’s damages provision is permissive rather than mandatory. That is, the law provides

    for statutory damages awards up to certain amounts—$1,000 for Plaintiff, and $500,000 for the

    class—after balancing such factors as the nature of Defendant’s noncompliance, the number of

    persons adversely affected, and the extent to which Defendant’s noncompliance was intentional.

    See 15 U.S.C. § 1692k(b)(2). Accordingly, even had Plaintiff prevailed at trial, the jury may have

    awarded little in the way of statutory damages, or even none at all. See Schuchardt v. Law Office

    of Rory W. Clark, 314 F.R.D. 673, 683 (N.D. Cal. 2016) (“Because damages are not mandatory,

    continued litigation presents a risk to Plaintiffs of expending time and money on this case with the




                                                       10
Case
  Case
     8:16-cv-00803-JSM-TGW
       8:16-cv-00803-JSM-TGWDocument
                              Document
                                     118-1
                                       111 Filed
                                           Filed 04/15/19
                                                 01/14/19 Page
                                                          Page 31
                                                               11 of
                                                                  of 115
                                                                     16 PageID
                                                                         PageID993
                                                                                1143



    possibility of no recovery at all for the Class. In light of the risks and costs of continued litigation,

    the immediate reward to Class Members is preferable.”).

            The risk of a minimal damages award was not hypothetical. Indeed, earlier in this case, this

    Court found that class members would have been entitled to only nominal damages of $1.00. See

    Dickens v. GC Servs. Ltd. P’ship, 220 F. Supp. 3d 1312, 1324 (M.D. Fla. 2016), vacated and

    remanded, 706 F. App’x 529 (11th Cir. 2017) (“Having considered these factors and the parties’

    briefs, the Court finds that the statutory award in this case should be nominal, whether that award

    applies to Dickens alone or a class of plaintiffs.”); see also Jerman v. Carlisle, McNellie, Rini,

    Kramer & Ulrich LPA, No. 1:06 CV 1397, 2011 WL 1434679, at *11 (N.D. Ohio 2011) (analyzing

    the factors set forth in 15 U.S.C. § 1692k, and awarding no “additional damages’ to members of

    the class).

            Given the foregoing, the immediate relief provided by the settlement is substantial, and a

    recovery of $99,220—$10 per class member—represents an excellent recovery for the class.

    Indeed, the Southern District of Florida recently granted preliminary approval to a settlement that

    amounts to $10 per class member in a case against Defendant containing similar allegations to

    those at issue here. See Alderman v. GC Servs. Ltd. P’ship, Case No. 2:16-cv-14508, Dkt. Nos.

    181, 190 (S.D. Fla.). And the settlement here also compares favorably to other similar FDCPA

    class settlements approved throughout the country. See, e.g., Schell v. Frederick J. Hanna &

    Assocs., P.C., No. 3:15-cv-418, 2016 WL 1273297, at *3 (S.D. Ohio Mar. 31, 2016) ($10 per class

    member); Whitford v. Weber & Olcese, P.L.C., No. 1:15-cv-400, 2016 WL 122393, at *2 (W.D.

    Mich. Jan. 11, 2016) (same); Bellum v. Law Offices of Frederic I. Weinberg & Assocs., P.C., No.

    15-2460, 2016 WL 4766079, at *3 (E.D. Pa. Sept. 13, 2016) ($10.92 per class member); Hall v.

    Frederick J. Hanna & Assocs., P.C., 2016 WL 2865081, at *3 (N.D. Ga. May 10, 2016) ($10 per



                                                       11
Case
  Case
     8:16-cv-00803-JSM-TGW
       8:16-cv-00803-JSM-TGWDocument
                              Document
                                     118-1
                                       111 Filed
                                           Filed 04/15/19
                                                 01/14/19 Page
                                                          Page 32
                                                               12 of
                                                                  of 115
                                                                     16 PageID
                                                                         PageID994
                                                                                1144



    class member); Green v. Dressman Benzinger Lavelle, PSC, No. 1:14–CV–00142–SJD, 2015 WL

    223764, at *3 (S.D. Ohio Jan. 16, 2015) (approximately $31 per class member); Little-King v. Hayt

    Hayt & Landau, No. 11-5621 (MAH), 2013 WL 4874349, at *14 (D.N.J. Sept. 10, 2013) ($7.87

    per class member); Bourlas v. Davis Law Assocs., 237 F.R.D. 345, 355 (E.D.N.Y. 2006) ($7.32

    per class member).

            What’s more, Plaintiff also secured Defendant’s confirmation that it has ceased using the

    form of debt collection letter at issue—a benefit that was not necessarily available at trial. See,

    e.g., Midland Funding LLC, 644 F. Supp. 2d at 977. In sum, considering the benefits obtained

    here, in comparison to those likely at trial, and the risks to moving forward, this factor supports

    preliminary approval of the settlement.

                E. The opinions of Plaintiff and her counsel strongly favor preliminary approval.

            Both Plaintiff and her counsel firmly believe that the settlement here is fair, reasonable,

    and adequate, and in the best interests of class members. A strong initial presumption of fairness

    should attach to the proposed settlement because it was reached by well-qualified counsel engaged

    in arm’s-length negotiations with an experienced mediator. Courts accord great weight to the

    recommendations of counsel, who are most closely acquainted with the facts of the underlying

    litigation. See Mashburn, 684 F. Supp. at 669 (“If plaintiffs’ counsel did not believe these factors

    all pointed substantially in favor of this settlement as presently structured, this Court is certain that

    they would not have signed their names to the settlement agreement.”); In re Domestic Air Transp.

    Antitrust Litig., 148 F.R.D. at 312-13 (“In determining whether to approve a proposed settlement,

    the Court is entitled to rely upon the judgment of the parties’ experienced counsel.”); see also

    Rodriguez v. West Publ’g Corp., 563 F.3d 948, 965 (9th Cir. 2009) (“We put a good deal of stock

    in the product of an arms-length, non-collusive, negotiated resolution.”).



                                                       12
Case
  Case
     8:16-cv-00803-JSM-TGW
       8:16-cv-00803-JSM-TGWDocument
                              Document
                                     118-1
                                       111 Filed
                                           Filed 04/15/19
                                                 01/14/19 Page
                                                          Page 33
                                                               13 of
                                                                  of 115
                                                                     16 PageID
                                                                         PageID995
                                                                                1145



           Here, Plaintiff’s counsel is extremely experienced in class action litigation, particularly

    cases under the FDCPA. See Ex. 1 at ¶¶ 8-15. Correspondingly, the parties’ and their counsel’s

    strong support for this settlement strongly supports preliminary approval.

               F. Plaintiff and her counsel have adequately represented the class.

           This Court previously appointed Plaintiff’s counsel as class counsel and Plaintiff as the

    class representative. ECF No 96 at 16. Prior to that time, and since, Plaintiff’s counsel has

    zealously litigated this case against sophisticated and experienced defense counsel. Plaintiff’s

    counsel prevailed on a motion to dismiss, defeated Defendant’s standing-based challenges,

    obtained certification of the class, and prevailed on an appeal to the Eleventh Circuit, all while

    working on a contingency fee basis. Similarly, Plaintiff—who stepped into the role of class

    representative after her husband passed away— has remained committed to this case and the class,

    including responding to written discovery and sitting for deposition, and ultimately obtained an

    excellent recovery for class members. As a result, Plaintiff and her counsel have adequately

    represented the class.

               G. The settlement treats class members equitably.

           Finally, Rule 23(e)(2)(D) requires that this Court confirm that the settlement treats all class

    members equitably. The Advisory Committee’s Note to Rule 23(e)(2)(D) advises that courts

    should consider “whether the apportionment of relief among class members takes appropriate

    account of differences among their claims, and whether the scope of the release may affect class

    members in different ways that bear on the apportionment of relief.” Fed. R. Civ. P. 23(e), advisory

    committee’s note (2018).

           Each class member has the same claim resulting from receipt of the same form of debt

    collection letter from Defendant. See, e.g., ECF No. 96 at 13 (finding that common issues



                                                     13
Case
  Case
     8:16-cv-00803-JSM-TGW
       8:16-cv-00803-JSM-TGWDocument
                              Document
                                     118-1
                                       111 Filed
                                           Filed 04/15/19
                                                 01/14/19 Page
                                                          Page 34
                                                               14 of
                                                                  of 115
                                                                     16 PageID
                                                                         PageID996
                                                                                1146



    predominate). And as a result, the settlement provides that each participating class member will

    receive an equal portion of the settlement fund. Finally, the release affects each class member in

    the same way as each participating class member is agreeing to release the same claims. As such,

    this factor supports preliminary approval. See Hale v. State Farm Mutual Automobile Ins. Co., No.

    12-0660-DRH, 2018 WL 6606079, at *5 (S.D. Ill. Dec. 16, 2018) (“This proposal is fair and

    equitable because the class members’ interests in the Avery judgment were undivided when they

    were lost and, thus, each class member’s damages were identical. The proposed Settlement

    therefore entitles each class member to an equal, pro-rata share of the Settlement fund.”).

           III.    This Court should approve the proposed notice to class members.

           Under Rule 23(e), this Court must also “direct notice in a reasonable manner to all class

    members who would be bound” by the proposed settlement. Fed. R. Civ. P. 23(e)(1). Notice of a

    proposed settlement to class members must be the “best notice practicable.” See Fed. R. Civ. P.

    23(c)(2)(B). “[B]est notice practicable” means “individual notice to all members who can be

    identified through reasonable effort.” Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 173 (1974). If

    class members can be identified and are given individual notice, there is no requirement for notice

    by publication or other means. “[N]otice by publication is only used when the identity and location

    of class members cannot be determined through reasonable efforts….” In re Wal-Mart Stores, Inc.

    Wage and Hour Litig., No. 06-02069 SBA, 2008 WL 1990806, at *2 (N.D. Cal. May 5, 2008).

           Here, the parties have agreed to a notice program to be administered by a third-party

    settlement administrator that will use all reasonable efforts to provide direct mail notice to each

    member of the class. This notice plan complies with Rule 23 and due process because, among

    other things, it informs class members of: (1) the nature of the action; (2) the essential terms of the

    settlement, including the definition of the Class and claims asserted; (3) the binding effect of a

    judgment if the Class Member does not request exclusion; (4) the process for objection and/or
                                                      14
Case
  Case
     8:16-cv-00803-JSM-TGW
       8:16-cv-00803-JSM-TGWDocument
                              Document
                                     118-1
                                       111 Filed
                                           Filed 04/15/19
                                                 01/14/19 Page
                                                          Page 35
                                                               15 of
                                                                  of 115
                                                                     16 PageID
                                                                         PageID997
                                                                                1147



    exclusion, including the time and method for objecting or requesting exclusion and that class

    members may make an appearance through counsel; (5) information regarding Plaintiff’s request

    for statutory damages and reimbursement of her attorneys’ fees and expenses; and (6) how to make

    inquiries. Fed. R. Civ. P. 23(c)(2)(B); MANUAL FOR COMPLEX LITIGATION § 21.312.

           In short, this notice plan ensures that class members’ due process rights are amply

    protected, and, as a result, should be approved. See Fed. R. Civ. P. 23(c)(2)(A); Decohen v. Abbasi,

    LLC, 299 F.R.D. 469, 479 (D. Md. 2014) (“Under the circumstances of this case, when all class

    members are known in advance, the Court finds that the method of direct mail notice to each class

    member’s last known address—and a second notice if the first was returned as undeliverable—

    was the best practicable notice.”).

           IV.     This Court should schedule a final fairness hearing.

           Finally, the last step in the settlement approval process is a final fairness hearing for this

    Court to hear all evidence and argument necessary to make its final settlement evaluation. See Fed.

    R. Civ. P. 23(e)(2). Proponents of the settlement may offer argument in support of final approval,

    and class members who have properly objected to the settlement may be heard at this hearing as

    well. The Court then will determine after the final fairness hearing whether the settlement should

    be approved, and whether to enter a judgment and order of dismissal under Rule 23(e).

           Plaintiff respectfully requests that this Court set a date for a final fairness hearing at the

    Court’s convenience, approximately 120 days after the Court’s preliminary approval of the

    settlement.

                                               Conclusion

           Plaintiff respectfully requests that this Court enter the accompanying order granting

    preliminary approval to the parties’ class action settlement. As noted, Defendant does not oppose

    the relief requested herein.

                                                    15
Case
  Case
     8:16-cv-00803-JSM-TGW
       8:16-cv-00803-JSM-TGWDocument
                              Document
                                     118-1
                                       111 Filed
                                           Filed 04/15/19
                                                 01/14/19 Page
                                                          Page 36
                                                               16 of
                                                                  of 115
                                                                     16 PageID
                                                                         PageID998
                                                                                1148



    Dated: January 14, 2019                       Respectfully submitted,

                                                  /s/ James L. Davidson
                                                  James L. Davidson
                                                  Jesse S. Johnson
                                                  Greenwald Davidson Radbil PLLC
                                                  5550 Glades Road, Suite 500
                                                  Boca Raton, FL 33431
                                                  Tel: (561) 826-5477
                                                  Fax: (561) 961-5684
                                                  jdavidson@gdrlawfirm.com
                                                  jjohnson@gdrlawfirm.com

                                                  Counsel for Plaintiff and the class


                                      CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on January 14, 2019, I electronically filed the foregoing with

    the Clerk of the Middle District of Florida using the CM/ECF system, which will send a notice of

    electronic filing to all counsel of record.


                                                  /s/ James L. Davidson
                                                  James L. Davidson




                                                    16
Case
 Case8:16-cv-00803-JSM-TGW
       8:16-cv-00803-JSM-TGWDocument
                             Document118-1
                                       111-1Filed
                                              Filed
                                                  04/15/19
                                                    01/14/19Page
                                                             Page371of
                                                                     of115
                                                                        54 PageID
                                                                           PageID999
                                                                                  1149




                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                        TAMPA DIVISION

                                                x
                                                : Civil Action No.: 8:16-cv-00803-JSM-TGW
   TERRI E. DICKENS, on behalf of the estate of :
   Ronnie E. Dickens and others similarly       :
   situated,                                    :
                                                :
                        Plaintiff,              :
                                                :
           v.                                   :
                                                :
                                                :
   GC SERVICES LIMITED PARTNERSHIP, :
                                                :
                        Defendant.              :
                                                x

        DECLARATION OF JAMES L. DAVIDSON IN SUPPORT OF PLAINTIFF’S
       UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION
                              SETTLEMENT

           I, James L. Davidson, pursuant to 28 U.S.C. § 1746, declare as follows:

           1.      My name is James L. Davidson.

           2.      I am over twenty-one years of age and am fully competent to make the statements

   contained in this Declaration.

           3.      I have personal knowledge of the matters stated herein and, if called upon, I could

   and would competently testify thereto.

           4.      I am a partner at the law firm of Greenwald Davidson Radbil PLLC (“GDR”), and

   counsel for Terri E. Dickens, on behalf of the estate of Ronnie E. Dickens and others similarly

   situated (“Plaintiff”), in the above-entitled action.

           5.      I graduated from the University of Florida in 2000 and the University of Florida

   Fredric G. Levin College of Law in 2003.


                                                      1
Case
 Case8:16-cv-00803-JSM-TGW
      8:16-cv-00803-JSM-TGW Document
                             Document118-1
                                      111-1 Filed
                                             Filed04/15/19
                                                   01/14/19 Page
                                                             Page38
                                                                  2 of 54
                                                                       115PageID
                                                                           PageID1000
                                                                                  1150




          6.      I am admitted to practice before this Court.

          7.      I have extensive experience litigating consumer protection class actions.

          8.      This Court appointed my firm class counsel in this case.

          9.      In addition, courts have appointed my firm class counsel in numerous class actions

   throughout the country, including those brought under the Fair Debt Collection Practices Act, as

   well as other consumer protection statutes. See, e.g., Reyes v. BCA Financial Services, Inc., No. 16-

   240772018 WL 3145807 (S.D. Fla. June 26, 2018); Whatley v. TRS Recovery Services, Inc., No.

   4:17-cv-00133-ALM, Doc. 43 (E.D. Tex. Apr. 4, 2018); Veness v. Heywood, Cari & Anderson,

   S.C., No. 17-cv-338-bbc, 2017 WL 6759382 (W.D. Wisc. Dec. 29, 2017); Kagno v. Bush Ross,

   P.A., No. 8:17-cv-1468-T-26AEP, 2017 WL 6026494 (M.D. Fla. Dec. 4, 2017); Johnson v. NPAS

   Solutions, LLC, No. 9:17-cv-80393, 2017 WL 6060778 (S.D. Fla. Dec. 4, 2017); Johnson v. Navient

   Solutions, Inc., f/k/a Sallie Mae, Inc., No. 1:15-cv-0716-LJM (S.D. Ind. July 13, 2017); Toure and

   Heard v. Navient Solutions, Inc., f/k/a Sallie Mae, Inc., No. 1:17-cv-00071-LJM-TAB (S.D. Ind.

   July 13, 2017); James v. JPMorgan Chase Bank, N.A., No. 8:15-CV-2424-T-23JSS, 2017 WL

   2472499 (M.D. Fla. June 5, 2017); Johnston v. Kass Shuler, P.A., No. 8:16-cv-3390-T-

   23AEP, 2017 WL 1231070 (M.D. Fla. Mar. 29, 2017); Cross v. Wells Fargo Bank, N.A., No. 1:15-

   CV-01270-RWS, 2016 WL 5109533 (N.D. Ga. Sept. 13, 2016); Roundtree v. Bush Ross, P.A., No.

   14-357, 2016 WL 360721 (M.D. Fla. Jan. 28, 2016); Schuchardt v. Law Office of Rory W. Clark,

   No. 15-01329, 2016 WL 232435 (N.D. Cal. Jan. 20, 2016); Kemper v. Andreu, Palma & Andreu,

   PL, No. 15-21226, Doc. 36 (S.D. Fla. Jan. 11, 2016); Whitford v. Weber & Olcese, P.L.C., No. 15-

   400, 2016 WL 122393 (W.D. Mich. Jan. 11, 2016); Chapman v. Bowman, Heintz, Boscia & Vician,

   P.C., No. 15-120, 2015 WL 9478548 (N.D. Ind. Dec. 29, 2015); McWilliams v. Advanced Recovery

   Sys., Inc., 310 F.R.D. 337, 340 (S.D. Miss. 2015); Gonzalez v. Dynamic Recovery Solutions, LLC,


                                                    2
Case
 Case8:16-cv-00803-JSM-TGW
      8:16-cv-00803-JSM-TGW Document
                             Document118-1
                                      111-1 Filed
                                             Filed04/15/19
                                                   01/14/19 Page
                                                             Page39
                                                                  3 of 54
                                                                       115PageID
                                                                           PageID1001
                                                                                  1151




   Nos. 14-24502, 14-20933, 2015 WL 738329 (S.D. Fla. Feb. 23, 2015); Ritchie v. Van Ru Credit

   Corp., No. 2:12-CV-01714-PHX-SM, 2014 WL 3955268 (D. Ariz. Aug. 13, 2014).

          10.     Multiple district courts have commented on GDR’s useful knowledge and

   experience in connection with class action litigation.

          11.     For example, in Schwyhart v. AmSher Collection Servs., Inc., Judge John E. Ott,

   Chief Magistrate Judge of the Northern District of Alabama, stated upon granting final approval of

   a class action settlement in which he appointed GDR as class counsel:

          I cannot reiterate enough how impressed I am with both your handling of the case,
          both in the Court’s presence as well as on the phone conferences, as well as in the
          written materials submitted. . . . I am very satisfied and I am very pleased with what
          I have seen in this case. As a judge, I don’t get to say that every time, so that is quite
          a compliment to you all, and thank you for that.

   No. 2:15-cv-1175-JEO (N.D. Ala. Mar. 15, 2017).

          12.     In Ritchie, Judge Stephen McNamee, Senior U.S. District Court Judge for the

   District of Arizona, stated upon granting final approval:

          I want to thank all of you. It’s been a pleasure. I hope that you will come back and
          see us at some time in the future. And if you don’t, I have a lot of cases I would like
          to assign you, because you’ve been immensely helpful both to your clients and to
          the Court. And that’s important. So I want to thank you all very much.

   Case No. CIV-12-1714 (D. Ariz. July 21, 2014).

          13.     In McWilliams v. Advanced Recovery Sys., Inc., Judge Carlton W. Reeves of the

   Southern District of Mississippi described GDR as follows:

          More important, frankly, is the skill with which plaintiff’s counsel litigated this
          matter. On that point there is no disagreement. Defense counsel concedes that her
          opponent—a specialist in the field who has been class counsel in dozens of these
          matters across the country—‘is to be commended for his work’ for the class, ‘was
          professional at all times’ . . . , and used his ‘excellent negotiation skills’ to achieve
          a settlement fund greater than that required by the law. The undersigned concurs . .
          . Counsel’s level of experience in handling cases brought under the FDCPA, other
          consumer protection statutes, and class actions generally cannot be overstated.


                                                      3
Case
 Case8:16-cv-00803-JSM-TGW
      8:16-cv-00803-JSM-TGW Document
                             Document118-1
                                      111-1 Filed
                                             Filed04/15/19
                                                   01/14/19 Page
                                                             Page40
                                                                  4 of 54
                                                                       115PageID
                                                                           PageID1002
                                                                                  1152




   No. 3:15-CV-70-CWR-LRA, 2017 WL 2625118, at *3 (S.D. Miss. June 16, 2017).

          14.     Similarly, in Roundtree, Judge James D. Whittemore of this Court wrote, in

   certifying three separate classes and appointing GDR class counsel: “Greenwald [Davidson Radbil

   PLLC] has been appointed as class counsel in a number of actions and thus provides great

   experience in representing plaintiffs in consumer class actions.” 304 F.R.D at 661.

          15.     As well, Judge Stephen D. Merryday of this Court wrote in appointing GDR class

   counsel in James that “Michael L. Greenwald, James L. Davidson, and Aaron D. Radbil of

   Greenwald Davidson Radbil PLLC, each . . . has significant experience litigating TCPA class

   actions.” 2016 WL 6908118, at *1.

          16.     And in Bellum v. Law Offices of Frederic I. Weinberg & Assocs., P.C., Judge C.

   Darnell Jones II of the Eastern District of Pennsylvania took care to point out that GDR was

   appointed as class counsel “precisely because of their expertise and ability to represent the class in

   this matter.” No. 15-2460, 2016 WL 4766079, at *5 (E.D. Pa. Sept. 13, 2016).

          17.     More information about GDR is available at www.gdrlawfirm.com.

          18.     The parties have reached a settlement that I firmly believe is fair, reasonable, and

   adequate, and in the best interests of all members of the class.

          19.     As more specifically set forth in the parties’ Class Action Settlement Agreement (the

   “Settlement Agreement”), the settlement requires GC Services Limited Partnership (“Defendant”)

   to create a settlement fund of $99,220 for the benefit of the 9,922-member class, allowing for

   individual cash payments to each participating class member in the amount of $10. Defendant will

   separately pay the costs of settlement administration, a $1,000 individual damages award and a

   $1,500 incentive award to the named plaintiff, and attorney’s fees, costs and expenses to Plaintiff’s

   counsel of up to $270,000, subject to approval of this Court.


                                                     4
Case
 Case8:16-cv-00803-JSM-TGW
      8:16-cv-00803-JSM-TGW Document
                             Document118-1
                                      111-1 Filed
                                             Filed04/15/19
                                                   01/14/19 Page
                                                             Page41
                                                                  5 of 54
                                                                       115PageID
                                                                           PageID1003
                                                                                  1153




           20.     Given the strengths and weaknesses of the claims, including the cap on statutory

   damages imposed by the FDCPA, and the risks of proceeding to trial, the $99,220 fund is an

   excellent result that compares favorably with other class action settlements under the FDCPA. In

   addition, Defendant has changed its form initial debt collection letter to address some of the

   allegations raised in Plaintiff’s complaint and has agreed to maintain that change for the benefit of

   all future recipients of its debt collection letters.

           21.     Attached as Exhibit A is a true and correct copy of the Settlement Agreement and

   its exhibits, which include the proposed summary class notice at Exhibit 1, the proposed long form

   class notice at Exhibit 2, the proposed Preliminary Approval Order at Exhibit 3, and the proposed

   Final Order and Judgment at Exhibit 4.

           I declare under penalty of perjury that the foregoing is true and correct.



                                                                 /s/ James L. Davidson
                                                                 James L. Davidson

                                                                 Dated: January 14, 2019




                                                           5
Case
 Case8:16-cv-00803-JSM-TGW
      8:16-cv-00803-JSM-TGW Document
                             Document118-1
                                      111-1 Filed
                                             Filed04/15/19
                                                   01/14/19 Page
                                                             Page42
                                                                  6 of 54
                                                                       115PageID
                                                                           PageID1004
                                                                                  1154




                                      Exhibit A
Case
 Case8:16-cv-00803-JSM-TGW
      8:16-cv-00803-JSM-TGW Document
                             Document118-1
                                      111-1 Filed
                                             Filed04/15/19
                                                   01/14/19 Page
                                                             Page43
                                                                  7 of 54
                                                                       115PageID
                                                                           PageID1005
                                                                                  1155



                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE MIDDLE DISTRICT OF FLORIDA

    TERRI E. DICKENS, on behalf of the estate
    of RONNIE E. DICKENS and others
    similarly situated,

             Plaintiff,

    v.                                                  Civil Action No. 8:16-cv-00803-JSM-TGW

    GC SERVICES LIMITED PARTNERSHIP,

            Defendant.

                 CLASS ACTION SETTLEMENT AGREEMENT AND RELEASE

           The Parties hereto enter into the following Class Action Settlement Agreement and Release

                                                  This Settlement Agreement is entered into by and




    and Defendant, GC

    Agreement is intended by the Parties to fully, finally and forever resolve, discharge and settle on

    behalf of the entire Class the Released Claims, as defined herein, upon and subject to the terms

    and conditions herein.


                                               RECITALS

           WHEREAS, the Class Action Complaint alleges that GC Services mailed initial



                                                                                               he Fair




                                                    1
Case
 Case8:16-cv-00803-JSM-TGW
      8:16-cv-00803-JSM-TGW Document
                             Document118-1
                                      111-1 Filed
                                             Filed04/15/19
                                                   01/14/19 Page
                                                             Page44
                                                                  8 of 54
                                                                       115PageID
                                                                           PageID1006
                                                                                  1156




    relief; and

            WHEREAS, the Settling Parties (as defined herein) have concluded that it is desirable for

    the Class Action to be settled to avoid further inconvenience, delay, and expense and to dispose of

    potentially burdensome and protracted litigation and to put to rest all claims that have been or

    could have been asserted by the Class Representative and the Settlement Class Members arising

    out of or related to the subject matter of the Class Action Complaint; and

            WHEREAS, the Settling Parties have engaged in arduous litigation over two years with

    multiple motions, heavy discovery, and appeal as more fully set forth in the Motion to for

    Preliminary Approval; and

            WHEREAS, the Settling Parties have engaged in protracted arms-length settlement

    negotiations and have determined that the terms of this Settlement Agreement constitute a fair and

    reasonable compromise of the claims and defenses of the Parties; and

            WHEREAS, while Class Counsel (as defined herein) believes that the claims asserted in

    the Class Action Complaint are meritorious, Class Counsel also recognizes that the lawsuit has an

    uncertain outcome and that pursuing this litigation through trial and potential additional appeals

    would involve substantial cost, risk, and inevitable delay. Based on their evaluation of the facts

    and law, and a weighing of the risks and benefits, which include, among other things, the expense

    and length of continued proceedings necessary to prosecute the Action against GC Services

    through trial and any appeals, and the substantial benefits the Settlement confers upon the Class,

    Class Counsel has determined that the settlement set forth in this Settlement Agreement is fair,

    reasonable, adequate, and in the best interests of the Class; and




                                                     2
Case
 Case8:16-cv-00803-JSM-TGW
      8:16-cv-00803-JSM-TGW Document
                             Document118-1
                                      111-1 Filed
                                             Filed04/15/19
                                                   01/14/19 Page
                                                             Page45
                                                                  9 of 54
                                                                       115PageID
                                                                           PageID1007
                                                                                  1157



           WHEREAS, the Class Representative, through Class Counsel, who has investigated the

                                                                -length negotiations w

    Counsel, has concluded that it is in the best interests of the Class to settle the Settlement Class



    adequate; and

           WHEREAS, in consideration of the foregoing and other good and valuable consideration,



    that the claims of the Class be and are hereby compromised and settled, subject to the approval of

    the Court, upon the following terms and conditions.

                                              DEFINITIONS

           1.       Accessible Contact Information. Accessible Contact Information means the

    names and addresses of 9,922 Settlement Class Members as presently contained in the records of

    GC Services (and also First Class, Inc.) and using standard address forwarding that may be

    supplied by the United States Post Office, if any.

           2.       Action. Action means the above-captioned action currently pending in the United

    States District Court for the Middle District of Florida.

           3.

    fees, taxable costs of litigation, and expenses, up to of $270,000, including the anticipated fees and

    expenses to be incurred by Class Counsel to answer any questions from members of the class that



    Fees do not include the Class Representative Settlement Amount or Settlement Administration

                                            re not taken from the Class Settlement Fund.

           4.       Class Period. Class Period shall mean April 4, 2015 and April 4, 2016, inclusive.



                                                      3
Case
Case8:16-cv-00803-JSM-TGW
     8:16-cv-00803-JSM-TGW Document
                           Document118-1
                                    111-1 Filed
                                          Filed04/15/19
                                                01/14/19 Page
                                                         Page46
                                                              10of
                                                                of115
                                                                   54 PageID
                                                                      PageID1008
                                                                             1158



            5.    Class Counsel. Class Counsel means counsel for the Class Representatives and the

   Settlement Class Members: James L. Davidson of Greenwald Davidson Radbil PLLC, 5550

   Glades Road, Suite 500, Boca Raton, Florida 33431.

            6.    Class Representatives. Class Representative means Terri E. Dickens, on behalf of

   the estate of Ronnie E. Dickens.

            7.    Class Representatives Settlement Amount. The Class Representative Settlement

   Amount shall mean the sum of $2,500 to the Class Representative for statutory damages and for

   her service as the Class Representative.

            8.    Complaint. Complaint means the Class Action Complaint [ECF No. 1] filed in the

   United States District Court for the Middle District of Florida, Case No.: 8:16-cv-00803-JSM-

   TGW.

            9.    Court. The Court means the United States District Court for the Middle District of

   Florida, and the judge assigned to this action is Hon. James S. Moody, Jr.

            10.   Defendant.

            11.                                                           Ryan K. Hilton and Scott E.

   Allbright, Jr., Butler Weihmuller Katz Craig, LLP, 400 N. Ashley Drive, Suite 2300, Tampa, FL

   33602.

            12.   Effective Date. Effective Date means the date of the last signature on this

   Agreement.

            13.   Final Order Day. Final Order Day means the first day after entry of the Final

   Order, and where the following has occurred; (a) if no appeal is filed, the expiration of the date for

   filing a notice of any appeal; (b) upon entry by the Court of the Final Order and the expiration of

   the applicable period for perfecting an appeal from such Final Order without perfecting the appeal;



                                                     4
Case
Case8:16-cv-00803-JSM-TGW
     8:16-cv-00803-JSM-TGW Document
                           Document118-1
                                    111-1 Filed
                                          Filed04/15/19
                                                01/14/19 Page
                                                         Page47
                                                              11of
                                                                of115
                                                                   54 PageID
                                                                      PageID1009
                                                                             1159



   and/or (c) if an appeal is taken, upon entry by a final Appellate Court of an Order affirming the

   Final Order and the expiration of any right of further appeal, or upon the voluntary dismissal of

   such appeal.

          14.     Final Order. Final Order means the Final Approval Order, a form of which is

   attached hereto as Exhibit 4.

          15.     Short Form Notice and Long Form Notice. Short Form Notice and Long Form

   Notice means the Notice of Proposed Class Action Settlement in the form attached hereto as

   Exhibit 1,                2, respectively.

          16.     Preliminary Approval Order. Preliminary Approval Order means the order

   certifying the proposed Class for settlement purposes, preliminarily approving this Settlement

   Agreement, approving the Short Form Notice, a form of which is attached hereto as Exhibit 3,

   and setting a date for the Settlement Hearing.

          17.     Opt-Out Date. Opt-Out Date means the court ordered deadline for the Settlement

   Administrator to receive opt out notices from the Class.

          18.     Released Claims. Released Claims means the claims and liabilities released and

   discharged as set forth in paragraph 39.

          19.     Released Persons. Released Persons means Defendant, its current and former

   officers, directors, owners, employees, agents, predecessors, successors, assigns, shareholders,

   members, heirs and partners.

          20.     Settlement. Settlement means the terms and conditions set forth in this Agreement,

   and the referenced exhibits, which are incorporated by reference herein.

          21.     Notice Plan. Notice Plan shall mean the Short Form Notice, Long Form Notice,

   and Settlement Website, for the Settlement Class.



                                                    5
Case
Case8:16-cv-00803-JSM-TGW
     8:16-cv-00803-JSM-TGW Document
                           Document118-1
                                    111-1 Filed
                                          Filed04/15/19
                                                01/14/19 Page
                                                         Page48
                                                              12of
                                                                of115
                                                                   54 PageID
                                                                      PageID1010
                                                                             1160



          22.     Settlement Administration Costs and Expenses. Settlement Administration

   Costs and Expenses means the costs and expenses connected with obtaining the services of a

   Settlement Administrator to facilitate the Settlement, including, but not limited to, the costs of

   printing and mailing the Short Form Notice, obtaining and maintaining the Settlement Website,

   and mailing Settlement Checks to eligible Settlement Class Members.

          23.     Settlement Administrator. Settlement Administrator means the independent

   settlement administrator, in this case, First Class, Inc. c/o Bailey Hughes, 5410 W. Roosevelt Road,

   Suite 222, Chicago, Illinois 60644-1490.

          24.     Settlement Amount. Settlement Amount means the Settlement Class Fund, Class



   Expenses.

          25.     Settlement Checks. Settlement Checks are the checks used to pay Settlement Class

   Members.

          26.     Settlement Class. The Settlement Class is defined as:

                  (1) All persons with a Florida address, (2) to whom GC Services
                  Limited Partnership mailed an initial communication that stated: (a)

                  receiving this letter, we will obtain verification of the debt from our

                  this letter you request the name and address of the original creditor,
                  we will provide it to you in the event it differs from our client,

                  in connection with the collection of a consumer debt, (5) that was
                  not returned as undeliverable to GC Services Limited Partnership.

          27.     Settlement Class Fund. The Settlement Class Fund shall mean the fund that GC

   Services will establish with the Settlement Administrator of $10.00 per Class Member for a total

   of $99,220.




                                                    6
Case
Case8:16-cv-00803-JSM-TGW
     8:16-cv-00803-JSM-TGW Document
                           Document118-1
                                    111-1 Filed
                                          Filed04/15/19
                                                01/14/19 Page
                                                         Page49
                                                              13of
                                                                of115
                                                                   54 PageID
                                                                      PageID1011
                                                                             1161



          28.     Settlement Class Members. Settlement Class Member includes each of the 9,922

   individuals that meet the definition of the Class.

          29.     Settlement Hearing. Settlement Hearing means the fairness hearing to determine

   whether the settlement of the Class Action should be given final approval, whether the proposed

   Plan of Allocation (as defined below) should be approved, and whether the applications of Class



          30.     Settlement Website. Settlement Website means the website set up by the

   Settlement Administrator that will contain the Long Form Notice and relevant case documents.

          31.     Settling Parties. Settling Parties, means the Class Representative, individually and

   on behalf of the Settlement Class Members, and Defendant.

          32.     Unclaimed Funds. Unclaimed Funds shall mean any funds from uncashed,

   unclaimed, or expired Settlement Checks, or any funds remaining in the Settlement Fund if a

   member of the Class excludes himself or herself from the Settlement. Settlement Checks shall

   expire 90 days from the date they are issued.

                                      PLAN OF ALLOCATION

          33.     This case is a class action under Rule 23(b)(3) of the Federal Rules of Civil

   Procedure.

          34.     Settlement Consideration. In consideration for the foregoing releases, the Settling

   Parties agree to the following:

          A.      Settlement Class Fund            Defendant, in consultation with the Settlement

   Administrator, will cause to be established the non-reversionary Settlement Class Fund of $99,220,

   within 10 days of the Final Order Day. Each Settlement Class Member will receive $10.00 from




                                                        7
Case
Case8:16-cv-00803-JSM-TGW
     8:16-cv-00803-JSM-TGW Document
                           Document118-1
                                    111-1 Filed
                                          Filed04/15/19
                                                01/14/19 Page
                                                         Page50
                                                              14of
                                                                of115
                                                                   54 PageID
                                                                      PageID1012
                                                                             1162



   the Settlement Fund. No Settlement Class Member will receive more than one check from the

   Settlement Class Fund.

          The Settlement Class Fund payment shall be wired by GC Services, or on its behalf, to

   First Class, Inc. c/o Bailey Hughes, 5410 W. Roosevelt Road, Suite 222, Chicago, Illinois 60644-

   1490 to an account that will be established once the Settlement Agreement is fully executed and

   approved by the Court. Within 30 days after the Final Order Day, the Class Administrator will

   send via U.S. mail

   pursuant to this paragraph will be considered fulfilled upon the mailing of the settlement checks,

   regardless of whether any settlement check is received, returned, or cashed, except that the Class

   Administrator will be obligated to take reasonable steps to forward all settlement checks returned

   with a forwarding address, to such forwarding addresses. Each settlement check will be void 90

   days after mailing.

          To the extent that any Unclaimed Funds remain in the Settlement Fund after the void date,

   such funds will be paid to GC Services up to the amount of the Settlement Administration Costs,

   with the remainder paid to Bay Area Legal Services Inc. as a cy pres recipient.

          B.      Class Representative Payment GC Services will pay the Class Representative, on

   behalf of the estate of Ronnie Dickens, $1,000 to cover any alleged individual damages pursuant

   to 15 U.S.C. § 1692k(a)(2)(B)(i) and for $1,500 to her individually for her work as class

   representative. GC Services will forward to Class Counsel the $2,500 payment the Class

   Representative no later than 10 days after Final Order Day.

          C.                                           Defendant has ceased using the form of debt

   collection letter at issue in this case and will not use that form of debt collection letter going

   forward.



                                                   8
Case
Case8:16-cv-00803-JSM-TGW
     8:16-cv-00803-JSM-TGW Document
                           Document118-1
                                    111-1 Filed
                                          Filed04/15/19
                                                01/14/19 Page
                                                         Page51
                                                              15of
                                                                of115
                                                                   54 PageID
                                                                      PageID1013
                                                                             1163



          35.     Notice to Class Members. The Class Settlement Administrator will, as



   Preliminary Approval of Class Action Settlement, provide notice of the settlement to the Class

   Members as follows:

          A.      Written Class Notice    The Class Administrator will send via U.S. mail the Short

   Form Notice to each Settlement Class Member at his or her last known valid address, address

   correction requested, as provided by GC Services. Before sending the written notice, the Class

   Administrator will confirm and, if necessary, update the addresses for the Settlement Class

   Members through the standard methodology it currently uses to update addresses, including

   attempting to identify the name and address of each Settlement Class Member. If any notice is

   returned with a new address, the Class Administrator will re-mail the notice to the new address

   and will update the Settlement Class Member address list with all forwarding addresses. If any

   notice is returned undeliverable without a new address, the Class Administrator will run a skip

   trace to attempt to locate an updated address and will re-mail the notice to the new address if a

   new address can be located.

          B.      Long Form Notice       The Settlement Administrator will also maintain on the

   Settlement Website the Long Form Notice, and certain relevant court documents, including the

   operative complaint, motion for preliminary approval of the class action settlement, and any

   settlement-related orders issued by the Court.

          C.      CAFA Notice       GC Services will serve the Class Action Fairness Act notice

   required by 28 U.S.C. § 1715, within 10 days of the filing of the unopposed motion for preliminary

   approval of class action settlement. GC Services will immediately provide to Class Counsel proof

   of service of the Class Action Fairness Act notice required by 28 U.S.C. § 1715.



                                                    9
Case
Case8:16-cv-00803-JSM-TGW
     8:16-cv-00803-JSM-TGW Document
                           Document118-1
                                    111-1 Filed
                                          Filed04/15/19
                                                01/14/19 Page
                                                         Page52
                                                              16of
                                                                of115
                                                                   54 PageID
                                                                      PageID1014
                                                                             1164



          36      Requests for Exclusion and Objections. The Class Administrator will administer

   the receipt of all requests for exclusion.

          A.      Any Settlement Class Member who desires to be excluded from the class must send

   a written request for exclusion to the Settlement Administrator with a postmark date no later than

   75 days

   After that deadline passes, the Settlement Administrator will provide to Class Counsel and

                                                          Settlement Class Member who submitted an

   exclusion, and whether each such exclusion was timely. A copy of this list will be provided to the



   Class Action Settlement.

          B.      In the written request for exclusion, the Settlement Class Member must set forth his

   or her full name, address, telephone number, and email address (if available), along with a

   statement that he or she wishes to be excluded.

          C.      Any Settlement Class Member who submits a valid and timely request for exclusion

   will not be bound by the terms of this Agreement. Any Settlement Class Member who fails to

   submit a valid and timely request for exclusion will be bound by the terms of this Agreement.

          D.      Any Settlement Class Member who intends to object to the fairness of this



   the Preliminary Approval Order. Further, any such Settlement Class Member must, unless the

   Court otherwise states, within the same time, provide a copy of the written objection to Class



          E.      In the written objection, unless the Court otherwise states, the Settlement Class

   Member must state: his or her full name, address, telephone number, and email address (if



                                                     10
Case
Case8:16-cv-00803-JSM-TGW
     8:16-cv-00803-JSM-TGW Document
                           Document118-1
                                    111-1 Filed
                                          Filed04/15/19
                                                01/14/19 Page
                                                         Page53
                                                              17of
                                                                of115
                                                                   54 PageID
                                                                      PageID1015
                                                                             1165



   available); the evidence or proof that the objector is a Settlement Class Member; the reasons for

   his or her objection; the name, address, bar number and telephone number of the objecting

   Settlement

   for each objection; a list of any legal authority or documents the objector will present at the Final

   Approval Hearing; and whether he or she intends to appear at the fairness hearing on his or her

   own behalf or through counsel.

          F.      Any Settlement Class Member who does not file a valid and timely objection to the

   settlement will be barred from seeking review of the settlement by appeal or otherwise.

          G.      Any Settlement Class Member who submits both an objection and an exclusion will

   be treated as having submitted an exclusion. Any Settlement Class Member who submits a claim

   and an exclusion will be treated as having submitted an exclusion.

          H.      When responding to any inquiry from a Settlement Class Member, the Class

   Representative and Class Counsel will confirm that they believe the settlement is fair and

   reasonable.

          I.      Subject to approval by the Court, a fairness hearing will be conducted regarding the



          37.     Class Counsel s Attorney s Fees

          37.1    General. GC Services will not oppose                                    s motion for

                  , costs and expenses pursuant to Fed. R. Civ. P. 23(h) and GC Services stipulates

   that the a         fees, costs and expenses incurred by Class Counsel are reasonable under the

   circumstances of this particular case. For the limited purpose of seeking a fee award, the Class

   Representative and the Class will be considered the prevailing party in this litigation.




                                                    11
Case
Case8:16-cv-00803-JSM-TGW
     8:16-cv-00803-JSM-TGW Document
                           Document118-1
                                    111-1 Filed
                                          Filed04/15/19
                                                01/14/19 Page
                                                         Page54
                                                              18of
                                                                of115
                                                                   54 PageID
                                                                      PageID1016
                                                                             1166



          37.2    Procedure. GC Services and the Class Representative stipulate and agree that the

   Class Representative and Class Counsel shall request that the Court approve an award of

   reasonable attorney s fees (                          ) in the amount of $270,000 at the time the

   Class Representative files her                                                                . The



   becomes Final, or such other time as the Court directs.

          37.3    Payment. Within twenty (20) days of the                                             ,

   GC Services shall issue or cause to be issued a single check payable to Greenwald Davidson Radbil

   PLLC

                                                                                                   the

   fees, costs, or expenses of any other attorney on behalf of the Class Representative. The Parties



                                                                   paid by GC Services separate and

   apart from the Settlement Class Fund, Costs of Settlement Administration, and the Class

   Representative Settlement Amount.

          38.     Costs of Settlement Administration.

          38.1    Separate and apart from the Settlement Class

   Class Representative Settlement Amount, GC Services agrees to pay all Settlement Administration

   Costs and Expenses directly to the Settlement Administrator.

          39.     Released Claims.

          39.1    It is the agreement and intent of the Settling Parties that this Settlement Agreement

   be construed and enforced as a release subject to the limitations and exclusions provided herein

   and as approved by the Court. Accordingly, it is hereby agreed that upon the Effective Date of this



                                                   12
Case
Case8:16-cv-00803-JSM-TGW
     8:16-cv-00803-JSM-TGW Document
                           Document118-1
                                    111-1 Filed
                                          Filed04/15/19
                                                01/14/19 Page
                                                         Page55
                                                              19of
                                                                of115
                                                                   54 PageID
                                                                      PageID1017
                                                                             1167



   Settlement Agreement, the Class Representative and Settlement Class Members shall by operation

   of this Settlement Agreement be deemed to have fully, finally, and forever remised, released,

   relinquished, discharged, and waived any claims, counterclaims, causes of action, controversies,

   or demands they may have against Released Persons from the beginning of time to the Effective

   Date, on account of any and all loss or damages of any kind whatsoever, known or unknown,

   allegedly sustained or which may hereafter be sustained allegedly in consequence of, arising out

   of, resulting from or relating to all allegations, claims or defenses which have been raised in the

   Class Action Complaint filed in this matter on April 5, 2016.

          39.2    The Settling Parties understand and agree that the provisions of paragraph 39.1 shall

   be construed to exclude, and shall not impair, any right or cause of action arising from a breach of

   this Settlement Agreement, including but not limited to, any future claims that may arise with

   regard to the implementation of the Settlement Agreement.

          39.3    The Settling Parties understand and agree that this Settlement Agreement does not

   affect the validity of any alleged debt owed by any Settlement Class Member to the clients of GC

   Services, and shall not impair or limit, any right or cause of action or right to enforce or otherwise

   collect any underlying debt or amount owed to the creditor(s) of the Settlement Class Members or

   the clients of the Defendant, nor impair or limit any right or cause of action by the Class

   Representative or the Settlement Class Members to dispute the underlying debt or amount owed

   to the creditor(s) of the Settlement Class Members or the clients of the Defendant, or raise any

   defense that they have to the alleged debt in any court of law.

                        Preliminary Approval Order and Settlement Hearing

          40.     Preliminary Approval Motion. In accordance with the procedures and time

   schedules below and by the Court



                                                    13
Case
Case8:16-cv-00803-JSM-TGW
     8:16-cv-00803-JSM-TGW Document
                           Document118-1
                                    111-1 Filed
                                          Filed04/15/19
                                                01/14/19 Page
                                                         Page56
                                                              20of
                                                                of115
                                                                   54 PageID
                                                                      PageID1018
                                                                             1168



   and prepare and file, all appropriate notices, motions, and proposed order forms reasonably

   necessary to obtain both preliminary and final approval of this Settlement Agreement from the

   Court. All Settling Parties shall cooperate and, as appropriate, shall join with Defense Counsel and

   Class Counsel in seeking to accomplish the following:

          A.      Class Counsel shall file a Motion for Preliminary Approval of this Agreement,

   which GC Services will have the opportunity to review before it is filed. All Settling Parties shall

   support any order approving this Agreement through any appeal, if necessary. Without prior

   approval of any other Settling Party, Class Counsel may file memoranda in support of the

   preliminary (and final) approval of this Settlement Agreement; and

          B.      The Preliminary Approval Order shall require, and the Notices shall set out, that

   any objections to this Settlement Agreement must be made in writing, filed with the Court, and

   served as more fully described below. The Notices shall provide that any objection that is not

   received within the time set by the Court is deemed waived; and

          C.      The Settling Parties shall jointly request a Fairness Hearing date, which is no more

   than 120 days after the date of entry of the Preliminary Approval Order.

          41.     Preliminary Approval Order. Class Counsel will file an unopposed motion

   requesting that the Court enter an Order of Preliminary Approval of Class Action Settlement in

   substantially the same form attached as Exhibit 3.

                                              Final Order

          42.     Final Order. If the settlement is approved preliminarily by the Court, and all other

   conditions precedent to the settlement have been satisfied, Class Counsel will file an unopposed

   motion requesting that the Court enter a Final Approval Order in substantially the same form

   attached as Exhibit 4.



                                                   14
Case
Case8:16-cv-00803-JSM-TGW
     8:16-cv-00803-JSM-TGW Document
                           Document118-1
                                    111-1 Filed
                                          Filed04/15/19
                                                01/14/19 Page
                                                         Page57
                                                              21of
                                                                of115
                                                                   54 PageID
                                                                      PageID1019
                                                                             1169



             Conditions of Settlement, Effect of Disapproval, Rescission, or Termination

            43.   If any of the following events described in the subparagraphs of this paragraph

                                                                                                 Class

   Representative or GC Services may notify the other Settling Party specifying the particular

                                                                                 If the recipient of the

   Potential Failure Notification does not cure the potential failure of the Condition Precedent within

   20 days of receiving the Failure Notification, then the notifying party may send a second

   notification in writing rendering this Settlement Agreement, including but not limited to the

                                                                                        ed Settlement

                   In the event of a Failed Settlement Notification, the provisions in paragraph 44,

   shall apply. The Settlement Agreement shall remain in full force and effect unless and until

   notification and cure procedure in this paragraph have been completed and the Failed Settlement

   Notification has been sent. The in writing requirement for the notifications contemplated in this

   paragraph are satisfied by sending an email to the appropriate counsel for the appropriate Settling

   Party.

            A.    All non-settlement related activities regarding the Class Action Complaint shall be,

   and shall remain,                                      stayed by the Court pending Final Order

   approving this Settlement Agreement; and

            B.    All Settling Parties shall approve, execute, and perform all such acts or obligations

   that are required by this Settlement Agreement to be performed prior to the date that the Final

   Order becomes Final; and

            C.    A Preliminary Approval Order, in a form as described by paragraph 41 above,

   subj                            shall be entered by the Court; and



                                                   15
Case
Case8:16-cv-00803-JSM-TGW
     8:16-cv-00803-JSM-TGW Document
                           Document118-1
                                    111-1 Filed
                                          Filed04/15/19
                                                01/14/19 Page
                                                         Page58
                                                              22of
                                                                of115
                                                                   54 PageID
                                                                      PageID1020
                                                                             1170



          D.      At or prior to the Settlement Hearing, no objections to this Settlement Agreement

   have been received, or if any such objections have been received, all such objections have been

   considered and denied by the Court; and

          E.      A Final Order, in a form as described by paragraph 42 above,

   approval, shall be entered by the Court; and

          F.      Subject to the reservation of jurisdiction for matters described herein, the Action

   must be dismissed with prejudice.

          In the event the Class Representative or GC Services desire to void the settlement due to

   the failure of one of the conditions set forth in this paragraph, the party seeking to void the

   settlement shall give notice to the other parties within 10 days of notice of the occurrence of the

   event upon which the voiding of the settlement is based.

          44.     In the event that this Settlement Agreement is rejected upon the Settlement Hearing,

   or in the event a Final Order is not entered, or does not become Final, or in the event that the

   Settlement Agreement is rejected by the mandate of an appellate court, or terminated pursuant to

   the provisions of paragraph 43, then the terms of this Agreement shall be null and void; and

          A.      The terms of this Agreement shall have no further force and effect with respect to

   the Settling Parties; and

          B.      This Agreement shall not be used in this litigation for any purpose; provided,

   however, this Agreement may be used for bringing an action for failure of a Settling Party to take

   steps required by this Agreement or required by such party s position as a fiduciary to secure

   judicial approval of this Agreement; and

          C.      The Settling Parties shall be restored to their respective positions in the litigation

   as of the date the Settlement Agreement was reached; and



                                                   16
Case
Case8:16-cv-00803-JSM-TGW
     8:16-cv-00803-JSM-TGW Document
                           Document118-1
                                    111-1 Filed
                                          Filed04/15/19
                                                01/14/19 Page
                                                         Page59
                                                              23of
                                                                of115
                                                                   54 PageID
                                                                      PageID1021
                                                                             1171



          D.      Any Judgment or orders entered by the Court in accordance with this Settlement

   Agreement shall be treated as vacated.

                                       Miscellaneous Provisions

          45.     Agreement to Cooperate. The Parties: (a) acknowledge that it is their intent to

   execute the Agreement; (b) agree to cooperate to the extent necessary to effectuate and implement

   all terms and conditions of the Agreement and to exercise their best efforts to accomplish the

   foregoing terms and conditions of the Agreement; and (c) agree to provide any and all discovery

   and disclosures reasonably necessary to satisfy the requirements of Rule 23, Federal Rules of Civil

   Procedure, and any due diligence obligations of respective counsel.

          46.     Good Faith Settlement and Advice of Counsel. The Parties agree that the terms

   of the Settlement reflect a good-faith settlement of the Class Representative and the other

   Settlement Class Members claims in the Action, reached voluntarily after consultation with

   experienced legal counsel.

          47.     Incorporation. All of the exhibits to the Agreement and the Motion for Preliminary

   Approval are material and integral parts of the Settlement and are fully incorporated herein by this

   reference.


          48.     No Waiver. The waiver of one party of any breach of this Settlement Agreement

   by any other Party shall not be deemed a waiver of any other prior or subsequent breach of this

   Settlement Agreement; nor shall such a waiver be deemed a waiver by any other Party of that

   breach or a waiver by that Party of any other Party s breach.

          49.     Modification. The Agreement may be amended or modified only by a written

   instrument signed by or on behalf of all Parties or their successors-in-interest.




                                                    17
Case
Case8:16-cv-00803-JSM-TGW
     8:16-cv-00803-JSM-TGW Document
                           Document118-1
                                    111-1 Filed
                                          Filed04/15/19
                                                01/14/19 Page
                                                         Page60
                                                              24of
                                                                of115
                                                                   54 PageID
                                                                      PageID1022
                                                                             1172



          50.     Headings. The headings of the paragraphs herein are for convenience only and do

   not define, limit, or construe the contents of this Agreement.

          51.     Entire Agreement. Except as provided herein, the Agreement and the Exhibits

   attached to the Motion for Preliminary Approval constitute the entire agreement among the Parties,

   and no representations, warranties, or inducements have been made to any Party concerning the

   Agreement or accompanying Exhibits other than the representations, warranties and inducements

   contained and memorialized in the Agreement and the accompanying Exhibits.

          52.     Authority to Settle. Class Counsel warrants that they are expressly authorized by

   the Class Representative to take all appropriate action to effectuate the terms and conditions of the

   Settlement and are expressly authorized to enter into any modifications of, or amendments to, the

   Agreement on behalf of the Class which they deem appropriate.

          53.     Authority to Execute. Each counsel or other person executing the Agreement or

   any of its Exhibits on behalf of any Party hereto hereby warrants that he or she has the full authority

   to do so.

          54.     Counterparts. The Agreement may be executed in one or more counterparts, each

   of which shall be deemed to be one and the same instrument. Counsel for the Parties shall exchange

   among themselves signed counterparts, and a complete set of executed counterparts shall be filed

   with the Court.

          55.     Binding Effect. The Agreement shall be binding upon, and inure to the benefit of,

   the successors and assigns of the Parties hereto. All Settling Parties waive the right to appeal or

   collaterally attack the Final Order entered under this Settlement Agreement.

          56.     Exclusive Jurisdiction and Venue for Enforcement. The Parties agree that this

   Court has subject matter jurisdiction over the claims at issue and will request that the Court retain



                                                     18
Case
Case8:16-cv-00803-JSM-TGW
     8:16-cv-00803-JSM-TGW Document
                           Document118-1
                                    111-1 Filed
                                          Filed04/15/19
                                                01/14/19 Page
                                                         Page61
                                                              25of
                                                                of115
                                                                   54 PageID
                                                                      PageID1023
                                                                             1173



   continuing and exclusive jurisdiction over the Parties to this Agreement, and over the

   administration and enforcement of this Agreement. Any dispute relating to this Agreement or Final

   Judgment shall be resolved exclusively in the U.S. District Court for the Middle District of Florida,

   which Court shall retain exclusive jurisdiction and venue with respect to the consummation,

   implementation, enforcement, construction, interpretation, performance, and administration of the

   Agreement and Final Order. The Parties agree to submit to the exclusive jurisdiction and venue

   for the purposes described above.

          57.     Choice of Law. This Agreement and any document executed in furtherance of the

   Settlement shall be governed by, subject to, and construed in accordance with the laws of the State

   of Florida, without regard to conflicts-of-laws principles.

          58.     Costs and Expenses. Except as otherwise provided herein, each Party shall bear

   its own co

          59.     Interpretation. All Settling Parties have participated in the drafting of this

   Settlement Agreement and, accordingly, any claimed ambiguity should not be presumptively

   construed for or against any of the Parties.

          60.     Notices/Communications. All notices, requests, demands, claims and other

   communications hereunder must be: (a) in writing; (b) delivered by U.S. Mail and email; (c)

   deemed to have been duly given on the latest date of receipt of U.S. Mail and email; and (d)

   addressed to the intended recipients as set forth below:

          If to the Class Representative or the Class:
          James L. Davidson
          Greenwald Davidson Radbil PLLC
          5550 Glades Road, Suite 500
          Boca Raton, FL 33431
          jdavidson@gdrlawfirm.com

          If to GC Services:

                                                    19
Case
Case8:16-cv-00803-JSM-TGW
     8:16-cv-00803-JSM-TGW Document
                           Document118-1
                                    111-1 Filed
                                          Filed04/15/19
                                                01/14/19 Page
                                                         Page62
                                                              26of
                                                                of115
                                                                   54 PageID
                                                                      PageID1024
                                                                             1174



         Ryan K Hilton
         Butler Weihmuller Katz Craig LLP.
         400 N. Ashley Drive, Suite 2300
         Tampa, Florida 33602
         rhilton@butler.legal




                                             20
Case
Case8:16-cv-00803-JSM-TGW
     8:16-cv-00803-JSM-TGW Document
                           Document118-1
                                    111-1 Filed
                                          Filed04/15/19
                                                01/14/19 Page
                                                         Page63
                                                              27of
                                                                of115
                                                                   54 PageID
                                                                      PageID1025
                                                                             1175



   DEFENDANT:                                  PLAINTIFF:



   GC Services Limited Partnership,            Terri E. Dickens, on behalf of the estate of
   by ORG GC GP Buyer, LLC,                    Ronnie E. Dickens, individually and as
   its general partner                         Class Representative



   By: ______________________________          By: __________________________




   Print Name: ________________________        Print Name: ____________________



   Dated: ____________________________         Dated: ________________________




   Butler Weihmuller Katz Craig LLP            Greenwald Davidson Radbil PLLC

   Counsel for Defendant                       Counsel for Plaintiff and Class Counsel
   400 N. Ashley Drive, Suite 2300             5550 Glades Road, Suite 500
   Tampa, Florida 33602                        Boca Raton, FL 33431
   Telephone: 813-281-1900                     Telephone: 561-826-5477
   Facsimile: 813-281-0900                     Facsimile: 561-961-5684
   Email: rhilton@butler.legal                 Email: jdavidson@gdrlawfirm.com


   By: __________________________              By: ___________________________

          Ryan K Hilton, Esq.                         James L. Davidson
          Fla. Bar No.: 304610                        Fla. Bar No.: 723371


   Dated: ________________________
           January 14, 2019                    Dated: ________________________




                                          21
Case
Case8:16-cv-00803-JSM-TGW
     8:16-cv-00803-JSM-TGW Document
                           Document118-1
                                    111-1 Filed
                                          Filed04/15/19
                                                01/14/19 Page
                                                         Page64
                                                              28of
                                                                of115
                                                                   54 PageID
                                                                      PageID1026
                                                                             1176
Case
Case8:16-cv-00803-JSM-TGW
     8:16-cv-00803-JSM-TGW Document
                           Document118-1
                                    111-1 Filed
                                          Filed04/15/19
                                                01/14/19 Page
                                                         Page65
                                                              29of
                                                                of115
                                                                   54 PageID
                                                                      PageID1027
                                                                             1177
Case
Case8:16-cv-00803-JSM-TGW
     8:16-cv-00803-JSM-TGW Document
                           Document118-1
                                    111-1 Filed
                                          Filed04/15/19
                                                01/14/19 Page
                                                         Page66
                                                              30of
                                                                of115
                                                                   54 PageID
                                                                      PageID1028
                                                                             1178
Case
Case8:16-cv-00803-JSM-TGW
     8:16-cv-00803-JSM-TGW Document
                           Document118-1
                                    111-1 Filed
                                          Filed04/15/19
                                                01/14/19 Page
                                                         Page67
                                                              31of
                                                                of115
                                                                   54 PageID
                                                                      PageID1029
                                                                             1179




                                    Exhibit 1
       Case
       Case8:16-cv-00803-JSM-TGW
            8:16-cv-00803-JSM-TGW Document
                                  Document118-1
                                           111-1 Filed
                                                 Filed04/15/19
                                                       01/14/19 Page
                                                                Page68
                                                                     32of
                                                                       of115
                                                                          54 PageID
                                                                             PageID1030
                                                                                    1180

What is this lawsuit about? Terri E. Dickens, on behalf of the estate of Ronnie E. Dickens (“Class Representative”), alleges that
GC Services Limited Partnership (“Defendant”) sent initial debt collection letters to consumers that did not contain disclosures
mandated by the federal Fair Debt Collection Practices Act (“FDCPA”). The United States District Court for the Middle District
of Florida certified a class of persons in Florida to whom Defendant sent an initial written communication, between April 4, 2015
and April 4, 2016, in connection with the collection of a consumer debt, that stated: (a) “if you do dispute all or any portion of this
debt within 30Cdays of receiving this letter, we will obtain verification of the debt from our client and send it to you,” and/or (b) “if
within 30 days of receiving this letter you request the name and address of the original creditor, we will provide it to you in the
event it differs from our client,” and that was not returned as undeliverable to Defendant (the “Class”). The parties have reached a
settlement.

Why did I receive this notice? You received this notice because Defendant identified you as a potential member of the Class.

What does the settlement provide? Defendant will create a fund of $99,220, which will cover payments of $10 each to those
class members who do not timely exclude themselves from the settlement. Defendant will separately pay: (1) reasonable costs and
expenses of administrating the class action settlement, (2) $2,500 to the Class Representative, and (3) reasonable attorneys’ fees
and costs to counsel for the Class Representatives not to exceed $270,000, subject to the Court’s approval. Defendant has also                 Front
agreed to stop using the form of debt collection letters at issue in this case and will not use the form of debt collection letter at issue
going forward.

What are my legal rights and options? As a class member, you have three options. First, you may do nothing, in which case you
will receive $10, but you will also release any claim(s) that you have against Defendant related to the claims in this case. Second,
you may exclude yourself from the settlement, in which case you will not receive $10, but you will not release any claim(s) that
you have against Defendant. Third, you may object to the settlement. To obtain additional information regarding the manner in
which you may exercise your legal rights and options, please visit _____, or contact the settlement administrator by writing to:
First Class, Inc., c/o/ __________.
When is the final fairness hearing? The Court will hold a final fairness hearing on ________, at _____. The hearing will take
place in the United States District Court for the Middle District of Florida, Sam M. Gibbons United States Courthouse, 801 North
Florida Avenue, Tampa, FL 33602. At the final fairness hearing, the Court will consider whether the settlement is fair, reasonable,
and adequate and, if so, whether it should be granted final approval. The Court will hear objections to the settlement, if any. The
Court may make a decision at that time, postpone a decision, or continue the hearing.




                                       This is a notice of settlement of a            Dickens v. GC Services Limited Partnership
                                       class action lawsuit. A federal                c/o_______                                               Permit
                                       court authorized this notice. This             _________                                               Info here
                                       is not a notice of a lawsuit against           _________
                                       you.

                                                                                               Bar Code To Be Placed Here
                                       Dickens v. GC Services Limited
                                                                                           Postal Service: Please do not mark Barcode
                                       Partnership, Case 8:16-cv-00803-
                                       JSM-TGW (M.D. Fla.)
                                                                                                        ADDRESS SERVICE REQUESTED
       Back                            A federal court authorized this
                                       notice. This is not a solicitation                                            CLASS MEMBER ID: << ID>>
                                       from a lawyer. Please read this                                               <<Name>>
                                       notice carefully. It summarily                                                <<Address>>
                                       explains your rights and options                                              <<City>>, <<State>> <<Zip>>
                                       to participate in a class action
                                       settlement.
Case
Case8:16-cv-00803-JSM-TGW
     8:16-cv-00803-JSM-TGW Document
                           Document118-1
                                    111-1 Filed
                                          Filed04/15/19
                                                01/14/19 Page
                                                         Page69
                                                              33of
                                                                of115
                                                                   54 PageID
                                                                      PageID1031
                                                                             1181




                                    Exhibit 2
  Case
  Case8:16-cv-00803-JSM-TGW
       8:16-cv-00803-JSM-TGW Document
                             Document118-1
                                      111-1 Filed
                                            Filed04/15/19
                                                  01/14/19 Page
                                                           Page70
                                                                34of
                                                                  of115
                                                                     54 PageID
                                                                        PageID1032
                                                                               1182

                                        UNITED STATES DISTRICT COURT
                                         MIDDLE DISTRICT OF FLORIDA
                                               TAMPA DIVISION

                                             x
                                             : Civil Action No.: 8:16-cv-00803-JSM-TGW
TERRI E. DICKENS, on behalf of the estate of :
Ronnie E. Dickens and others similarly       :
situated,                                    :
                                             :
                     Plaintiff,              :
                                             :
        v.                                   :
                                             :
                                             :
GC SERVICES LIMITED PARTNERSHIP, :
                                             :
                     Defendant.              :
                                             x

                                     NOTICE OF CLASS ACTION SETTLEMENT

             You have been identified by GC Services Limited Partnership as a potential member of a class.

       A Federal Court authorized this Notice. This is not a solicitation from a lawyer, and you are not being sued.

   IF GC SERVICES LIMITED PARTNERSHIP SENT YOU AN INITIAL DEBT COLLECTION LETTER
  BETWEEN APRIL 4, 2015 AND APRIL 4, 2016, A CLASS ACTION SETTLEMENT MAY AFFECT YOUR
                                           RIGHTS.

   •    A consumer sued GC Services Limited Partnership alleging that the company sent initial debt collection letters to
        Florida consumers that did not make certain disclosures mandated by the federal Fair Debt Collection Practices Act
        (“FDCPA”).

   •    The Court certified a class of persons in Florida to whom GC Services Limited Partnership sent an initial written
        communication, between April 4, 2015 and April 4, 2016, in connection with the collection of a consumer debt, that
        stated: (a) “if you do dispute all or any portion of this debt within 30 days of receiving this letter, we will obtain
        verification of the debt from our client and send it to you,” and/or (b) “if within 30 days of receiving this letter you
        request the name and address of the original creditor, we will provide it to you in the event it differs from our client,”
        and that was not returned as undeliverable to GC Services Limited Partnership (the “Class”).

   •    A settlement will provide $99,220 (the “Fund”) to fully settle and release claims of persons in the Class who
        participate in the settlement.

                                  YOUR LEGAL RIGHTS AND OPTIONS IN THIS LAWSUIT
                                   If you do nothing, you will not receive $10, but you will give up your rights to sue
DO NOTHING                         Defendant for the claims resolved in this case.


                                   This is the only option that allows you to sue Defendant on your own regarding the legal
ASK TO BE EXCLUDED
                                   claims in this case, but you will not receive a settlement payment. The deadline for
                                   excluding yourself is ____________.
  Case
  Case8:16-cv-00803-JSM-TGW
       8:16-cv-00803-JSM-TGW Document
                             Document118-1
                                      111-1 Filed
                                            Filed04/15/19
                                                  01/14/19 Page
                                                           Page71
                                                                35of
                                                                  of115
                                                                     54 PageID
                                                                        PageID1033
                                                                               1183




                                    Write to the Court about why you do not like the settlement. The deadline for objecting
OBJECT TO THE
                                    is ___________.
SETTLEMENT



    •   Your options are explained in this Notice. To object or ask to be excluded, you must act before [date], 2019

    •   The Court in charge of this case still must decide whether to approve the settlement. Settlement payments will be
        made if the Court approves the settlement, and after any appeals are resolved. Please be patient.

    •   Any questions? Read on.

1. Why should I read this Notice?

If GC Services Limited Partnership sent you an initial written communication in Florida between April 4, 2015 and April 4,
2016, in connection with the collection of a consumer debt, that stated: (a) “if you do dispute all or any portion of this debt
within 30 days of receiving this letter, we will obtain verification of the debt from our client and send it to you,” and/or (b) “if
within 30 days of receiving this letter you request the name and address of the original creditor, we will provide it to you in the
event it differs from our client,” and that was not returned as undeliverable to GC Services Limited Partnership, a class action
settlement may affect you. The Honorable Judge James S. Moody, Jr. of the United States District Court for the Middle
District of Florida is overseeing this class action. The lawsuit is known as Dickens v. GC Services Limited Partnership, Case
No. 8:16-cv-00803-JSM-TGW.

2. What is this lawsuit about?

This lawsuit is about whether certain of the initial debt collection letters sent by GC Services Limited Partnership violate the
FDCPA. GC Services Limited Partnership denies that it acted unlawfully.

3. What is a class action and who is involved?

In a class action lawsuit, one or more people called “Class Representative” sue on behalf of other people who have similar
claims. In this case, the Class Representative is Terri E. Dickens. The people who the Class Representative represents are a
“Class” or “Class Members.” The entity that the Class Representative sued— GC Services Limited Partnership —is called the
“Defendant” in this case. One court resolves the issues for everyone in the class—except for those people who choose to
exclude themselves from the class.

4. Why is this lawsuit a class action?

The Court decided that this lawsuit can be certified as a class action because it meets the requirements of Federal Rule of Civil
Procedure 23, which governs class actions in federal courts. Specifically, the Court found that:

    •   The class is so numerous that combining the claims of all class members in one case would be impracticable;
    •   There are legal questions and facts that are common to each of the members of the class;
    •   The Class Representatives’ claims are typical of the claims of the members of the class;
    •   The Class Representatives and the lawyers representing the class will fairly and adequately represent the interests of
        all class members;
    •   The common legal questions and facts predominate over questions that affect only individuals; and
    •   This class action will be more efficient than having many individual lawsuits.

More information about why the Court is allowing this lawsuit to be a class action is in the Court’s Order on the Plaintiff’s

                                                               -2-
  Case
  Case8:16-cv-00803-JSM-TGW
       8:16-cv-00803-JSM-TGW Document
                             Document118-1
                                      111-1 Filed
                                            Filed04/15/19
                                                  01/14/19 Page
                                                           Page72
                                                                36of
                                                                  of115
                                                                     54 PageID
                                                                        PageID1034
                                                                               1184

Motion for Class Certification, which is available at _________________.

5. What does the lawsuit complain about?

In the lawsuit, the Class Representative alleges that GC Services Limited Partnership sent initial debt collection letters that did
not contain disclosures mandated by the FDCPA. You can read the Class Action Complaint at www.gdrlawfirm.com.

6. How does GC Services Limited Partnership answer the allegations?

GC Services Limited Partnership denies that it did anything wrong and asserts a number of defenses.

7. Why is there a settlement?

The Court did not decide in favor of the Class Representative or Defendant. The Class Representative thinks she could have
won at a trial, and Defendant thinks that the Class Representative would not have won at a trial. But there was no trial.
Instead, both sides agreed to this settlement. That way, they avoid the risk and cost of a trial, and the class members will
receive compensation. The Class Representative and her attorneys think the settlement is best for all class members.
8. What does the settlement provide?

Defendant will create a fund of $99,220, which will cover payments of $10 to each of those class members who do not timely
exclude themselves from the settlement. Defendant will separately pay: (1) the reasonable costs and expenses of administrating
the class action settlement, (2) $2,500 for the Class Representative, and reasonable attorneys’ fees and costs not to counsel for
the Class Representative not to exceed $270,000, subject to the Court’s approval. Defendant has also agreed to change some of
the language in initial written communications it sends to persons in the future, in connection with the collection of a consumer
debt.
9. Am I part of the Class?

GC Services Limited Partnership’s records indicate that you may be a member of the class. You need to determine whether
you are affected by this lawsuit. The Court certified the following class:

(1) All persons with a Florida address, (2) to whom GC Services Limited Partnership mailed an initial communication that
stated: (a) “if you do dispute all or any portion of this debt within 30 days of receiving this letter, we will obtain verification of
the debt from our client and send it to you,” and/or (b) “if within 30 days of receiving this letter you request the name and
address of the original creditor, we will provide it to you in the event it differs from our client,” (3) between April 4, 2015 and
April 4, 2016, (4) in connection with the collection of a consumer debt, (5) that was not returned as undeliverable to GC
Services Limited Partnership.

10. What happens if I do nothing at all?

If you do nothing, and the settlement is approved, you will receive a check for $10, but you will give up your right to purse any
claim(s) that you have against Defendant related to the claims in this case.
11. Why would I ask to be excluded?

If you already filed your own lawsuit against GC Services Limited Partnership regarding the debt collection practices at issue
in this case and want to continue with it, you need to ask to be excluded from the class. You may also want to be excluded if
you do not agree with the allegations raised by the Class Representative and do not wish to be part of this lawsuit. If you
exclude yourself from the class—which also means to remove yourself from the class, and is sometimes called “opting-out” of
the class—you will not get any money or benefits from this settlement of the lawsuit. However, you may then be able to sue or
continue to sue GC Services Limited Partnership regarding their debt collection practices. If you exclude yourself, you will
not be legally bound by the Court’s judgments in this class action.

If you start your own lawsuit against GC Services Limited Partnership regarding their debt collection practices after you
exclude yourself, you may have to hire and pay your own lawyer for that lawsuit, and you will have to prove your claims. If


                                                                -3-
   Case
   Case8:16-cv-00803-JSM-TGW
        8:16-cv-00803-JSM-TGW Document
                              Document118-1
                                       111-1 Filed
                                             Filed04/15/19
                                                   01/14/19 Page
                                                            Page73
                                                                 37of
                                                                   of115
                                                                      54 PageID
                                                                         PageID1035
                                                                                1185

 you do exclude yourself so you can start or continue your own lawsuit against GC Services Limited Partnership, you should
 talk to your own lawyer soon, because your claims may be subject to a statute of limitations.

 12. How do I ask the Court to exclude me from the Class?

 To ask to be excluded, you must send an “Exclusion Request” in the form of a letter sent by mail, stating that you want to be
 excluded from Dickens v. GC Services Limited Partnership, Case No. 8:16-cv-00803-JSM-TGW. You should keep a copy of
 this exclusion letter for your records. Be sure to include your name, address, and phone number, and sign the letter. You must
 mail your Exclusion Request postmarked by [date], 2019, to: First Class, Inc., __________________.

13. What is the difference between objecting and excluding?

 Objecting is telling the Court that you do not like something about the settlement. You can object only if you stay in
 the settlement. Excluding yourself means that you do not want to be part of the settlement. If you exclude yourself,
 you have no basis to object because the case no longer affects you.

 14. How do I tell the Court that I do not agree with the settlement?

 If you are a Class Member, you can object to the settlement or any part of the settlement that you think the Court should reject,
 and the Court will consider your views.

 To object, you must send a letter saying that you object to the settlement in Dickens v. GC Services Limited Partnership. Be
 sure to include (a) your full name, address, telephone number and email address (if available); (b) state the grounds for
 objection, as well as identify any documents that you desire the Court to consider, and (c) state whether you intend to appear at
 the fairness hearing on your own or through counsel. In order to be valid, objections must be mailed to both attorneys listed
 below, and to the Court, postmarked no later than [date].

James L. Davidson                                              Ryan K Hilton
Greenwald Davidson Radbil PLLC                                 Butler Weihmuller Katz Craig LLP
5550 Glades Road, Suite 500                                    400 N. Ashley Drive, Suite 2300
Boca Raton, FL 33431                                           Tampa, Florida 33602

Clerk of the Court
United States District Court
Middle District of Florida
Sam M. Gibbons United States Courthouse
801 North Florida Avenue
Tampa, FL 33602


 15. Do I have a lawyer in this case?

 The Court appointed the law firm of Greenwald Davidson Radbil PLLC (“GDR”), of Boca Raton, Florida, to represent all
 class members, including you if you qualify as a member of the class as defined in this Notice. The firm is called “Class
 Counsel.” GDR is experienced in handling similar class action cases. More information about GDR, its practice, and its
 lawyers’ experience, is available at www.gdrlawfirm.com. If you qualify as a class member as defined in this Notice,
 you do not have to pay GDR for representing you. GDR will seek an award of attorneys’ fees if the Class Representative is
 successful in this lawsuit.

 16. Should I get my own lawyer?

 If you qualify as a class member as defined in this Notice, you do not need to hire your own lawyer because Class
 Counsel is working on your behalf. But, if you want your own lawyer, you are free to hire one at your own expense.

                                                               -4-
  Case
  Case8:16-cv-00803-JSM-TGW
       8:16-cv-00803-JSM-TGW Document
                             Document118-1
                                      111-1 Filed
                                            Filed04/15/19
                                                  01/14/19 Page
                                                           Page74
                                                                38of
                                                                  of115
                                                                     54 PageID
                                                                        PageID1036
                                                                               1186



17. How will class counsel be paid?

Class Counsel will ask the Court to approve the payment of their attorneys’ fees, costs, and expenses up to $270,000. The fees
will pay Class Counsel for investigating the facts, litigating the case, negotiating the settlement, and obtaining approval of the
settlement. The Court may award less than the amount sought by Class Counsel. Any attorneys’ fees and costs awarded to
Class Counsel will be paid separate and apart from the Fund and thus will not diminish the Fund or Class Members’ payments
from the Fund.

18. When and where will the Court decide whether to approve the settlement?

The Court will hold a Final Approval Hearing at ____ on [date], at the United States District Court for the United States
District Court Middle District of Florida, Sam M. Gibbons United States Courthouse, 801 North Florida Avenue, Tampa, FL
33602. At this hearing, the Court will consider whether the settlement is fair, reasonable and adequate. If there are valid
objections, the Court also will consider them and will listen to people who have asked to speak at the hearing. The Court may
also decide how much to pay to Class Counsel.

You do not need to attend the final approval hearing. Class Counsel will appear on behalf of the Class. But, you are welcome
to come, or have your own lawyer appear at your own expense.

19. May I speak at the hearing?

You may ask the Court for permission to speak at the Final Approval Hearing, but only in connection with an objection that
you have timely submitted to the Court according to the procedure set forth in Question 14 above. To speak at the Final
Approval Hearing, you must also send a letter saying that it is your “Notice of Intention to Appear in Dickens v. GC Services
Limited Partnership.” Be sure to include your name, address, telephone number and your signature. Your Notice of Intention
to Appear must be postmarked no later than_[date], 2019 and must be sent to all addresses in Question 14. You cannot speak
at the hearing if you excluded yourself from the settlement.

20. Is this the entire settlement?

No. This notice is only a summary of the proposed settlement. More details are in the settlement agreement, which is
available at ______________.

All pleadings and documents filed with the Court may be reviewed or copied in the Clerk of Court, United States District
Court for the Middle District of Florida.

DO NOT CALL OR WRITE THE COURT FOR INFORMATION OR ADVICE




DATED: [date], 2019                                      BY ORDER OF THE UNITED STATES
                                                         DISTRICT COURT FOR THE MIDDLE
                                                         DISTRICT OF FLORIDA




                                                              -5-
Case
Case8:16-cv-00803-JSM-TGW
     8:16-cv-00803-JSM-TGW Document
                           Document118-1
                                    111-1 Filed
                                          Filed04/15/19
                                                01/14/19 Page
                                                         Page75
                                                              39of
                                                                of115
                                                                   54 PageID
                                                                      PageID1037
                                                                             1187




                                    Exhibit 3
Case
Case8:16-cv-00803-JSM-TGW
     8:16-cv-00803-JSM-TGW Document
                           Document118-1
                                    111-1 Filed
                                          Filed04/15/19
                                                01/14/19 Page
                                                         Page76
                                                              40of
                                                                of115
                                                                   54 PageID
                                                                      PageID1038
                                                                             1188



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

                                                x
                                                : Civil Action No.: 8:16-cv-00803-JSM-TGW
   TERRI E. DICKENS, on behalf of the estate of :
   Ronnie E. Dickens and others similarly       :
   situated,                                    :
                                                :
                        Plaintiff,              :
                                                :
           v.                                   :
                                                :
                                                :
   GC SERVICES LIMITED PARTNERSHIP, :
                                                :
                        Defendant.              :
                                                x

            [PROPOSED] ORDER PRELIMINARILY APPROVING SETTLEMENT

          WHEREAS, this Court has been advised that the parties to this action, Terri E. Dickens

   (“Plaintiff” or “Class Representative”), and GC Services Limited Partnership (“Defendant”),

   through their respective counsel, have agreed, subject to Court approval following notice to the

   Class Members and a hearing, to settle the above-captioned lawsuit (“Lawsuit”) upon the terms

   and conditions set forth in the Class Action Settlement Agreement (“Agreement”), which has been

   filed with the Court, and the Court deeming that the definitions set forth in the Agreement are

   hereby incorporated by reference herein (with capitalized terms as set forth in the Agreement);

          NOW, THEREFORE, based upon the Agreement and all of the files, records, and

   proceedings herein, and it appearing to this Court that, upon preliminary examination, the proposed

   settlement appears fair, reasonable, and adequate, and that a hearing should and will be held on

   __________________________, 2019, after Notice to the Class Members, to confirm that the


                                                   1
Case
Case8:16-cv-00803-JSM-TGW
     8:16-cv-00803-JSM-TGW Document
                           Document118-1
                                    111-1 Filed
                                          Filed04/15/19
                                                01/14/19 Page
                                                         Page77
                                                              41of
                                                                of115
                                                                   54 PageID
                                                                      PageID1039
                                                                             1189



   proposed settlement is fair, reasonable, and adequate, and to determine whether a Final Order and

   Judgment should be entered in this Lawsuit:

          IT IS HEREBY ORDERED:

          This Court has jurisdiction over the subject matter of the Lawsuit and over all settling

   parties hereto.

          In compliance with the Class Action Fairness Act of 2005, 28 U.S.C. §§ 1332(d), 1453,

   and 1711-1715, Defendant, through the Settlement Administrator defined below, will cause to be

   served written notice of the proposed class settlement on the United States Attorney General and

   the Attorneys General of each state in which any Class Member resides.

          The Court previously certified this case as a class action pursuant to Rule 23(b)(3) of the

   Federal Rules of Civil Procedure. ECF No. 96. The Class is defined as:

          (1) All persons with a Florida address, (2) to whom GC Services Limited
          Partnership mailed an initial communication that stated: (a) “if you do dispute all
          or any portion of this debt within 30 days of receiving this letter, we will obtain
          verification of the debt from our client and send it to you,” and/or (b) “if within 30
          days of receiving this letter you request the name and address of the original
          creditor, we will provide it to you in the event it differs from our client, Synchrony
          Bank, “(3) between April 4, 2015 and April 4, 2016, (4) in connection with the
          collection of a consumer debt, (5) that was not returned as undeliverable to GC
          Services Limited Partnership.

   Defendant has identified a total of 9,992 potential Class Members.

          The Court also previously appointed Terri E. Dickens as the Class Representative and

   James L. Davidson of Greenwald Davidson Radbil PLLC as Class Counsel. Id.

          The Court preliminarily finds that the settlement of the Lawsuit, on the terms and

   conditions set forth in the Agreement, is in all respects fundamentally fair, reasonable, adequate,

   and in the best interest of the Class Members, especially in light of the benefits to the Class


                                                    2
Case
Case8:16-cv-00803-JSM-TGW
     8:16-cv-00803-JSM-TGW Document
                           Document118-1
                                    111-1 Filed
                                          Filed04/15/19
                                                01/14/19 Page
                                                         Page78
                                                              42of
                                                                of115
                                                                   54 PageID
                                                                      PageID1040
                                                                             1190



   Members; the strength of the Plaintiff’s case; the complexity, expense, and probable duration of

   further litigation; the amount of discovery engaged in by the parties; the risk and delay inherent in

   possible appeals; and, the opinions of Class Counsel. See Leverso v. SouthTrust Bank of AL., N.A.,

   18 F.3d 1527, 1530 (11th Cir. 1994).

          A third-party settlement administrator acceptable to the parties will administer the

   settlement and notification to Class Members. The Settlement Administrator will be responsible

   for mailing the approved class action notice and settlement checks to the Class Members. All

   reasonable costs of notice and administration will be paid by Defendant separate and apart from

   the Settlement Fund. Upon the recommendation of the parties, the Court appoints the following

   administrator: First Class, Inc.

          The Court approves the form and substance of the written notices of the class action

   settlement, attached to the Agreement as Exhibits 1 and 2. The proposed form and method for

   notifying the Class Members of the settlement and its terms and conditions meet the requirements

   of Rule 23(c)(2)(B) and due process, constitute the best notice practicable under the circumstances,

   and constitute due and sufficient notice to all persons and entities entitled to the notice. See

   Decohen v. Abbasi, LLC, 299 F.R.D. 469, 479 (D. Md. 2014) (“Under the circumstances of this

   case, when all class members are known in advance, the Court finds that the method of direct mail

   notice to each class member’s last known address—and a second notice if the first was returned as

   undeliverable—was the best practicable notice.”). The Court finds that the proposed notices are

   clearly designed to advise the Class Members of their rights. In accordance with the Agreement,

   the Settlement Administrator will mail the notice to the Class Members as expeditiously as

   possible, but in no event later than 21 days after the Court’s entry of this order, i.e., no later than


                                                     3
Case
Case8:16-cv-00803-JSM-TGW
     8:16-cv-00803-JSM-TGW Document
                           Document118-1
                                    111-1 Filed
                                          Filed04/15/19
                                                01/14/19 Page
                                                         Page79
                                                              43of
                                                                of115
                                                                   54 PageID
                                                                      PageID1041
                                                                             1191



   _____________________, 2019. The Settlement Administrator will confirm, and if necessary,

   update the addresses for the Class Members through standard methodology that the Settlement

   Administrator currently uses to update addresses.

          Any Class Member who desires to be excluded from the Class must send a written request

   for exclusion to the Settlement Administrator with a postmark date no later than 75 days after the

   Court’s entry of this order, i.e., no later than ______________________, 2019. To be effective,

   the written request for exclusion must state the Class Member’s full name, address, telephone

   number, and email address (if available), along with a statement that the Class Member wishes to

   be excluded, and must be signed by the Class Member. Any Class Member who submits a valid

   and timely request for exclusion will not be bound by the terms of the Agreement. Any Class

   Member who fails to submit a valid and timely request for exclusion will be considered a

   Settlement Class Member and will be bound by the terms of the Agreement.

          Any Class Member who intends to object to the fairness of this settlement must file a

   written objection with the Court within 75 days after the Court’s entry of this order, i.e., no later

   than ________________________, 2019. Further, any such Class Member must, within the same

   time period, provide a copy of the written objection to Class Counsel, attention: James L.

   Davidson, Greenwald Davidson Radbil PLLC, 5550 Glades Road, Suite 500, Boca Raton, FL

   33431; and Counsel for Defendant, Ryan K. Hilton, Butler Weihmuller Katz Craig LLP, 400 N.

   Ashley Drive, Suite 2300, Tampa, FL 33602.

          To be effective, a notice of intent to object to the Settlement must:

                  (a)     Contain a heading which includes the name of the case and case number;

                  (b)     Provide the name, address, telephone number, and email address (if
                          available) of the Class Member filing the objection;

                                                    4
Case
Case8:16-cv-00803-JSM-TGW
     8:16-cv-00803-JSM-TGW Document
                           Document118-1
                                    111-1 Filed
                                          Filed04/15/19
                                                01/14/19 Page
                                                         Page80
                                                              44of
                                                                of115
                                                                   54 PageID
                                                                      PageID1042
                                                                             1192




                  (c)     Be filed with the Clerk of the Court no later than 75 days after the Court
                          preliminarily approves the settlement;

                  (d)     Attach documents establishing, or provide information sufficient to allow
                          the Parties to confirm, that the objector is a Class Member;

                  (e)     Be sent to Class Counsel and counsel for Defendant at the addresses above
                          by first-class mail, postmarked no later than 75 days after the Court
                          preliminarily approves the settlement;

                  (f)     Contain the name, address, bar number, and telephone number of the
                          objecting Class Member’s counsel, if represented by an attorney. If the
                          Class Member is represented by an attorney, he/she must comply with all
                          applicable laws and rules for filing pleadings and documents in the U.S.
                          District Court for the Western District of Kentucky;

                  (g)     Contain a statement of the specific basis for each objection;

                  (h)     Identify any documents which such objector desires the Court to consider,
                          including all legal authorities the objector will present at the settlement
                          approval hearing; and

                  (i)     State whether the objector intends to appear at the settlement approval
                          hearing on his or her own behalf or through counsel.

          Any Class Member who has timely filed an objection may appear at the settlement approval

   hearing, in person or by counsel, to be heard to the extent allowed by the Court, applying applicable

   law, in opposition to the fairness, reasonableness and adequacy of the proposed settlement, and on

   the application for an award of attorneys’ fees and costs. Any objection that includes a request for

   exclusion will be treated as an exclusion.

          If the Court grants final approval of the settlement, the Settlement Administrator will mail

   a settlement check to each Settlement Class Member. Each Settlement Class Member will receive

   $10.00 from the Settlement Fund.




                                                    5
Case
Case8:16-cv-00803-JSM-TGW
     8:16-cv-00803-JSM-TGW Document
                           Document118-1
                                    111-1 Filed
                                          Filed04/15/19
                                                01/14/19 Page
                                                         Page81
                                                              45of
                                                                of115
                                                                   54 PageID
                                                                      PageID1043
                                                                             1193



          The     Court    will    conduct    a    hearing    (“Final    Approval     Hearing”)     on

   _____________________, 2019 at the United States District Court for the Middle District of

   Florida, Sam M. Gibbons United States Courthouse, 801 North Florida Avenue, Tampa, FL 33602,

   to review and rule upon the following issues:

          A.      Whether this action satisfies the applicable prerequisites for class action treatment

                  for settlement purposes under Rule 23;

          B.      Whether the proposed settlement is fundamentally fair, reasonable, adequate, and

                  in the best interest of the Class Members and should be approved by the Court;

          C.      Whether a Final Order and Judgment, as provided under the Agreement, should be

                  entered, dismissing the Lawsuit with prejudice and releasing the Released Claims

                  against the Released Parties; and

          D.      To discuss and review other issues as the Court deems appropriate.

          Attendance by Class Members at the Final Approval Hearing is not necessary. Class

   Members need not appear at the hearing or take any other action to indicate their approval of the

   proposed class action settlement. Class Members wishing to be heard are, however, required to

   appear at the Final Approval Hearing. The Final Approval Hearing may be postponed, adjourned,

   transferred, or continued without further notice to the Class Members.

          Memoranda in support of the proposed settlement must be filed with the Court no later than

   30 days before the Final Approval Hearing i.e., no later than ____________________, 2019.

   Opposition briefs to any of the foregoing must be filed no later than 14 days before the Final

   Approval Hearing, i.e., no later than ____________________, 2019. Reply memoranda in

   support of the foregoing must be filed with the Court no later than 7 days before the Final Approval


                                                      6
Case
Case8:16-cv-00803-JSM-TGW
     8:16-cv-00803-JSM-TGW Document
                           Document118-1
                                    111-1 Filed
                                          Filed04/15/19
                                                01/14/19 Page
                                                         Page82
                                                              46of
                                                                of115
                                                                   54 PageID
                                                                      PageID1044
                                                                             1194



   Hearing, i.e., no later than ____________________, 2019.

          Memoranda in support of any petitions for attorneys’ fees and reimbursement of costs and

   expenses by Class Counsel, must be filed with the Court no later than 21 days before the deadline

   for Class Members to object to, or exclude themselves from, the settlement, i.e., no later than

   ____________________, 2019. Opposition briefs to any of the foregoing must be filed no later

   than 21 days thereafter, i.e., no later than ____________________, 2019. Reply memoranda in

   support of the foregoing must be filed with the Court no later than 7 days after the filing of any

   opposition brief.

          The Agreement and this Order will be null and void if either of the Parties terminates the

   Agreement for any of the following reasons:

          A.      Any specified material condition to the settlement set forth in the Agreement is not

                  satisfied, and the satisfaction of such condition is not waived in writing by the

                  Parties;

          B.      The Court rejects any material component of the Agreement, including any

                  amendment thereto approved by the Parties; or

          C.      The Court approves the Agreement, including any amendment thereto approved by

                  the Parties, but such approval is reversed on appeal and such reversal becomes final

                  by lapse of time or otherwise.

   The events described above, however, provide grounds for terminating the Agreement only after

   the Parties have attempted and completed good faith negotiations to salvage the settlement but

   were unable to salvage the settlement.

          If the Agreement and/or this Order are voided, then the Agreement will be of no force and


                                                   7
Case
Case8:16-cv-00803-JSM-TGW
     8:16-cv-00803-JSM-TGW Document
                           Document118-1
                                    111-1 Filed
                                          Filed04/15/19
                                                01/14/19 Page
                                                         Page83
                                                              47of
                                                                of115
                                                                   54 PageID
                                                                      PageID1045
                                                                             1195



   effect and the Parties’ rights and defenses will be restored, without prejudice, to their respective

   positions as if the Agreement had never been executed and this Order never entered.

            The Court retains continuing and exclusive jurisdiction over the action to consider all

   further matters arising out of or connected with the settlement, including the administration and

   enforcement of the Agreement.

            The Court sets the following schedule:

   Date                   Event

                          Preliminary Approval Order Entered

                          Notice Sent (21 days after entry of Preliminary Approval Order)

                          Attorneys’ Fees Petition Filed (21 days before Exclusion and Objection
                          Deadline)

                          Deadline to Send Exclusion or File Objection (75 days after entry of
                          Preliminary Approval Order)

                          Motion for Final Approval Filed (30 days before final approval hearing)

                          Opposition to Motion for Final Approval Due (14 days before final
                          approval hearing)

                          Reply in support of Motion for Final Approval (7 days before final
                          approval hearing)

                          Final Approval Hearing Held


   IT IS SO ORDERED.

   Dated:

                                                 _______________________________________
                                                 UNITED STATES DISTRICT COURT JUDGE




                                                     8
Case
Case8:16-cv-00803-JSM-TGW
     8:16-cv-00803-JSM-TGW Document
                           Document118-1
                                    111-1 Filed
                                          Filed04/15/19
                                                01/14/19 Page
                                                         Page84
                                                              48of
                                                                of115
                                                                   54 PageID
                                                                      PageID1046
                                                                             1196




                                    Exhibit 4
Case
Case8:16-cv-00803-JSM-TGW
     8:16-cv-00803-JSM-TGW Document
                           Document118-1
                                    111-1 Filed
                                          Filed04/15/19
                                                01/14/19 Page
                                                         Page85
                                                              49of
                                                                of115
                                                                   54 PageID
                                                                      PageID1047
                                                                             1197




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

                                                x
                                                : Civil Action No.: 8:16-cv-00803-JSM-TGW
   TERRI E. DICKENS, on behalf of the estate of :
   Ronnie E. Dickens and others similarly       :
   situated,                                    :
                                                :
                        Plaintiff,              :
                                                :
           v.                                   :
                                                :
                                                :
   GC SERVICES LIMITED PARTNERSHIP, :
                                                :
                        Defendant.              :
                                                x

                                  FINAL ORDER AND JUDGMENT

          On April 4, 2016, Ronnie E. Dickens (“Plaintiff” or “Class Representative”)1 filed a class

   action complaint (hereinafter referred to as the “Lawsuit”) against GC Services Limited Partnership

   (“Defendant”) in the United States District Court, Middle District of Florida, Case No. 8:16-cv-

   00803-JSM-TGW, asserting class claims under the Fair Debt Collection Practices Act (“FDCPA”),

   15 U.S.C. § 1692 et seq.

          Defendant has denied any and all liability alleged in the Lawsuit.

          On __________, after extensive arms-length negotiations, Plaintiff and Defendant

   (hereinafter jointly referred to as the “Parties”) entered into a written Class Action Settlement

   Agreement (hereinafter referred to as the “Agreement”), which is subject to review under Fed. R.

   Civ. P. 23.

          On __________ the Parties filed the Agreement, along with Plaintiff’s Unopposed Motion


   1
          Mr. Dickens’s widow later substituted into this case on behalf of Mr. Dickens’s estate. ECF No.
   60.
                                                      1
Case
Case8:16-cv-00803-JSM-TGW
     8:16-cv-00803-JSM-TGW Document
                           Document118-1
                                    111-1 Filed
                                          Filed04/15/19
                                                01/14/19 Page
                                                         Page86
                                                              50of
                                                                of115
                                                                   54 PageID
                                                                      PageID1048
                                                                             1198




   for Preliminary Approval of Class Action Settlement (the “Preliminary Approval Motion”).

             In compliance with the Class Action Fairness Act of 2005, 28 U.S.C. §§ 1332(D), 1453, and

   1711-1715, Defendant, through the Settlement Administrator defined below, served written notice

   of the proposed class settlement as directed.

             On _______, upon consideration of Plaintiff’s Preliminary Approval Motion and the record,

   the Court entered an Order of Preliminary Approval of Class Action Settlement (hereinafter referred

   to as the “Preliminary Approval Order”). Pursuant to the Preliminary Approval Order, the Court,

   among other things, (i) preliminarily approved the proposed settlement and (ii) set the date and time

   of the Final Approval Hearing.

             On ________, Plaintiff filed a Motion for Final Approval of Class Action Settlement (the

   “Final Approval Motion”).

             On ________, a Final Approval Hearing was held pursuant to Fed. R. Civ. P. 23 to

   determine whether the claims asserted in the Lawsuit satisfy the applicable prerequisites for class

   action treatment and whether the proposed settlement is fundamentally fair, reasonable, adequate,

   and in the best interest of the Class Members and should be approved by the Court.

             The Parties now request final certification of the settlement class under Fed. R. Civ. P. 23

   (b)(3) and final approval of the proposed class action settlement.

             The Court has read and considered the Agreement, Motion for Final Approval, and the

   record of these proceedings. All capitalized terms used herein have the meanings defined herein

   and/or in the Agreement.

             NOW, THEREFORE, IT IS HEREBY ORDERED:

             The Court has jurisdiction over the subject matter of the Lawsuit and over all settling parties

   hereto.

             CLASS MEMBERS – The Court previously certified this case as a class action pursuant
                                                        2
Case
Case8:16-cv-00803-JSM-TGW
     8:16-cv-00803-JSM-TGW Document
                           Document118-1
                                    111-1 Filed
                                          Filed04/15/19
                                                01/14/19 Page
                                                         Page87
                                                              51of
                                                                of115
                                                                   54 PageID
                                                                      PageID1049
                                                                             1199




   to Rule 23(b)(3) of the Federal Rules of Civil Procedure. ECF No. 36. The Class is defined as:

          (1) All persons with a Florida address, (2) to whom GC Services Limited Partnership
          mailed an initial communication that stated: (a) “if you do dispute all or any portion
          of this debt within 30 days of receiving this letter, we will obtain verification of the
          debt from our client and send it to you,” and/or (b) “if within 30 days of receiving
          this letter you request the name and address of the original creditor, we will provide
          it to you in the event it differs from our client, Synchrony Bank, “(3) between April
          4, 2015 and April 4, 2016, (4) in connection with the collection of a consumer debt,
          (5) that was not returned as undeliverable to GC Services Limited Partnership.

   Defendant has identified a total of 9,992 potential Class Members.

          CLASS REPRESENTATIVE AND CLASS COUNSEL APPOINTMENT – Pursuant

   to Fed. R. Civ. P. 23, the Court certifies Terri E. Dickens as the Class Representatives and James

   L. Davidson of Greenwald Davidson Radbil PLLC as Class Counsel. See ECF No. 96; see also

   Johnson v. NPAS Solutions, LLC, No.: 9:17-cv-80393, 2017 WL 6060778, at *1 (S.D. Fla. May 8,

   2018); Gonzalez v. Dynamic Recovery Solutions, LLC, Nos. 14-24502, 14-20933, 2015 WL

   738329, at *2 (S.D. Fla. Feb. 23, 2015).

          NOTICES TO THE CLASS – Pursuant to the Court’s Preliminary Approval Order, the

   approved class action notices were mailed. The form and method for notifying the Class Members

   of the settlement and its terms and conditions were in conformity with this Court’s Preliminary

   Approval Order and satisfied the requirements of Fed. R. Civ. P. 23(c)(2)(B) and due process, and

   constituted the best notice practicable under the circumstances. The Court finds that the notice was

   clearly designed to advise the Class Members of their rights.

          FINAL CLASS CERTIFICATION – The Court finds that the Lawsuit satisfies the

   applicable prerequisites for class action treatment under Fed. R. Civ. P. 23 for the purposes of

   settlement, namely:

          A.      The Class Members are so numerous and geographically dispersed that joinder of

                  all of them in the Lawsuit is impracticable;

                                                     3
Case
Case8:16-cv-00803-JSM-TGW
     8:16-cv-00803-JSM-TGW Document
                           Document118-1
                                    111-1 Filed
                                          Filed04/15/19
                                                01/14/19 Page
                                                         Page88
                                                              52of
                                                                of115
                                                                   54 PageID
                                                                      PageID1050
                                                                             1200




          B.      There are questions of law and fact common to the Class Members, which

                  predominate over any individual questions;

          C.      The claims of the Plaintiff are typical of the claims of the Class Members;

          D.      The Plaintiff and Class Counsel have fairly and adequately represented and protected

                  the interests of all of the Class Members; and

          E.      Class treatment of these claims will be efficient and manageable, thereby achieving

                  an appreciable measure of judicial economy, and a class action is superior to other

                  available methods for a fair and efficient adjudication of this controversy.

          The Court finds that the settlement of the Lawsuit, on the terms and conditions set forth in

   the Agreement, is in all respects fundamentally fair, reasonable, adequate, and in the best interest

   of the Class Members, especially in light of the benefits to the Class Members; the strength of the

   Plaintiff’s case; the complexity, expense, and probable duration of further litigation; the risk and

   delay inherent in possible appeals; and, the limited amount of any potential total recovery for the

   class. See Leverso v. SouthTrust Bank of AL., N.A., 18 F.3d 1527, 1530 (11th Cir. 1994).

          SETTLEMENT TERMS – The Agreement, which is deemed incorporated herein, is

   finally approved and shall be consummated in accordance with the terms and provisions thereof,

   except as amended by any order issued by this Court. The material terms of the Agreement include,

   but are not limited to, the following:

          1.      Settlement Fund – Defendant will establish a $99,920 settlement fund (the

   “Settlement Fund”).

          2.       Settlement Payment to Class Members – Each Class Member who has not excluded

   himself or herself from the Class with a postmark date no later than 75 days after the Court’s entry

   of the Order of Preliminary Approval of Class Action Settlement will receive a pro rata share of the

   Settlement Fund. Each settlement check will be void ninety days after mailing. To the extent that
                                                    4
Case
Case8:16-cv-00803-JSM-TGW
     8:16-cv-00803-JSM-TGW Document
                           Document118-1
                                    111-1 Filed
                                          Filed04/15/19
                                                01/14/19 Page
                                                         Page89
                                                              53of
                                                                of115
                                                                   54 PageID
                                                                      PageID1051
                                                                             1201




   any funds remain in the Settlement Fund after the void date (from uncashed checks or otherwise),

   these funds will be these funds will be distributed first to Defendant up to the amount of the

   Settlement Administration Costs with the remainder to Legal Aid Society of Louisville as the cy

   pres recipient.

          3.         Class Representative Settlement Amount – Class Representative, on behalf of the

   estate of Ronnie Dickens, will each receive from Defendant the sum of $1,000.00 pursuant to 15

   U.S.C. § 1692k(a)(2)(B)(i) and Class Representative individually will receive $1,500.00 as an

   incentive award for her work on behalf of the Class Members (“Class Representative Settlement

   Amount”). These payments will be separate and apart from the Settlement Fund and their pro-rata

   share of the same.

          4.         Attorneys’ Fees Expenses, and Costs of Class Counsel: Subject to this Court’s

   approval, Defendant will pay Class Counsel the total sum of $270,000.00 for its reasonable

   attorneys’ fees, costs and expenses (“Attorneys’ Fees”), separate and apart from the Settlement

   Fund, the Class Representative Settlement Amount, and any Settlement Administration Costs; and

          5.         Settlement Notice and Administration: Separate from the Settlement Fund, the Class

   Representative Settlement Amount, and the Attorneys’ Fees, Defendant is responsible for paying

   all costs of notice and administration of the settlement (“Settlement Administration Costs”), which

   will be completed by First Class, Inc.

          OBJECTIONS AND EXCLUSIONS – The Class Members were given an opportunity to

   object to the settlement. ___ Class Members objected to the settlement. ___ Class Members

   excluded themselves from the settlement. This Order is binding on all Class Members who did not

   exclude themselves from the settlement.

          RELEASE OF CLAIMS AND DISMISSAL OF LAWSUIT – Plaintiff, Class Members,

   and their successors and assigns are permanently barred and enjoined from instituting, prosecuting,
                                                      5
Case
Case8:16-cv-00803-JSM-TGW
     8:16-cv-00803-JSM-TGW Document
                           Document118-1
                                    111-1 Filed
                                          Filed04/15/19
                                                01/14/19 Page
                                                         Page90
                                                              54of
                                                                of115
                                                                   54 PageID
                                                                      PageID1052
                                                                             1202




   intervening in or participating in, either individually or as a class, or in any other capacity, any of

   the Released Claims against any of the Released Parties, as set forth in the Agreement. Pursuant to

   the release contained in the Agreement, the Released Claims are compromised, settled, released,

   discharged, by virtue of these proceedings and this order.

          The Lawsuit is hereby dismissed with prejudice in all respects. This Order is not, and shall

   not be construed as, an admission by Defendant of any liability or wrongdoing in this or in any

   other proceeding. The Court hereby retains continuing and exclusive jurisdiction over the Parties

   and all matters relating to the Lawsuit and/or Agreement, including the administration,

   interpretation, construction, effectuation, enforcement, and consummation of the settlement and this

   order, and the approval of any attorneys’ fees, costs, and expenses to Class Counsel.

   IT IS SO ORDERED.

   DATED: _______________
                                                  ___________________________________
                                                  UNITED STATES DISTRICT JUDGE




                                                     6
Case
 Case8:16-cv-00803-JSM-TGW
       8:16-cv-00803-JSM-TGWDocument
                             Document118-1
                                       111-2Filed
                                              Filed
                                                  04/15/19
                                                    01/14/19Page
                                                             Page911of
                                                                     of115
                                                                        8 PageID
                                                                           PageID1053
                                                                                  1203



                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

                                                 x
                                                 : Civil Action No.: 8:16-cv-00803-JSM-TGW
    TERRI E. DICKENS, on behalf of the estate of :
    Ronnie E. Dickens and others similarly       :
    situated,                                    :
                                                 :
                         Plaintiff,              :
                                                 :
            v.                                   :
                                                 :
                                                 :
    GC SERVICES LIMITED PARTNERSHIP, :
                                                 :
                         Defendant.              :
                                                 x

             [PROPOSED] ORDER PRELIMINARILY APPROVING SETTLEMENT

           WHEREAS, this Court has been advised that the parties to this action, Terri E. Dickens

    (“Plaintiff” or “Class Representative”), and GC Services Limited Partnership (“Defendant”),

    through their respective counsel, have agreed, subject to Court approval following notice to the

    Class Members and a hearing, to settle the above-captioned lawsuit (“Lawsuit”) upon the terms

    and conditions set forth in the Class Action Settlement Agreement (“Agreement”), which has been

    filed with the Court, and the Court deeming that the definitions set forth in the Agreement are

    hereby incorporated by reference herein (with capitalized terms as set forth in the Agreement);

           NOW, THEREFORE, based upon the Agreement and all of the files, records, and

    proceedings herein, and it appearing to this Court that, upon preliminary examination, the proposed

    settlement appears fair, reasonable, and adequate, and that a hearing should and will be held on

    __________________________, 2019, after Notice to the Class Members, to confirm that the


                                                    1
Case
 Case8:16-cv-00803-JSM-TGW
       8:16-cv-00803-JSM-TGWDocument
                             Document118-1
                                       111-2Filed
                                              Filed
                                                  04/15/19
                                                    01/14/19Page
                                                             Page922of
                                                                     of115
                                                                        8 PageID
                                                                           PageID1054
                                                                                  1204



    proposed settlement is fair, reasonable, and adequate, and to determine whether a Final Order and

    Judgment should be entered in this Lawsuit:

           IT IS HEREBY ORDERED:

           This Court has jurisdiction over the subject matter of the Lawsuit and over all settling

    parties hereto.

           In compliance with the Class Action Fairness Act of 2005, 28 U.S.C. §§ 1332(d), 1453,

    and 1711-1715, Defendant, through the Settlement Administrator defined below, will cause to be

    served written notice of the proposed class settlement on the United States Attorney General and

    the Attorneys General of each state in which any Class Member resides.

           The Court previously certified this case as a class action pursuant to Rule 23(b)(3) of the

    Federal Rules of Civil Procedure. ECF No. 96. The Class is defined as:

           (1) All persons with a Florida address, (2) to whom GC Services Limited
           Partnership mailed an initial communication that stated: (a) “if you do dispute all
           or any portion of this debt within 30 days of receiving this letter, we will obtain
           verification of the debt from our client and send it to you,” and/or (b) “if within 30
           days of receiving this letter you request the name and address of the original
           creditor, we will provide it to you in the event it differs from our client, Synchrony
           Bank, “(3) between April 4, 2015 and April 4, 2016, (4) in connection with the
           collection of a consumer debt, (5) that was not returned as undeliverable to GC
           Services Limited Partnership.

    Defendant has identified a total of 9,992 potential Class Members.

           The Court also previously appointed Terri E. Dickens as the Class Representative and

    James L. Davidson of Greenwald Davidson Radbil PLLC as Class Counsel. Id.

           The Court preliminarily finds that the settlement of the Lawsuit, on the terms and

    conditions set forth in the Agreement, is in all respects fundamentally fair, reasonable, adequate,

    and in the best interest of the Class Members, especially in light of the benefits to the Class


                                                     2
Case
 Case8:16-cv-00803-JSM-TGW
       8:16-cv-00803-JSM-TGWDocument
                             Document118-1
                                       111-2Filed
                                              Filed
                                                  04/15/19
                                                    01/14/19Page
                                                             Page933of
                                                                     of115
                                                                        8 PageID
                                                                           PageID1055
                                                                                  1205



    Members; the strength of the Plaintiff’s case; the complexity, expense, and probable duration of

    further litigation; the amount of discovery engaged in by the parties; the risk and delay inherent in

    possible appeals; and, the opinions of Class Counsel. See Leverso v. SouthTrust Bank of AL., N.A.,

    18 F.3d 1527, 1530 (11th Cir. 1994).

           A third-party settlement administrator acceptable to the parties will administer the

    settlement and notification to Class Members. The Settlement Administrator will be responsible

    for mailing the approved class action notice and settlement checks to the Class Members. All

    reasonable costs of notice and administration will be paid by Defendant separate and apart from

    the Settlement Fund. Upon the recommendation of the parties, the Court appoints the following

    administrator: First Class, Inc.

           The Court approves the form and substance of the written notices of the class action

    settlement, attached to the Agreement as Exhibits 1 and 2. The proposed form and method for

    notifying the Class Members of the settlement and its terms and conditions meet the requirements

    of Rule 23(c)(2)(B) and due process, constitute the best notice practicable under the circumstances,

    and constitute due and sufficient notice to all persons and entities entitled to the notice. See

    Decohen v. Abbasi, LLC, 299 F.R.D. 469, 479 (D. Md. 2014) (“Under the circumstances of this

    case, when all class members are known in advance, the Court finds that the method of direct mail

    notice to each class member’s last known address—and a second notice if the first was returned as

    undeliverable—was the best practicable notice.”). The Court finds that the proposed notices are

    clearly designed to advise the Class Members of their rights. In accordance with the Agreement,

    the Settlement Administrator will mail the notice to the Class Members as expeditiously as

    possible, but in no event later than 21 days after the Court’s entry of this order, i.e., no later than


                                                      3
Case
 Case8:16-cv-00803-JSM-TGW
       8:16-cv-00803-JSM-TGWDocument
                             Document118-1
                                       111-2Filed
                                              Filed
                                                  04/15/19
                                                    01/14/19Page
                                                             Page944of
                                                                     of115
                                                                        8 PageID
                                                                           PageID1056
                                                                                  1206



    _____________________, 2019. The Settlement Administrator will confirm, and if necessary,

    update the addresses for the Class Members through standard methodology that the Settlement

    Administrator currently uses to update addresses.

           Any Class Member who desires to be excluded from the Class must send a written request

    for exclusion to the Settlement Administrator with a postmark date no later than 75 days after the

    Court’s entry of this order, i.e., no later than ______________________, 2019. To be effective,

    the written request for exclusion must state the Class Member’s full name, address, telephone

    number, and email address (if available), along with a statement that the Class Member wishes to

    be excluded, and must be signed by the Class Member. Any Class Member who submits a valid

    and timely request for exclusion will not be bound by the terms of the Agreement. Any Class

    Member who fails to submit a valid and timely request for exclusion will be considered a

    Settlement Class Member and will be bound by the terms of the Agreement.

           Any Class Member who intends to object to the fairness of this settlement must file a

    written objection with the Court within 75 days after the Court’s entry of this order, i.e., no later

    than ________________________, 2019. Further, any such Class Member must, within the same

    time period, provide a copy of the written objection to Class Counsel, attention: James L.

    Davidson, Greenwald Davidson Radbil PLLC, 5550 Glades Road, Suite 500, Boca Raton, FL

    33431; and Counsel for Defendant, Ryan K. Hilton, Butler Weihmuller Katz Craig LLP, 400 N.

    Ashley Drive, Suite 2300, Tampa, FL 33602.

           To be effective, a notice of intent to object to the Settlement must:

                   (a)     Contain a heading which includes the name of the case and case number;

                   (b)     Provide the name, address, telephone number, and email address (if
                           available) of the Class Member filing the objection;

                                                     4
Case
 Case8:16-cv-00803-JSM-TGW
       8:16-cv-00803-JSM-TGWDocument
                             Document118-1
                                       111-2Filed
                                              Filed
                                                  04/15/19
                                                    01/14/19Page
                                                             Page955of
                                                                     of115
                                                                        8 PageID
                                                                           PageID1057
                                                                                  1207




                   (c)     Be filed with the Clerk of the Court no later than 75 days after the Court
                           preliminarily approves the settlement;

                   (d)     Attach documents establishing, or provide information sufficient to allow
                           the Parties to confirm, that the objector is a Class Member;

                   (e)     Be sent to Class Counsel and counsel for Defendant at the addresses above
                           by first-class mail, postmarked no later than 75 days after the Court
                           preliminarily approves the settlement;

                   (f)     Contain the name, address, bar number, and telephone number of the
                           objecting Class Member’s counsel, if represented by an attorney. If the
                           Class Member is represented by an attorney, he/she must comply with all
                           applicable laws and rules for filing pleadings and documents in the U.S.
                           District Court for the Western District of Kentucky;

                   (g)     Contain a statement of the specific basis for each objection;

                   (h)     Identify any documents which such objector desires the Court to consider,
                           including all legal authorities the objector will present at the settlement
                           approval hearing; and

                   (i)     State whether the objector intends to appear at the settlement approval
                           hearing on his or her own behalf or through counsel.

           Any Class Member who has timely filed an objection may appear at the settlement approval

    hearing, in person or by counsel, to be heard to the extent allowed by the Court, applying applicable

    law, in opposition to the fairness, reasonableness and adequacy of the proposed settlement, and on

    the application for an award of attorneys’ fees and costs. Any objection that includes a request for

    exclusion will be treated as an exclusion.

           If the Court grants final approval of the settlement, the Settlement Administrator will mail

    a settlement check to each Settlement Class Member. Each Settlement Class Member will receive

    $10.00 from the Settlement Fund.




                                                     5
Case
 Case8:16-cv-00803-JSM-TGW
       8:16-cv-00803-JSM-TGWDocument
                             Document118-1
                                       111-2Filed
                                              Filed
                                                  04/15/19
                                                    01/14/19Page
                                                             Page966of
                                                                     of115
                                                                        8 PageID
                                                                           PageID1058
                                                                                  1208



           The     Court    will    conduct    a    hearing    (“Final    Approval     Hearing”)     on

    _____________________, 2019 at the United States District Court for the Middle District of

    Florida, Sam M. Gibbons United States Courthouse, 801 North Florida Avenue, Tampa, FL 33602,

    to review and rule upon the following issues:

           A.      Whether this action satisfies the applicable prerequisites for class action treatment

                   for settlement purposes under Rule 23;

           B.      Whether the proposed settlement is fundamentally fair, reasonable, adequate, and

                   in the best interest of the Class Members and should be approved by the Court;

           C.      Whether a Final Order and Judgment, as provided under the Agreement, should be

                   entered, dismissing the Lawsuit with prejudice and releasing the Released Claims

                   against the Released Parties; and

           D.      To discuss and review other issues as the Court deems appropriate.

           Attendance by Class Members at the Final Approval Hearing is not necessary. Class

    Members need not appear at the hearing or take any other action to indicate their approval of the

    proposed class action settlement. Class Members wishing to be heard are, however, required to

    appear at the Final Approval Hearing. The Final Approval Hearing may be postponed, adjourned,

    transferred, or continued without further notice to the Class Members.

           Memoranda in support of the proposed settlement must be filed with the Court no later than

    30 days before the Final Approval Hearing i.e., no later than ____________________, 2019.

    Opposition briefs to any of the foregoing must be filed no later than 14 days before the Final

    Approval Hearing, i.e., no later than ____________________, 2019. Reply memoranda in

    support of the foregoing must be filed with the Court no later than 7 days before the Final Approval


                                                       6
Case
 Case8:16-cv-00803-JSM-TGW
       8:16-cv-00803-JSM-TGWDocument
                             Document118-1
                                       111-2Filed
                                              Filed
                                                  04/15/19
                                                    01/14/19Page
                                                             Page977of
                                                                     of115
                                                                        8 PageID
                                                                           PageID1059
                                                                                  1209



    Hearing, i.e., no later than ____________________, 2019.

           Memoranda in support of any petitions for attorneys’ fees and reimbursement of costs and

    expenses by Class Counsel, must be filed with the Court no later than 21 days before the deadline

    for Class Members to object to, or exclude themselves from, the settlement, i.e., no later than

    ____________________, 2019. Opposition briefs to any of the foregoing must be filed no later

    than 21 days thereafter, i.e., no later than ____________________, 2019. Reply memoranda in

    support of the foregoing must be filed with the Court no later than 7 days after the filing of any

    opposition brief.

           The Agreement and this Order will be null and void if either of the Parties terminates the

    Agreement for any of the following reasons:

           A.      Any specified material condition to the settlement set forth in the Agreement is not

                   satisfied, and the satisfaction of such condition is not waived in writing by the

                   Parties;

           B.      The Court rejects any material component of the Agreement, including any

                   amendment thereto approved by the Parties; or

           C.      The Court approves the Agreement, including any amendment thereto approved by

                   the Parties, but such approval is reversed on appeal and such reversal becomes final

                   by lapse of time or otherwise.

    The events described above, however, provide grounds for terminating the Agreement only after

    the Parties have attempted and completed good faith negotiations to salvage the settlement but

    were unable to salvage the settlement.

           If the Agreement and/or this Order are voided, then the Agreement will be of no force and


                                                    7
Case
 Case8:16-cv-00803-JSM-TGW
       8:16-cv-00803-JSM-TGWDocument
                             Document118-1
                                       111-2Filed
                                              Filed
                                                  04/15/19
                                                    01/14/19Page
                                                             Page988of
                                                                     of115
                                                                        8 PageID
                                                                           PageID1060
                                                                                  1210



    effect and the Parties’ rights and defenses will be restored, without prejudice, to their respective

    positions as if the Agreement had never been executed and this Order never entered.

             The Court retains continuing and exclusive jurisdiction over the action to consider all

    further matters arising out of or connected with the settlement, including the administration and

    enforcement of the Agreement.

             The Court sets the following schedule:

    Date                   Event

                           Preliminary Approval Order Entered

                           Notice Sent (21 days after entry of Preliminary Approval Order)

                           Attorneys’ Fees Petition Filed (21 days before Exclusion and Objection
                           Deadline)

                           Deadline to Send Exclusion or File Objection (75 days after entry of
                           Preliminary Approval Order)

                           Motion for Final Approval Filed (30 days before final approval hearing)

                           Opposition to Motion for Final Approval Due (14 days before final
                           approval hearing)

                           Reply in support of Motion for Final Approval (7 days before final
                           approval hearing)

                           Final Approval Hearing Held


    IT IS SO ORDERED.

    Dated:

                                                  _______________________________________
                                                  UNITED STATES DISTRICT COURT JUDGE




                                                      8
Case
  Case
     8:16-cv-00803-JSM-TGW
        8:16-cv-00803-JSM-TGWDocument
                               Document
                                      118-1
                                        112 Filed
                                             Filed04/15/19
                                                   01/16/19 Page
                                                             Page99
                                                                  1 of
                                                                    of 2115
                                                                         PageID
                                                                            PageID
                                                                                1061
                                                                                   1211



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

                                                 x
                                                 : Civil Action No.: 8:16-cv-00803-JSM-TGW
    TERRI E. DICKENS, on behalf of the estate of :
    Ronnie E. Dickens and others similarly       :
    situated,                                    :
                                                 :
                         Plaintiff,              :
                                                 :
            v.                                   :
                                                 :
                                                 :
    GC SERVICES LIMITED PARTNERSHIP, :
                                                 :
                         Defendant.              :
                                                 x

                      NOTICE OF FILING OF CORRECTED PROPOSED
                    ORDER PRELIMINARILY APPROVING SETTLEMENT

           On January 14, 2019, Terri E. Dickens (“Plaintiff”) filed her unopposed motion for

    preliminary approval of class action settlement. ECF No. 111. The version of the proposed order

    preliminarily approving settlement that Plaintiff attached to her motion contained a scrivener’s

    error. ECF No. 111-2 at 5. Attached hereto is a corrected version of the proposed order

    preliminarily approving settlement.

    Dated: January 16, 2019                     Respectfully submitted,

                                                /s/ James L. Davidson
                                                James L. Davidson
                                                Jesse S. Johnson
                                                Greenwald Davidson Radbil PLLC




                                                   1
Case
   Case
     8:16-cv-00803-JSM-TGW
        8:16-cv-00803-JSM-TGW
                            Document
                               Document
                                     118-1
                                        112 Filed
                                             Filed04/15/19
                                                   01/16/19 Page
                                                             Page100
                                                                  2 ofof2115
                                                                          PageID
                                                                             PageID
                                                                                 1062
                                                                                    1212



                                                  5550 Glades Road, Suite 500
                                                  Boca Raton, FL 33431
                                                  Tel: (561) 826-5477
                                                  Fax: (561) 961-5684
                                                  jdavidson@gdrlawfirm.com
                                                  jjohnson@gdrlawfirm.com

                                                  Counsel for Plaintiff and the class


                                      CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on January 16, 2019, I electronically filed the foregoing with

    the Clerk of the Middle District of Florida using the CM/ECF system, which will send a notice of

    electronic filing to all counsel of record.


                                                  /s/ James L. Davidson
                                                  James L. Davidson




                                                     2
Case
  Case
     8:16-cv-00803-JSM-TGW
        8:16-cv-00803-JSM-TGWDocument
                               Document
                                      118-1
                                        112-1Filed
                                                Filed
                                                   04/15/19
                                                      01/16/19Page
                                                                Page
                                                                   101
                                                                     1 of 115
                                                                          8 PageID
                                                                              PageID
                                                                                   1063
                                                                                     1213



                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

                                                 x
                                                 : Civil Action No.: 8:16-cv-00803-JSM-TGW
    TERRI E. DICKENS, on behalf of the estate of :
    Ronnie E. Dickens and others similarly       :
    situated,                                    :
                                                 :
                         Plaintiff,              :
                                                 :
            v.                                   :
                                                 :
                                                 :
    GC SERVICES LIMITED PARTNERSHIP, :
                                                 :
                         Defendant.              :
                                                 x

             [PROPOSED] ORDER PRELIMINARILY APPROVING SETTLEMENT

           WHEREAS, this Court has been advised that the parties to this action, Terri E. Dickens

    (“Plaintiff” or “Class Representative”), and GC Services Limited Partnership (“Defendant”),

    through their respective counsel, have agreed, subject to Court approval following notice to the

    Class Members and a hearing, to settle the above-captioned lawsuit (“Lawsuit”) upon the terms

    and conditions set forth in the Class Action Settlement Agreement (“Agreement”), which has been

    filed with the Court, and the Court deeming that the definitions set forth in the Agreement are

    hereby incorporated by reference herein (with capitalized terms as set forth in the Agreement);

           NOW, THEREFORE, based upon the Agreement and all of the files, records, and

    proceedings herein, and it appearing to this Court that, upon preliminary examination, the proposed

    settlement appears fair, reasonable, and adequate, and that a hearing should and will be held on

    __________________________, 2019, after Notice to the Class Members, to confirm that the


                                                    1
Case
  Case
     8:16-cv-00803-JSM-TGW
        8:16-cv-00803-JSM-TGWDocument
                               Document
                                      118-1
                                        112-1Filed
                                                Filed
                                                   04/15/19
                                                      01/16/19Page
                                                                Page
                                                                   102
                                                                     2 of 115
                                                                          8 PageID
                                                                              PageID
                                                                                   1064
                                                                                     1214



    proposed settlement is fair, reasonable, and adequate, and to determine whether a Final Order and

    Judgment should be entered in this Lawsuit:

           IT IS HEREBY ORDERED:

           This Court has jurisdiction over the subject matter of the Lawsuit and over all settling

    parties hereto.

           In compliance with the Class Action Fairness Act of 2005, 28 U.S.C. §§ 1332(d), 1453,

    and 1711-1715, Defendant, through the Settlement Administrator defined below, will cause to be

    served written notice of the proposed class settlement on the United States Attorney General and

    the Attorneys General of each state in which any Class Member resides.

           The Court previously certified this case as a class action pursuant to Rule 23(b)(3) of the

    Federal Rules of Civil Procedure. ECF No. 96. The Class is defined as:

           (1) All persons with a Florida address, (2) to whom GC Services Limited
           Partnership mailed an initial communication that stated: (a) “if you do dispute all
           or any portion of this debt within 30 days of receiving this letter, we will obtain
           verification of the debt from our client and send it to you,” and/or (b) “if within 30
           days of receiving this letter you request the name and address of the original
           creditor, we will provide it to you in the event it differs from our client, Synchrony
           Bank, “(3) between April 4, 2015 and April 4, 2016, (4) in connection with the
           collection of a consumer debt, (5) that was not returned as undeliverable to GC
           Services Limited Partnership.

    Defendant has identified a total of 9,992 potential Class Members.

           The Court also previously appointed Terri E. Dickens as the Class Representative and

    James L. Davidson of Greenwald Davidson Radbil PLLC as Class Counsel. Id.

           The Court preliminarily finds that the settlement of the Lawsuit, on the terms and

    conditions set forth in the Agreement, is in all respects fundamentally fair, reasonable, adequate,

    and in the best interest of the Class Members, especially in light of the benefits to the Class


                                                     2
Case
  Case
     8:16-cv-00803-JSM-TGW
        8:16-cv-00803-JSM-TGWDocument
                               Document
                                      118-1
                                        112-1Filed
                                                Filed
                                                   04/15/19
                                                      01/16/19Page
                                                                Page
                                                                   103
                                                                     3 of 115
                                                                          8 PageID
                                                                              PageID
                                                                                   1065
                                                                                     1215



    Members; the strength of the Plaintiff’s case; the complexity, expense, and probable duration of

    further litigation; the amount of discovery engaged in by the parties; the risk and delay inherent in

    possible appeals; and, the opinions of Class Counsel. See Leverso v. SouthTrust Bank of AL., N.A.,

    18 F.3d 1527, 1530 (11th Cir. 1994).

           A third-party settlement administrator acceptable to the parties will administer the

    settlement and notification to Class Members. The Settlement Administrator will be responsible

    for mailing the approved class action notice and settlement checks to the Class Members. All

    reasonable costs of notice and administration will be paid by Defendant separate and apart from

    the Settlement Fund. Upon the recommendation of the parties, the Court appoints the following

    administrator: First Class, Inc.

           The Court approves the form and substance of the written notices of the class action

    settlement, attached to the Agreement as Exhibits 1 and 2. The proposed form and method for

    notifying the Class Members of the settlement and its terms and conditions meet the requirements

    of Rule 23(c)(2)(B) and due process, constitute the best notice practicable under the circumstances,

    and constitute due and sufficient notice to all persons and entities entitled to the notice. See

    Decohen v. Abbasi, LLC, 299 F.R.D. 469, 479 (D. Md. 2014) (“Under the circumstances of this

    case, when all class members are known in advance, the Court finds that the method of direct mail

    notice to each class member’s last known address—and a second notice if the first was returned as

    undeliverable—was the best practicable notice.”). The Court finds that the proposed notices are

    clearly designed to advise the Class Members of their rights. In accordance with the Agreement,

    the Settlement Administrator will mail the notice to the Class Members as expeditiously as

    possible, but in no event later than 21 days after the Court’s entry of this order, i.e., no later than


                                                      3
Case
  Case
     8:16-cv-00803-JSM-TGW
        8:16-cv-00803-JSM-TGWDocument
                               Document
                                      118-1
                                        112-1Filed
                                                Filed
                                                   04/15/19
                                                      01/16/19Page
                                                                Page
                                                                   104
                                                                     4 of 115
                                                                          8 PageID
                                                                              PageID
                                                                                   1066
                                                                                     1216



    _____________________, 2019. The Settlement Administrator will confirm, and if necessary,

    update the addresses for the Class Members through standard methodology that the Settlement

    Administrator currently uses to update addresses.

           Any Class Member who desires to be excluded from the Class must send a written request

    for exclusion to the Settlement Administrator with a postmark date no later than 75 days after the

    Court’s entry of this order, i.e., no later than ______________________, 2019. To be effective,

    the written request for exclusion must state the Class Member’s full name, address, telephone

    number, and email address (if available), along with a statement that the Class Member wishes to

    be excluded, and must be signed by the Class Member. Any Class Member who submits a valid

    and timely request for exclusion will not be bound by the terms of the Agreement. Any Class

    Member who fails to submit a valid and timely request for exclusion will be considered a

    Settlement Class Member and will be bound by the terms of the Agreement.

           Any Class Member who intends to object to the fairness of this settlement must file a

    written objection with the Court within 75 days after the Court’s entry of this order, i.e., no later

    than ________________________, 2019. Further, any such Class Member must, within the same

    time period, provide a copy of the written objection to Class Counsel, attention: James L.

    Davidson, Greenwald Davidson Radbil PLLC, 5550 Glades Road, Suite 500, Boca Raton, FL

    33431; and Counsel for Defendant, Ryan K. Hilton, Butler Weihmuller Katz Craig LLP, 400 N.

    Ashley Drive, Suite 2300, Tampa, FL 33602.

           To be effective, a notice of intent to object to the Settlement must:

                   (a)     Contain a heading which includes the name of the case and case number;

                   (b)     Provide the name, address, telephone number, and email address (if
                           available) of the Class Member filing the objection;

                                                     4
Case
  Case
     8:16-cv-00803-JSM-TGW
        8:16-cv-00803-JSM-TGWDocument
                               Document
                                      118-1
                                        112-1Filed
                                                Filed
                                                   04/15/19
                                                      01/16/19Page
                                                                Page
                                                                   105
                                                                     5 of 115
                                                                          8 PageID
                                                                              PageID
                                                                                   1067
                                                                                     1217




                   (c)     Be filed with the Clerk of the Court no later than 75 days after the Court
                           preliminarily approves the settlement;

                   (d)     Attach documents establishing, or provide information sufficient to allow
                           the Parties to confirm, that the objector is a Class Member;

                   (e)     Be sent to Class Counsel and counsel for Defendant at the addresses above
                           by first-class mail, postmarked no later than 75 days after the Court
                           preliminarily approves the settlement;

                   (f)     Contain the name, address, bar number, and telephone number of the
                           objecting Class Member’s counsel, if represented by an attorney. If the
                           Class Member is represented by an attorney, he/she must comply with all
                           applicable laws and rules for filing pleadings and documents in the U.S.
                           District Court for the Middle District of Florida;

                   (g)     Contain a statement of the specific basis for each objection;

                   (h)     Identify any documents which such objector desires the Court to consider,
                           including all legal authorities the objector will present at the settlement
                           approval hearing; and

                   (i)     State whether the objector intends to appear at the settlement approval
                           hearing on his or her own behalf or through counsel.

           Any Class Member who has timely filed an objection may appear at the settlement approval

    hearing, in person or by counsel, to be heard to the extent allowed by the Court, applying applicable

    law, in opposition to the fairness, reasonableness and adequacy of the proposed settlement, and on

    the application for an award of attorneys’ fees and costs. Any objection that includes a request for

    exclusion will be treated as an exclusion.

           If the Court grants final approval of the settlement, the Settlement Administrator will mail

    a settlement check to each Settlement Class Member. Each Settlement Class Member will receive

    $10.00 from the Settlement Fund.




                                                     5
Case
  Case
     8:16-cv-00803-JSM-TGW
        8:16-cv-00803-JSM-TGWDocument
                               Document
                                      118-1
                                        112-1Filed
                                                Filed
                                                   04/15/19
                                                      01/16/19Page
                                                                Page
                                                                   106
                                                                     6 of 115
                                                                          8 PageID
                                                                              PageID
                                                                                   1068
                                                                                     1218



           The     Court    will    conduct    a    hearing    (“Final    Approval     Hearing”)     on

    _____________________, 2019 at the United States District Court for the Middle District of

    Florida, Sam M. Gibbons United States Courthouse, 801 North Florida Avenue, Tampa, FL 33602,

    to review and rule upon the following issues:

           A.      Whether this action satisfies the applicable prerequisites for class action treatment

                   for settlement purposes under Rule 23;

           B.      Whether the proposed settlement is fundamentally fair, reasonable, adequate, and

                   in the best interest of the Class Members and should be approved by the Court;

           C.      Whether a Final Order and Judgment, as provided under the Agreement, should be

                   entered, dismissing the Lawsuit with prejudice and releasing the Released Claims

                   against the Released Parties; and

           D.      To discuss and review other issues as the Court deems appropriate.

           Attendance by Class Members at the Final Approval Hearing is not necessary. Class

    Members need not appear at the hearing or take any other action to indicate their approval of the

    proposed class action settlement. Class Members wishing to be heard are, however, required to

    appear at the Final Approval Hearing. The Final Approval Hearing may be postponed, adjourned,

    transferred, or continued without further notice to the Class Members.

           Memoranda in support of the proposed settlement must be filed with the Court no later than

    30 days before the Final Approval Hearing i.e., no later than ____________________, 2019.

    Opposition briefs to any of the foregoing must be filed no later than 14 days before the Final

    Approval Hearing, i.e., no later than ____________________, 2019. Reply memoranda in

    support of the foregoing must be filed with the Court no later than 7 days before the Final Approval


                                                       6
Case
  Case
     8:16-cv-00803-JSM-TGW
        8:16-cv-00803-JSM-TGWDocument
                               Document
                                      118-1
                                        112-1Filed
                                                Filed
                                                   04/15/19
                                                      01/16/19Page
                                                                Page
                                                                   107
                                                                     7 of 115
                                                                          8 PageID
                                                                              PageID
                                                                                   1069
                                                                                     1219



    Hearing, i.e., no later than ____________________, 2019.

           Memoranda in support of any petitions for attorneys’ fees and reimbursement of costs and

    expenses by Class Counsel, must be filed with the Court no later than 21 days before the deadline

    for Class Members to object to, or exclude themselves from, the settlement, i.e., no later than

    ____________________, 2019. Opposition briefs to any of the foregoing must be filed no later

    than 21 days thereafter, i.e., no later than ____________________, 2019. Reply memoranda in

    support of the foregoing must be filed with the Court no later than 7 days after the filing of any

    opposition brief.

           The Agreement and this Order will be null and void if either of the Parties terminates the

    Agreement for any of the following reasons:

           A.      Any specified material condition to the settlement set forth in the Agreement is not

                   satisfied, and the satisfaction of such condition is not waived in writing by the

                   Parties;

           B.      The Court rejects any material component of the Agreement, including any

                   amendment thereto approved by the Parties; or

           C.      The Court approves the Agreement, including any amendment thereto approved by

                   the Parties, but such approval is reversed on appeal and such reversal becomes final

                   by lapse of time or otherwise.

    The events described above, however, provide grounds for terminating the Agreement only after

    the Parties have attempted and completed good faith negotiations to salvage the settlement but

    were unable to salvage the settlement.

           If the Agreement and/or this Order are voided, then the Agreement will be of no force and


                                                    7
Case
  Case
     8:16-cv-00803-JSM-TGW
        8:16-cv-00803-JSM-TGWDocument
                               Document
                                      118-1
                                        112-1Filed
                                                Filed
                                                   04/15/19
                                                      01/16/19Page
                                                                Page
                                                                   108
                                                                     8 of 115
                                                                          8 PageID
                                                                              PageID
                                                                                   1070
                                                                                     1220



    effect and the Parties’ rights and defenses will be restored, without prejudice, to their respective

    positions as if the Agreement had never been executed and this Order never entered.

             The Court retains continuing and exclusive jurisdiction over the action to consider all

    further matters arising out of or connected with the settlement, including the administration and

    enforcement of the Agreement.

             The Court sets the following schedule:

    Date                   Event

                           Preliminary Approval Order Entered

                           Notice Sent (21 days after entry of Preliminary Approval Order)

                           Attorneys’ Fees Petition Filed (21 days before Exclusion and Objection
                           Deadline)

                           Deadline to Send Exclusion or File Objection (75 days after entry of
                           Preliminary Approval Order)

                           Motion for Final Approval Filed (30 days before final approval hearing)

                           Opposition to Motion for Final Approval Due (14 days before final
                           approval hearing)

                           Reply in support of Motion for Final Approval (7 days before final
                           approval hearing)

                           Final Approval Hearing Held


    IT IS SO ORDERED.

    Dated:

                                                  _______________________________________
                                                  UNITED STATES DISTRICT COURT JUDGE




                                                      8
Case
   Case
     8:16-cv-00803-JSM-TGW
        8:16-cv-00803-JSM-TGW
                            Document
                               Document
                                     118-1
                                        113 Filed
                                             Filed04/15/19
                                                   01/24/19 Page
                                                             Page109
                                                                  1 ofof7115
                                                                          PageID
                                                                             PageID
                                                                                 1071
                                                                                    1221



                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION


                                                              Case No.: 8:16-cv-00803-JSM-TGW
    TERRI E. DICKENS, on behalf of the estate of
    Ronnie E. Dickens and others similarly
    situated,

                          Plaintiff,

           v.


    GC SERVICES LIMITED PARTNERSHIP,

                          Defendant.


                     ORDER PRELIMINARILY APPROVING SETTLEMENT

           THIS CAUSE comes before the Court upon Terri E. Dickens’ (“Plaintiff” or “Class

    Representative”) Motion for Preliminary Approval of Class Action Settlement. (Dkt. 111).

    Plaintiff and GC Services Limited Partnership (“Defendant”), through their respective counsel,

    have agreed, subject to Court approval following notice to the Class Members and a hearing, to

    settle the above-captioned lawsuit (“Lawsuit”) upon the terms and conditions set forth in the

    Class Action Settlement Agreement (“Agreement”), which has been filed with the Court, and the

    Court deeming that the definitions set forth in the Agreement are hereby incorporated by

    reference herein (with capitalized terms as set forth in the Agreement);

           The Court, having reviewed the Motion and Agreement, and being otherwise advised in

    the premises, concludes that Plaintiff’s Motion should be granted. Upon preliminary examination,

    the Court concludes that the proposed settlement appears fair, reasonable, and adequate, and that


                                                     1
Case
   Case
     8:16-cv-00803-JSM-TGW
        8:16-cv-00803-JSM-TGW
                            Document
                               Document
                                     118-1
                                        113 Filed
                                             Filed04/15/19
                                                   01/24/19 Page
                                                             Page110
                                                                  2 ofof7115
                                                                          PageID
                                                                             PageID
                                                                                 1072
                                                                                    1222



    a hearing shall be held on THURSDAY, MAY 23, 2019, at 1:00 P.M. (EST), after Notice to

    the Class Members, to confirm that the proposed settlement is fair, reasonable, and adequate,

    and to determine whether a Final Order and Judgment should be entered in this Lawsuit.

           This Court has jurisdiction over the subject matter of the Lawsuit and over all settling

    parties hereto.

           In compliance with the Class Action Fairness Act of 2005, 28 U.S.C. §§ 1332(d), 1453,

    and 1711-1715, Defendant, through the Settlement Administrator defined below, will cause to be

    served written notice of the proposed class settlement on the United States Attorney General and

    the Attorneys General of each state in which any Class Member resides.

           The Court previously certified this case as a class action pursuant to Rule 23(b)(3) of the

    Federal Rules of Civil Procedure. Dkt. 96. The Class is defined as:

           (1) All persons with a Florida address, (2) to whom GC Services Limited
           Partnership mailed an initial communication that stated: (a) “if you do dispute all
           or any portion of this debt within 30 days of receiving this letter, we will obtain
           verification of the debt from our client and send it to you,” and/or (b) “if within 30
           days of receiving this letter you request the name and address of the original
           creditor, we will provide it to you in the event it differs from our client, Synchrony
           Bank, “(3) between April 4, 2015 and April 4, 2016, (4) in connection with the
           collection of a consumer debt, (5) that was not returned as undeliverable to GC
           Services Limited Partnership.

    Defendant has identified a total of 9,992 potential Class Members.

           The Court also previously appointed Terri E. Dickens as the Class Representative and

    James L. Davidson of Greenwald Davidson Radbil PLLC as Class Counsel. Id.

           The Court preliminarily finds that the settlement of the Lawsuit, on the terms and

    conditions set forth in the Agreement, is in all respects fundamentally fair, reasonable, adequate,

    and in the best interest of the Class Members, especially in light of the benefits to the Class


                                                      2
Case
   Case
     8:16-cv-00803-JSM-TGW
        8:16-cv-00803-JSM-TGW
                            Document
                               Document
                                     118-1
                                        113 Filed
                                             Filed04/15/19
                                                   01/24/19 Page
                                                             Page111
                                                                  3 ofof7115
                                                                          PageID
                                                                             PageID
                                                                                 1073
                                                                                    1223



    Members; the strength of the Plaintiff’s case; the complexity, expense, and probable duration of

    further litigation; the amount of discovery engaged in by the parties; the risk and delay inherent in

    possible appeals; and, the opinions of Class Counsel. See Leverso v. SouthTrust Bank of AL., N.A.,

    18 F.3d 1527, 1530 (11th Cir. 1994).

           A third-party settlement administrator acceptable to the parties will administer the

    settlement and notification to Class Members. The Settlement Administrator will be responsible

    for mailing the approved class action notice and settlement checks to the Class Members. All

    reasonable costs of notice and administration will be paid by Defendant separate and apart from

    the Settlement Fund. Upon the recommendation of the parties, the Court appoints the following

    administrator: First Class, Inc.

           The Court approves the form and substance of the written notices of the class action

    settlement, attached to the Agreement as Exhibits 1 and 2. The proposed form and method for

    notifying the Class Members of the settlement and its terms and conditions meet the requirements

    of Rule 23(c)(2)(B) and due process, constitute the best notice practicable under the circumstances,

    and constitute due and sufficient notice to all persons and entities entitled to the notice. The

    Court finds that the proposed notices are clearly designed to advise the Class Members of their

    rights. In accordance with the Agreement, the Settlement Administrator will mail the notice to

    the Class Members as expeditiously as possible, but in no event later than 21 days after the

    Court’s entry of this order, i.e., no later than February 13, 2019. The Settlement Administrator

    will confirm, and if necessary, update the addresses for the Class Members through standard

    methodology that the Settlement Administrator currently uses to update addresses.

           Any Class Member who desires to be excluded from the Class must send a written request

    for exclusion to the Settlement Administrator with a postmark date no later than 75 days after the
                                                   3
Case
   Case
     8:16-cv-00803-JSM-TGW
        8:16-cv-00803-JSM-TGW
                            Document
                               Document
                                     118-1
                                        113 Filed
                                             Filed04/15/19
                                                   01/24/19 Page
                                                             Page112
                                                                  4 ofof7115
                                                                          PageID
                                                                             PageID
                                                                                 1074
                                                                                    1224



    Court’s entry of this order, i.e., no later than April 8, 2019. To be effective, the written request

    for exclusion must state the Class Member’s full name, address, telephone number, and email

    address (if available), along with a statement that the Class Member wishes to be excluded, and

    must be signed by the Class Member. Any Class Member who submits a valid and timely request

    for exclusion will not be bound by the terms of the Agreement. Any Class Member who fails to

    submit a valid and timely request for exclusion will be considered a Settlement Class Member

    and will be bound by the terms of the Agreement.

           Any Class Member who intends to object to the fairness of this settlement must file a

    written objection with the Court within 75 days after the Court’s entry of this order, i.e., no later

    than April 8, 2019. Further, any such Class Member must, within the same time period, provide

    a copy of the written objection to Class Counsel, attention: James L. Davidson, Greenwald

    Davidson Radbil PLLC, 5550 Glades Road, Suite 500, Boca Raton, FL 33431; and Counsel for

    Defendant, Ryan K. Hilton, Butler Weihmuller Katz Craig LLP, 400 N. Ashley Drive, Suite

    2300, Tampa, FL 33602.

           To be effective, a notice of intent to object to the Settlement must:

                   (a)     Contain a heading which includes the name of the case and case number;

                   (b)     Provide the name, address, telephone number, and email address (if
                           available) of the Class Member filing the objection;

                   (c)     Be filed with the Clerk of the Court no later than 75 days after the Court
                           preliminarily approves the settlement;

                   (d)     Attach documents establishing, or provide information sufficient to allow
                           the Parties to confirm, that the objector is a Class Member;

                   (e)     Be sent to Class Counsel and counsel for Defendant at the addresses above
                           by first-class mail, postmarked no later than 75 days after the Court
                           preliminarily approves the settlement;

                   (f)     Contain the name, address, bar number, and telephone number of the
                                                 4
Case
   Case
     8:16-cv-00803-JSM-TGW
        8:16-cv-00803-JSM-TGW
                            Document
                               Document
                                     118-1
                                        113 Filed
                                             Filed04/15/19
                                                   01/24/19 Page
                                                             Page113
                                                                  5 ofof7115
                                                                          PageID
                                                                             PageID
                                                                                 1075
                                                                                    1225



                             objecting Class Member’s counsel, if represented by an attorney. If the
                             Class Member is represented by an attorney, he/she must comply with all
                             applicable laws and rules for filing pleadings and documents in the U.S.
                             District Court for the Middle District of Florida;

                     (g)     Contain a statement of the specific basis for each objection;

                     (h)     Identify any documents which such objector desires the Court to consider,
                             including all legal authorities the objector will present at the settlement
                             approval hearing; and

                     (i)     State whether the objector intends to appear at the settlement approval
                             hearing on his or her own behalf or through counsel.

              Any Class Member who has timely filed an objection may appear at the settlement approval

    hearing, in person or by counsel, to be heard to the extent allowed by the Court, applying applicable

    law, in opposition to the fairness, reasonableness and adequacy of the proposed settlement, and on

    the application for an award of attorneys’ fees and costs. Any objection that includes a request for

    exclusion will be treated as an exclusion.

              If the Court grants final approval of the settlement, the Settlement Administrator will mail

    a settlement check to each Settlement Class Member. Each Settlement Class Member will receive

    $10.00 from the Settlement Fund.

               United States District Court Judge Mary S. Scriven will conduct the hearing (“Final

    Approval Hearing”) on THURSDAY, MAY 23, 2019 at 1:00 P.M. (EST) at the United States

    District Court for the Middle District of Florida, Sam M. Gibbons United States Courthouse, 801

    North Florida Avenue, Tampa, FL 33602, Courtroom 7A, to review and rule upon the following

    issues:

              A.     Whether this action satisfies the applicable prerequisites for class action treatment

                     for settlement purposes under Rule 23;

              B.     Whether the proposed settlement is fundamentally fair, reasonable, adequate, and
                                                    5
Case
   Case
     8:16-cv-00803-JSM-TGW
        8:16-cv-00803-JSM-TGW
                            Document
                               Document
                                     118-1
                                        113 Filed
                                             Filed04/15/19
                                                   01/24/19 Page
                                                             Page114
                                                                  6 ofof7115
                                                                          PageID
                                                                             PageID
                                                                                 1076
                                                                                    1226



                   in the best interest of the Class Members and should be approved by the Court;

            C.     Whether a Final Order and Judgment, as provided under the Agreement, should be

                   entered, dismissing the Lawsuit with prejudice and releasing the Released Claims

                   against the Released Parties; and

            D.     To discuss and review other issues as the Court deems appropriate.

            Attendance by Class Members at the Final Approval Hearing is not necessary. Class

    Members need not appear at the hearing or take any other action to indicate their approval of the

    proposed class action settlement. Class Members wishing to be heard are, however, required to

    appear at the Final Approval Hearing. The Final Approval Hearing may be postponed, adjourned,

    transferred, or continued without further notice to the Class Members.

            Memoranda in support of the proposed settlement must be filed with the Court no later than

    30 days before the Final Approval Hearing i.e., no later than April 23, 2019. Opposition briefs

    to any of the foregoing must be filed no later than 14 days before the Final Approval Hearing,

    i.e., no later than May 8, 2019. Reply memoranda in support of the foregoing must be filed with

    the Court no later than 7 days before the Final Approval Hearing, i.e., no later than May 16,

    2019.

            Memoranda in support of any petitions for attorneys’ fees and reimbursement of costs and

    expenses by Class Counsel, must be filed with the Court no later than 21 days before the deadline

    for Class Members to object to, or exclude themselves from, the settlement, i.e., no later than

    March 19, 2019. Opposition briefs to any of the foregoing must be filed no later than 21 days

    thereafter, i.e., no later than April 9, 2019. Reply memoranda in support of the foregoing must

    be filed with the Court no later than 7 days after the filing of any opposition brief.

            The Agreement and this Order will be null and void if either of the Parties terminates the
                                                   6
Case
   Case
     8:16-cv-00803-JSM-TGW
        8:16-cv-00803-JSM-TGW
                            Document
                               Document
                                     118-1
                                        113 Filed
                                             Filed04/15/19
                                                   01/24/19 Page
                                                             Page115
                                                                  7 ofof7115
                                                                          PageID
                                                                             PageID
                                                                                 1077
                                                                                    1227



    Agreement for any of the following reasons:

           A.     Any specified material condition to the settlement set forth in the Agreement is not

                  satisfied, and the satisfaction of such condition is not waived in writing by the

                  Parties;

           B.     The Court rejects any material component of the Agreement, including any

                  amendment thereto approved by the Parties; or

           C.     The Court approves the Agreement, including any amendment thereto approved by

                  the Parties, but such approval is reversed on appeal and such reversal becomes final

                  by lapse of time or otherwise.

    The events described above, however, provide grounds for terminating the Agreement only after

    the Parties have attempted and completed good faith negotiations to salvage the settlement but

    were unable to salvage the settlement.

           If the Agreement and/or this Order are voided, then the Agreement will be of no force and

    effect and the Parties’ rights and defenses will be restored, without prejudice, to their respective

    positions as if the Agreement had never been executed and this Order never entered.

           The Court retains continuing and exclusive jurisdiction over the action to consider all

    further matters arising out of or connected with the settlement, including the administration and

    enforcement of the Agreement.

        DONE and ORDERED in Tampa, Florida, this 24th day of January, 2019.




                                                   7
